


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 30, 2013


among


ALEXANDRIA REAL ESTATE EQUITIES, INC.,
as the Borrower


ALEXANDRIA REAL ESTATE EQUITIES, L.P.
as a Guarantor


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
and
The Other Lenders Party Hereto,


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners


JPMORGAN CHASE BANK, N.A.
and
CITIGROUP GLOBAL MARKETS INC.,
as Co-Syndication Agents,


and


BARCLAYS BANK PLC
CAPITAL ONE, N.A.
COMPASS BANK
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
GOLDMAN SACHS BANK USA
HSBC BANK USA, NATIONAL ASSOCIATION
ROYAL BANK OF CANADA
THE BANK OF NOVA SCOTIA
THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agents



        

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
Page


 
 
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1


1.01


Defined Terms.
1


1.02


Other Interpretive Provisions.
33


1.03


Accounting Terms/Financial Covenants.
34


1.04


Exchange Rates; Currency Equivalents.
34


1.05


Additional Alternative Currencies.
35


1.06


Change of Currency.
36


1.07


Times of Day.
36


1.08


Letter of Credit Amounts.
36


ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
36


2.01


Committed Loans.
36


2.02


Borrowings, Conversions and Continuations of Committed Loans.
37


2.03


Letters of Credit.
41


2.04


Swing Line Loans.
50


2.04A


Bid Loans.
53


2.05


Prepayments.
55


2.06


Termination or Reduction of Aggregate Revolving Commitments.
56


2.07


Repayment of Loans.
57


2.08


Interest.
57


2.09


Fees.
58


2.10


Computation of Interest and Fees.
59


2.11


Evidence of Debt.
59


2.12


Payments Generally; Administrative Agent's Clawback.
59


2.13


Sharing of Payments by Lenders.
61


2.14


Extension of Revolving Commitment Termination Date.
62


2.15


Increase in Commitments.
63


2.16


Cash Collateral.
64


2.17


Defaulting Lenders.
65


ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
67


3.01


Taxes.
67


3.02


Illegality.
70


3.03


Inability to Determine Rates.
71


3.04


Increased Costs; Reserves on Eurocurrency Rate Loans.
72


3.05


Compensation for Losses.
74


3.06


Mitigation Obligations; Replacement of Lenders.
74


3.07


Survival.
75


ARTICLE IV CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS AGREEMENT AND FURTHER
CREDIT EXTENSIONS
75


4.01


Conditions of Effectiveness of this Agreement.
75


4.02


Conditions to all Credit Extensions.
77


ARTICLE V REPRESENTATIONS AND WARRANTIES
77


5.01


Existence, Qualification and Power; Compliance with Laws.
77


5.02


Authorization; No Contravention.
78


5.03


Governmental Authorization; Other Consents.
78


5.04


Binding Effect.
78


5.05


Financial Statements; No Material Adverse Effect.
78


5.06


Litigation.
79


5.07


No Default.
79


5.08


Ownership of Property; Liens.
79


5.09


Environmental Compliance.
79


5.10


Insurance.
79







--------------------------------------------------------------------------------




5.11


Taxes.
79


5.12


ERISA Compliance.
79


5.13


Margin Regulations; Investment Company Act; REIT Status.
80


5.14


Disclosure.
80


5.15


Compliance with Laws.
81


5.16


Intellectual Property; Licenses, Etc.
81


5.17


[Reserved].
81


5.18


Property.
81


5.19


OFAC.
81


5.20


Solvency.
81


ARTICLE VI AFFIRMATIVE COVENANTS
81


6.01


Financial Statements.
82


6.02


Certificates; Other Information.
82


6.03


Payment of Obligations.
84


6.04


Preservation of Existence, Etc.
84


6.05


Maintenance of Properties.
84


6.06


Maintenance of Insurance.
84


6.07


Compliance with Laws.
84


6.08


Books and Records.
84


6.09


Inspection Rights.
85


6.10


Use of Proceeds.
85


ARTICLE VII NEGATIVE COVENANTS
85


7.01


Liens.
85


7.02


Investments.
87


7.03


Fundamental Changes.
88


7.04


Restricted Payments.
88


7.05


Change in Nature of Business.
89


7.06


Transactions with Affiliates.
89


7.07


Burdensome Agreements.
89


7.08


[Reserved]
89


7.09


Financial Covenants.
89


ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
90


8.01


Events of Default.
90


8.02


Remedies Upon Event of Default.
91


8.03


Application of Funds.
92


ARTICLE IX ADMINISTRATIVE AGENT
93


9.01


Appointment and Authority.
93


9.02


Rights as a Lender.
93


9.03


Exculpatory Provisions.
93


9.04


Reliance by Administrative Agent.
94


9.05


Delegation of Duties.
94


9.06


Successor Administrative Agent.
95


9.07


Non‑Reliance on Administrative Agent and Other Lenders.
95


9.08


No Other Duties, Etc.
96


9.09


Administrative Agent May File Proofs of Claim.
96


9.10


Collateral and Borrower Matters.
96


9.11


No Obligations of Credit Parties.
97


ARTICLE X MISCELLANEOUS
97


10.01


Amendments, Etc.
97


10.02


Notices; Effectiveness; Electronic Communication.
98


10.03


No Waiver; Cumulative Remedies.
100


10.04


Expenses; Indemnity; Damage Waiver.
100


10.05


Payments Set Aside.
102







--------------------------------------------------------------------------------




10.06


Successors and Assigns.
103


10.07


Treatment of Certain Information; Confidentiality.
108


10.08


Right of Setoff.
110


10.09


Interest Rate Limitation.
111


10.10


Counterparts; Integration; Effectiveness.
111


10.11


Survival of Representations and Warranties.
111


10.12


Severability.
111


10.13


Replacement of Lenders.
112


10.14


Governing Law; Jurisdiction; Etc.
112


10.15


Waiver of Jury Trial.
113


10.16


USA PATRIOT Act Notice.
114


10.17


[Reserved].
114


10.18


ENTIRE AGREEMENT.
114


10.19


[Reserved].
114


10.20


Release of a Guarantor.
114


10.21


No Advisory or Fiduciary Responsibility.
114


10.22


Judgment Currency.
115


10.23


Alternative Currency Fronting Lenders; Fronting Commitments.
115


ARTICLE XI GUARANTY
116


11.01


The Guaranty.
116


11.02


Obligations Unconditional.
116


11.03


Reinstatement.
117


11.04


Certain Additional Waivers.
117


11.05


Remedies.
117


11.06


Rights of Contribution.
117


11.07


Guarantee of Payment; Continuing Guarantee.
118


11.08


Additional Guarantors.
118







SCHEDULES


1.01        Tech Square
2.01        Revolving Commitments and Applicable Percentages
2.02        Foreign Currency Lenders
10.02        Administrative Agent's Office; Certain Addresses for Notices




EXHIBITS


Form of


A    Committed Loan Notice
B    Swing Line Loan Notice
C    Revolving Note
D    Compliance Certificate
E    Assignment and Assumption
F    Joinder Agreement
G    Lender Joinder Agreement
H-1    Bid Request
H-2    Competitive Bid










--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of August
30, 2013, among Alexandria Real Estate Equities, Inc., a Maryland corporation
("Borrower"); Alexandria Real Estate Equities, L.P., a Delaware limited
partnership ("Operating Partnership"); the other guarantors (if any) that from
time to time become party hereto pursuant to Section 11.08 (collectively,
together with Operating Partnership, the "Guarantors"); each lender from time to
time party hereto (collectively, the "Lenders" and individually, a "Lender");
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.
RECITALS
WHEREAS the Borrower and the Operating Partnership entered into the Existing
Credit Agreement (as defined herein);
WHEREAS, the Borrower and the Operating Partnership have requested that the
Lenders provide a revolving credit facility in the initial principal amount of
$1.5 billion pursuant to the terms and conditions set forth herein; and
WHEREAS, the Lenders are willing to provide such revolving credit facility on
the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises set forth herein and other good
and valuable consideration, the receipt and sufficiency which is hereby
acknowledged, the parties agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
"Absolute Rate" means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.
"Absolute Rate Loan" means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate.
"Acquisition" means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either (a)
all or any substantial portion of the property of, or a line of business or
division of, or any other property of, another Person or (b) at least a majority
of the voting Equity Interests of another Person, in each case whether or not
involving a merger or consolidation with such other Person.
"Act" has the meaning set forth in Section 10.16.
"Adjusted EBITDA" means, for any period of determination and without
duplication, an amount equal to (a) EBITDA of the Borrower and its Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP,
minus (b) the Capital Improvement Reserve for the Real Property of the Borrower
and its Subsidiaries, minus (c) (without duplication to the extent already
deducted in the calculation of EBITDA) any Minority Interest's share of the
EBITDA of the Borrower and its Subsidiaries for such period.
"Adjusted Interest Expense" means, with respect to any Person as of the last day
of any fiscal period and without duplication, an amount equal to Interest
Expense less any financing fees to the extent amortized and any amortization
thereof (including fees payable under a Swap Contract), prepayment penalties,
cost or expense associated with the early extinguishment of Indebtedness or
deferred financing costs.






--------------------------------------------------------------------------------




"Adjusted NOI" means, for any period and with respect to a Revenue-Producing
Property, an amount equal to (a) NOI of that Revenue-Producing Property, minus
(b) the Capital Improvement Reserve for such Revenue-Producing Property, minus
(c) any Minority Interest's share of the NOI of that Revenue-Producing Property;
provided that for purposes of calculating Adjusted NOI, any Revenue-Producing
Property that has a negative Adjusted NOI for the period shall be deemed to have
an Adjusted NOI of zero.
"Adjusted Tangible Assets" means, as of any date of determination, without
duplication, an amount equal to (a) Total Assets of the Borrower and its
Subsidiaries as of that date, minus (b) Intangible Assets of the Borrower and
its Subsidiaries as of that date, plus (c) any Minority Interest's share of
Intangible Assets minus (d) any Minority Interest's share of Total Assets as of
that date.
"Adjusted Total Indebtedness" means, as of any date of determination, without
duplication, an amount equal to (a) the aggregate Total Indebtedness of the
Borrower and its Subsidiaries as of such date of determination, minus (b)
Excluded Indebtedness; provided, in no event shall such Excluded Indebtedness
exceed an amount equal to (i) cash and Cash Equivalents of the Borrower and its
Subsidiaries that are not subject to pledge, lien or control agreement
(excluding statutory liens or rights of set-off in favor of any depositary bank
or institution where such cash or Cash Equivalents are maintained) minus (ii)
$35,000,000 (it being agreed that Excluded Indebtedness shall in no event be
deemed a negative number).
"Adjusted Unencumbered Asset Value" means, as of any date of determination, (a)
the Unencumbered Asset Value minus (b) any value attributable to Qualified Land
and Qualified Development Assets in excess of 35% of the Unencumbered Asset
Value minus (c) any value attributable to Qualified Revenue-Producing
Properties, Qualified Land, Qualified Development Assets and Qualified Joint
Ventures that are located outside the United States or Canada in excess of 30%
of the Unencumbered Asset Value.
"Administrative Agent's Office" means, with respect to any currency, the
Administrative Agent's address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
"Aggregate Revolving Commitments" means all Revolving Commitments of the
Revolving Lenders. As of the Closing Date, the Aggregate Revolving Commitments
are equal to $1,500,000,000.
"Agreement" means this Fourth Amended and Restated Credit Agreement, as it may
be amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time.
"Alternative Currency" means each of Euro, Sterling, Yen, Canadian Dollars,
Australian Dollars and each other currency (other than Dollars) that is approved
in accordance with Section 1.05.
"Alternative Currency Equivalent" means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
"Alternative Currency Fronting Lender" means Bank of America or any other
Revolving Lender designated by the Borrower and the Administrative Agent (such
designation shall be consented to by such Revolving Lender) in




--------------------------------------------------------------------------------




its capacity as an Alternative Currency Funding Lender for Revolving Loans
denominated in an Alternative Currency in which any Alternative Currency
Participating Lender purchases Alternative Currency Risk Participations and in
which Bank of America (or such other appointed Revolving Lender) advances to the
Borrower the amount of all such Alternative Currency Participating Lenders'
respective Applicable Percentages of such Revolving Loans in accordance with
Sections 2.02(b) and 2.02(f).
"Alternative Currency Funding Applicable Percentage" means, with respect to any
Revolving Loan denominated in an Alternative Currency, (a) for each Alternative
Currency Funding Lender other than the Alternative Currency Fronting Lender, its
Applicable Percentage, and (b) for the Alternative Currency Fronting Lender, the
sum of (i) the Applicable Percentage of the Alternative Currency Fronting Lender
and (ii) the sum of the respective Applicable Percentages of the Alternative
Currency Participating Lenders.
"Alternative Currency Funding Lender" means, with respect to each Revolving Loan
denominated in an Alternative Currency, each Revolving Lender other than an
Alternative Currency Participating Lender with respect to such Alternative
Currency.
"Alternative Currency Loan Credit Exposure" means, with respect to any Revolving
Loan denominated in an Alternative Currency, (a) for each Alternative Currency
Funding Lender other than the Alternative Currency Fronting Lender, the
aggregate outstanding principal amount of its Alternative Currency Funding
Applicable Percentage thereof advanced by such Alternative Currency Funding
Lender, (b) for the Alternative Currency Fronting Lender, the aggregate
outstanding principal amount of its Alternative Currency Funding Applicable
Percentage thereof advanced thereby, net of all Alternative Currency Risk
Participations purchased or funded, as applicable, therein, and (c) for each
Alternative Currency Participating Lender, the aggregate outstanding principal
amount of all Alternative Currency Risk Participations purchased or funded, as
applicable, by such Alternative Currency Participating Lender in such Revolving
Loan.
"Alternative Currency Participant's Share" means, for any Alternative Currency
Participating Lender in respect of a Revolving Loan denominated in an
Alternative Currency, a fraction (expressed as a percentage), the numerator of
which is such Alternative Currency Participating Lender's Applicable Percentage
and the denominator of which is the sum of (i) the Applicable Percentage of the
Alternative Currency Fronting Lender in respect of such Revolving Loan and (ii)
the sum of the respective Applicable Percentages of all of the Alternative
Currency Participating Lenders in respect of such Revolving Loan.
"Alternative Currency Participating Lender" means, with respect to each
Revolving Loan denominated in an Alternative Currency, any Revolving Lender that
has given notice to the Administrative Agent and the Borrower that it is unable
to fund in the applicable Alternative Currency, unless and until such Revolving
Lender delivers to the Administrative Agent and the Borrower a written notice
pursuant to Section 2.02(f)(ix) requesting that such Revolving Lender's
designation be changed to an Alternative Currency Funding Lender with respect to
such Alternative Currency.
"Alternative Currency Participation Payment Date" has the meaning specified in
Section 2.02(f)(iii).
"Alternative Currency Risk Participation" means, with respect to each Revolving
Loan denominated in an Alternative Currency advanced by the Alternative Currency
Fronting Lender, the risk participation purchased by each of the Alternative
Currency Participating Lenders in such Revolving Loan in an amount determined in
accordance with such Alternative Currency Participating Lender's Applicable
Percentage of such Revolving Loan, as provided in Section 2.02(f).
"Alternative Currency Sublimit" means an amount equal to 25% of the Aggregate
Revolving Commitments. The Alternative Currency Sublimit is part of, and not in
addition to, the Aggregate Revolving Commitments.
"Applicable Percentage" means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Lender's Commitment at such time, subject to
adjustment as provided in Section 2.17. If the commitment of each Lender to make
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02 or if the Aggregate Revolving
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on




--------------------------------------------------------------------------------




the Applicable Percentage of such Lender most recently in effect, giving effect
to any subsequent assignments. The initial Applicable Percentage of each Lender
is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption or Lender Joinder Agreement pursuant to which such
Lender becomes a party hereto, as applicable.


"Applicable Rate" means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
Pricing Level
Debt Rating
Eurocurrency
Rate +
Base
Rate +
Facility Fee
1
> A / A2
0.850%
0.000%
0.100%
2
A- / A3
0.925%
0.000%
0.125%
3
BBB+ / Baal
1.000%
0.000%
0.150%
4
BBB / Baa2
1.100%
0.100%
0.200%
5
BBB- / Baa3
1.300%
0.300%
0.300%
6
< BBB- / Baa3 or Unrated
1.700%
0.700%
0.350%



Initially, the Applicable Rate shall be set at Pricing Level 4 above.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the day
immediately preceding the effective date of the next such change.
"Applicable Time" means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, and communicated in writing to the Borrower to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.
"Appraised Value" means, as of any date of determination, without duplication,
with respect to any Real Property, the appraised value (if any) thereof based on
its unimproved as‑is basis determined pursuant to an appraisal prepared by an
M.A.I. certified appraisal and otherwise reasonably satisfactory to
Administrative Agent (it being understood and agreed that in no event shall the
Borrower (or any applicable Subsidiary) be required to deliver updated
appraisals more frequently than once during any 24‑month period).
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
"Arrangers" means Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC and Citigroup Global Markets Inc., in their capacity as
joint lead arrangers and joint bookrunners.
"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
"Attributable Indebtedness" means, on any date, in respect of any Capital Lease
Obligation of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.




--------------------------------------------------------------------------------




"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
"Australian Dollars" means the lawful currency of Australia.
"Availability Period" means the period from and including the Closing Date to
the earliest of (a) the Revolving Commitment Termination Date, (b) the date of
termination of the Revolving Commitments pursuant to Section 2.06, and (c) the
date of termination of the commitment of each Revolving Lender to make Revolving
Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.
"Bank of America" means Bank of America, N.A. and its successors.
"Base Qualifications" means, for any Real Property, the following criteria:
(a)    to the best of Borrower's knowledge and belief, such Real Property is in
good repair and condition, subject to ordinary wear and tear, and does not have
any title, survey, environmental or other defects that would give rise to a
materially adverse effect as to the value, use of or ability to sell or
refinance such Real Property (it being understood and agreed that construction
and redevelopment in the ordinary course do not constitute a material adverse
effect on the value, use of or ability to sell or refinance such Real Property);
(b)    such Real Property is Unencumbered;
(c)    such Real Property is either (i) owned in fee simple absolute (or, in the
case of Qualified Development Assets and Qualified Revenue-Producing Properties,
through ownership of a condominium unit) or (ii) occupied by means of a
leasehold interest or similar arrangement providing the right to occupy Real
Property pursuant to a Mortgageable Ground Lease;
(d)    such Real Property is owned or leased by (i) the Borrower, (ii) a
Guarantor or (iii) a Subsidiary of the Borrower (other than an Obligor
Subsidiary); and
(e)    such Real Property is located in the United States, Canada, Scotland, the
United Kingdom, Germany, Austria, France, Switzerland, the Netherlands, Belgium,
Sweden, Denmark, Norway, Finland, Ireland or Japan.
"Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
"prime rate," and (c) the Eurocurrency Rate plus 1.00%. The "prime rate" is a
rate set by Bank of America based upon various factors including Bank of
America's costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
"Base Rate Loan" means a Committed Loan that bears interest based on the Base
Rate. All Base Rate Loans shall be denominated in Dollars.
"Bid Borrowing" means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.04A.
"Bid Loan" has the meaning specified in Section 2.04A(a).
"Bid Loan Lender" means, in respect of any Bid Loan, the Lender making such Bid
Loan to the Borrower.




--------------------------------------------------------------------------------




"Bid Loan Sublimit" means an amount equal to the lesser of (i) (a) the Aggregate
Revolving Commitments minus (b) the aggregate Outstanding Amount of the
Revolving Loans, minus (c) the Outstanding Amount of all L/C Obligations, minus
(d) the Outstanding Amount of all Swing Line Loans and (ii) 50% of the Aggregate
Revolving Commitments. The Bid Loan Sublimit is part of, and not in addition to,
the Aggregate Revolving Commitments.
"Bid Request" means a written request for one or more Bid Loans substantially in
the form of Exhibit H-1.
"Borrower" has the meaning set forth in the introductory paragraph hereof.
"Borrower Materials" has the meaning set forth in Section 6.02.
"Borrowing" means a Committed Borrowing, a Bid Borrowing or a Swing Line
Borrowing, as the context may require.
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office with respect to
Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
"Canadian Dollars" and "C$" mean the lawful currency of Canada.
"Capital Improvement Reserve" means, with respect to any Real Property now or
hereafter owned by the Borrower or its Subsidiaries, an amount equal to twenty
cents ($.20) multiplied by the Net Rentable Area of the Real Property.
"Capital Lease Obligations" means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease.
"Capitalization Rate" means 6.50%.




--------------------------------------------------------------------------------




"Cash" means money, currency or a credit balance in any demand, time, savings,
passbook or like account with a bank, savings and loan association, credit union
or like organization, other than an account evidenced by a negotiable
certificate of deposit.
"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer or the Lenders, as
collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
"Cash Equivalents" means:
(a)    securities issued or fully guaranteed or insured by the United States
Government or any agency thereof and backed by the full faith and credit of the
United States having maturities of not more than one year from the date of
acquisition;
(b)    certificates of deposit, time deposits, demand deposits, eurodollar time
deposits, repurchase agreements, reverse repurchase agreements, or bankers'
acceptances, having in each case a term of not more than one year, issued by
Administrative Agent or any Lender, or by any U.S. commercial bank (or any
branch or agency of a non-U.S. bank licensed to conduct business in the U.S.)
having combined capital and surplus of not less than $100,000,000 whose
short-term securities are rated (at the time of acquisition thereof) at least
A‑1 by S&P and P‑1 by Moody's;
(c)    demand deposits on deposit in accounts maintained at commercial banks
having membership in the FDIC and in amounts not exceeding the maximum amounts
of insurance thereunder;
(d)    commercial paper of an issuer rated (at the time of acquisition thereof)
at least A‑2 by S&P or P‑2 by Moody's and in either case having a term of not
more than one year; and
(e)    money market mutual or similar funds that invest primarily in assets
satisfying the requirements of clauses (a) through (d) of this definition.
"Cash Interest Expense" means Adjusted Interest Expense of a Person that is paid
or currently payable in Cash.
“CDOR Rate” means, with respect to any applicable Interest Period, the rate per
annum equal to the average of the annual yield rates applicable to Canadian
Dollar banker’s acceptances at or about 10:00 a.m. (Toronto, Ontario time) on
the Rate Determination Date of such Interest Period as reported on the “CDOR
page” (or any display substituted therefor) of Reuters Monitor Money Rates
Service (or such other page or commercially available source displaying Canadian
interbank bid rates for Canadian Dollar bankers’ acceptances as may be
designated by the Administrative Agent from time to time and reasonably
acceptable to the Borrower) for a term equivalent to such Interest Period (or if
such Interest Period is not equal to a number of months, for a term equivalent
to the number of months closest to such Interest Period).
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, guideline, decision, directive or treaty, (b) any change in any law,
rule, regulation, directive, guideline, decision, or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline, law, rule,
treaty or directive (whether or not having the force of law) by any Governmental
Authority; provided that for purposes of this Agreement, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, guidelines, and
directives in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to have gone into effect and been adopted
after the date of this Agreement.




--------------------------------------------------------------------------------




"Change of Control" means (a) any transaction or series of related transactions
in which any Unrelated Person or two or more Unrelated Persons acting in concert
acquire beneficial ownership (within the meaning of Rule 13d 3(a)(l) under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of 40% or
more of the outstanding voting Common Stock or (b) during any period of 12
consecutive months, individuals who at the beginning of such period constituted
the board of directors of the Borrower (together with any new or replacement
directors whose election by the board of directors, or whose nomination for
election, was approved by a vote of at least a majority of the directors then
still in office who were either directors at the beginning of such period or
whose election or nomination for reelection was previously so approved) cease
for any reason to constitute a majority of the directors then in office.
"Closing Date" means August 30, 2013, which is the first date all the conditions
precedent in Section 4.01 have been satisfied or waived in accordance with
Section 10.01.
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
"Commitment" means any Revolving Commitment.
"Committed Borrowing" means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.
"Committed Loan" means a Revolving Loan.
"Committed Loan Notice" means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
"Common Stock" means the common stock of the Borrower.
"Competitive Bid" means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit H-2, duly completed and signed by a
Lender.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit D.
"Confidential Information" means (a) all of the terms, covenants, conditions or
agreements set forth in any letters of intent or in this Agreement or any
amendments hereto and any related agreements of whatever nature, (b) the
information and reports provided in compliance with the terms of this Agreement,
(c) any and all information provided, disclosed or otherwise made available to
the Administrative Agent and the Lenders including, without limitation, any and
all plans, maps, studies (including market studies), reports or other data,
operating expense information, as-built plans, specifications, site plans,
drawings, notes, analyses, compilations, or other documents or materials
relating to the properties or their condition or use, whether prepared by the
Borrower or others, which use, or reflect, or that are based on, derived from,
or are in any way related to the foregoing, and (d) any and all other
information of the Borrower or any of its Subsidiaries that the Administrative
Agent or any Lender may have access to including, without limitation, ideas,
samples, media, techniques, sketches, specifications, designs, plans, forecasts,
financial information, technical information, drawings, works of authorship,
models, inventions, know-how, processes, apparatuses, equipment, algorithms,
financial models and databases, software programs, software source documents,
manuals, documents, properties, names of tenants or potential tenants, vendors,
suppliers, distributors and consultants, and formulae related to the current,
future, and proposed products and services of the Borrower or any of its
Subsidiaries or tenants or potential tenants (including, without limitation,
information concerning research, experimental work, development, design details
and specifications, engineering, procurement requirements, purchasing,
manufacturing, customer lists, investors, employees, clients, business and
contractual relationships, business forecasts, and sales and marketing plans).
Confidential Information may be disclosed or accessible to the Administrative
Agent and the Lenders as embodied within tangible material (such as documents,
drawings, pictures, graphics, software, hardware, graphs, charts, or disks),
orally, or visually.




--------------------------------------------------------------------------------




"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.
"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
"Credit Party" means the Borrower or any Guarantor and "Credit Parties" means
collectively, the Borrower and the Guarantors.
"Debt Rating" means, as of any date of determination, the rating as determined
by either Rating Agency of the Borrower's long‑term non‑credit enhanced senior
unsecured debt; provided that (a) if the Debt Ratings issued by the Rating
Agencies differ, the higher of such Debt Ratings shall apply, (b) if the
Borrower only has one Debt Rating, such Debt Rating shall apply and (c) if the
Borrower does not have a Debt Rating, Pricing Level 6 shall apply.
"Debt Service" means, for any period with respect to a Person's Indebtedness,
the sum of all Interest Charges and regularly scheduled principal payments due
and payable during such period, excluding any balloon payments due upon maturity
of the Indebtedness, refinancing of the Indebtedness or repayments thereof in
connection with asset sales; provided that Debt Service shall not include any
Minority Interest's share of any of the foregoing. Debt Service shall include
the portion of rent payable by a Person during such period under Capital Lease
Obligations that should be treated as principal in accordance with GAAP but
shall exclude Interest Charges related to committed construction loans.
"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate for Eurocurrency Rate Committed Loans plus 2% per annum.
"Defaulting Lender" means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the




--------------------------------------------------------------------------------




Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender (including such Defaulting
Lender) promptly following such determination.


"Departing Lender" has the meaning set forth in Section 10.13.


"Development Investments" means, as of any date of determination, direct or
indirect investments in Real Property which, as of such date, is the subject of
ground‑up development to be used principally for office, laboratory, research,
health sciences, technology, manufacturing or warehouse purposes and related
real property (and appurtenant amenities); provided, that, such Real Property or
any portion thereof will only constitute a Development Investment from the date
construction has commenced thereon until the date on which the Real Property and
applicable improvements receive a final certificate of occupancy or equivalent
certification allowing legal occupancy for its intended purpose.
"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and dispositions due
to casualty or condemnation) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.
"Documentation Agents" means Barclays Bank plc, Capital One, N.A., Compass Bank,
Credit Agricole Corporate and Investment Bank, Goldman Sachs Bank USA, HSBC Bank
USA, National Association, Royal Bank of Canada, The Bank of Nova Scotia and The
Royal Bank of Scotland plc, each in its capacity as co-documentation agent.
"Dollar" and "$"mean lawful money of the United States.
"Dollar Equivalent" means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
"EBITDA" means, with respect to any Person (or any asset of a Person) for any
fiscal period and without double counting, the sum of (a) the Net Income of such
Person (or attributable to assets of the Person) for that period, plus (b) the
following to the extent deducted in calculating Net Income of such Person (or
attributable to assets of such Person) (i) any non-recurring loss, plus (ii)
Interest Expense for that period, plus (iii) the aggregate amount of federal




--------------------------------------------------------------------------------




and state taxes on or measured by income of such Person for that period (whether
or not payable during that period), plus (iv) depreciation, amortization and all
other non-cash expenses (including non-cash officer compensation and any
write-down of goodwill pursuant to GAAP) of such Person for that period, in each
case as determined in accordance with GAAP, plus (v) transaction costs, fees and
expenses in connection with any capital markets offering, debt financing or
amendment thereto, redemption or exchange of Indebtedness, Disposition, merger
or acquisition (in each case, whether or not consummated), plus (vi) severance
and restructuring charges plus (vii) charges related to the early extinguishment
of Indebtedness minus (c) any non-operating, non-recurring gain to the extent
included in calculating Net Income of such Person (or attributable to assets of
such Person).
"Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
"Eligible Assignee" shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.
"EMU Legislation" means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
"Environmental Laws" means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions governing pollution and the protection of the
environment or the release of any Hazardous Materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement by
the Borrower or any of its Subsidiaries pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
"Equity Interest" means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, and
other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination.
"Equity Offering" means the issuance and sale by the Borrower or the Operating
Partnership of any equity securities.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 of
ERISA or the treatment of a Multiemployer Plan amendment as a termination under
Section 4041A of ERISA; (e) the institution




--------------------------------------------------------------------------------




by the PBGC of proceedings to terminate a Pension Plan or Multiemployer Plan;
(f) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (g) the determination that any Pension Plan
or Multiemployer Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA to the extent that such determination could
reasonably be expected to give rise to a Material Adverse Effect; or (h) the
imposition of any material liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.
"Euro" and "EUR" mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
"Eurocurrency Bid Margin" means the margin above or below the Eurocurrency Rate
to be added to or subtracted from the Eurocurrency Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.
"Eurocurrency Margin Bid Loan" means a Bid Loan that bears interest at a rate
based upon the Eurocurrency Rate.
"Eurocurrency Rate" means:
(a)    for any Interest Period with respect to a Eurocurrency Rate Loan:
(i) in the case of Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London interbank offered rate or a
successor rate thereto as approved by the Administrative Agent (“LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of LIBOR as may be designated by the Administrative Agent from time
to time and reasonably acceptable to the Borrower) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period;
(ii)     in the case of a Eurocurrency Rate Loan denominated in Canadian
Dollars, the CDOR Rate per annum;
(iii)    in the case of a Eurocurrency Rate Loan denominated in Australian
Dollars, the rate per annum equal to the Bank Bill Swap Reference Bid rate or a
successor thereto approved by the Administrative Agent (“BBSY”) as published by
Reuters (or such other page or commercially available source providing BBSY
(Bid) quotations as may be designated by the Administrative Agent from time to
time and reasonably acceptable to the Borrower) at or about 10:30 a.m.
(Melbourne, Australia time) on the Rate Determination Date with a term
equivalent to such Interest Period (or if such Interest Period is not equal to a
number of months, with a term equivalent to the number of months closet to such
Interest Period);
(iv)    in the case of any other Eurocurrency Rate Loan denominated in a
Non-LIBOR Quoted Currency (other than Canadian Dollars or Australian Dollars),
the rate designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent, the applicable
Lenders and the Alternative Currency Fronting Lender pursuant to Section
1.05(a); and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day.
"Eurocurrency Rate Committed Loan" means a Committed Loan that bears interest at
a rate based on clause (a) of the definition of "Eurocurrency Rate."
"Eurocurrency Rate Loan" means a Eurocurrency Rate Committed Loan or a
Eurocurrency Margin Bid Loan.
"Event of Default" has the meaning set forth in Section 8.01.




--------------------------------------------------------------------------------




"Exchange Proceeds" means the net issuance proceeds from Equity Offerings, which
the Borrower has designated or otherwise stated that it intends to use to make
Restricted Payments on account of then existing Preferred Equity.
"Excluded Indebtedness" means, as of any date of determination, the aggregate
principal amount of any Indebtedness of the Borrower and its Subsidiaries
included in the definition of Total Indebtedness, as of such date of
determination, either (a) which by its terms matures within twenty-four (24)
months after such date of determination or (b) as to which the Borrower or any
Subsidiary has the right to convert or any holder of such Indebtedness has the
right to put or convert such Indebtedness within twenty-four (24) months after
such date of determination.
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (or any Person whose net income is measured with
reference to it) (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located, or in which it is doing business, or in the case of
any Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) other than with respect
to an assignee pursuant to a request by the Borrower under Section 10.13, any
United States Federal withholding tax that is imposed on amounts payable to such
Person at the time such Person becomes a party hereto (or designates a new
Lending Office) or is attributable to such Person's failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Person (or its assignor, if any) was entitled, at the time
of its appointment or designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a) and (d) any United States Federal withholding
tax imposed by reason of a Lender's failure to comply with the requirements of
Sections 1471 through 1474 of the Code or any applicable Treasury regulations
promulgated thereunder, or any official interpretations thereof.
"Existing Credit Agreement" means that certain Third Amended and Restated Credit
Agreement, dated as of April 30, 2012, among the Credit Parties, the lenders
party thereto, Bank of America, N.A. as administrative agent, swing line lender
and letter of credit issuer, and the other parties thereto, as amended prior to
the date hereof.
"Existing Revolving Commitment Termination Date" has the meaning set forth in
Section 2.14(a).
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
"Fee Letters" means (a) that certain letter agreement, dated as of July 16,
2013, between the Borrower and the Administrative Agent and (b) that certain
letter agreement, dated as of July 16, 2013, among the Borrower, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Bank of America, N.A., J.P. Morgan
Securities LLC, JPMorgan Chase Bank, N.A. and Citigroup Global Markets, Inc.
"Fixed Charge Coverage Ratio" means, as of the last day of any fiscal quarter,
the ratio obtained by dividing (a) Adjusted EBITDA for the period consisting of
that fiscal quarter and the three immediately preceding fiscal quarters by (b)
an amount equal to (i) Debt Service of the Borrower and its Subsidiaries for
such period, plus (ii) all Preferred Distributions (other than redemptions) of
the Borrower and its Subsidiaries during such period.




--------------------------------------------------------------------------------




"Fixed Eurocurrency Rate" means, on any date of determination, for any Swing
Line Loan, the sum of: (a) the rate per annum equal to LIBOR (or other
commercially available source providing quotations of LIBOR as designated by the
Administrative Agent from time to time) for a 30 day interest period at
approximately 4:00 p.m. (London time) on the date of borrowing; plus (b) the
Applicable Rate. If such rate is not available for any reason, then the "Fixed
Eurocurrency Rate", on such date of determination, shall be (a) the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of a 30 day interest period in same day
funds in the approximate amount of the Swing Line Loan by Bank of America and
with a term equivalent to a 30 day interest period would be offered by Bank of
America's London Branch to major banks in the London interbank eurodollar market
at their request at approximately 4:00 p.m. (London time) on the day of
commencement of such 30 day interest period; plus (b) the Applicable Rate.
"Fixed Eurocurrency Rate Loan" means a Swing Line Loan that bears interest at a
rate based on the Fixed Eurocurrency Rate.
"Foreign Lender" means any Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
"Fronting Commitment" means, with respect to any Alternative Currency Fronting
Lender, the aggregate Dollar Equivalent amount of Alternative Currency Fronting
Loans that such Alternative Currency Fronting Lender has agreed to make as set
forth on Schedule 2.01, as such amount may be adjusted in accordance with
Section 10.24.
"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.


"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
"Funds From Operations" means, with respect to any fiscal period and without
double counting, an amount equal to the Net Income (or deficit) of the Borrower
and its Subsidiaries for that period computed on a consolidated basis in
accordance with GAAP, excluding gains (or losses) from sales of property, plus
depreciation and amortization and after adjustments for unconsolidated
partnerships and joint ventures; provided that Funds From Operations shall
exclude one-time or non-recurring charges and impairment charges, charges from
the early extinguishment of indebtedness and other non-cash charges. Adjustments
for unconsolidated partnerships and joint ventures will be calculated to reflect
Funds From Operations on the same basis. Funds From Operations shall be reported
in accordance with the NAREIT Policy Bulletin dated April 5, 2002, as amended,
restated, supplemented or otherwise modified from time to time.
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision or instrumentality thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).




--------------------------------------------------------------------------------




"Granting Lender" has the meaning specified in Section 10.06(h).
"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
"primary obligor") in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term "Guarantee" as a verb has a
corresponding meaning.
"Guarantors" means the Operating Partnership and, if requested by the Borrower,
any other Wholly-Owned Domestic Subsidiary of the Borrower who becomes a
Guarantor pursuant to Section 11.08.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated under any Environmental Law.
"Honor Date" is defined in Section 2.03(c)(i).
"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with
GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers' acceptances and bank
guaranties;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    Capital Lease Obligations; and
(g)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, (i) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person




--------------------------------------------------------------------------------




is a general partner or is otherwise liable for such Indebtedness, except to the
extent such Indebtedness is expressly made non-recourse to such Person and (ii)
Indebtedness shall not include any Minority Interest's share of any of the
foregoing. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any Capital Lease Obligation as of any date shall be deemed to be the
amount of Attributable Indebtedness in respect thereof as of such date.
"Indemnified Taxes" means Taxes other than Excluded Taxes.
"Indemnitees" has the meaning specified in Section 10.04(b).
"Intangible Assets" means the value of all assets of a Person and its
Subsidiaries (without duplication), determined on a consolidated basis in
accordance with GAAP, that are considered to be intangible assets under GAAP,
including customer lists, goodwill, copyrights, trade names, trademarks,
patents, franchises, licenses, unamortized deferred charges, unamortized debt
discount and capitalized research and development costs.
"Interest Charges" means, as of the last day of any fiscal period and without
double counting, the sum of (a) Cash Interest Expense of a Person, plus (b) all
interest currently payable in Cash by a Person which is incurred during that
fiscal period and capitalized under GAAP, minus (c) any Minority Interest's
share of Cash Interest Expense.
"Interest Expense" means, with respect to any Person as of the last day of any
fiscal period and without duplication, an amount equal to (a) all interest,
fees, charges and related expenses paid or payable (without duplication) for
that fiscal period by that Person to a lender in connection with borrowed money
(including any obligations for fees, charges and related expenses payable to the
issuer of any letter of credit) or the deferred purchase price of assets that
are considered "interest expense" under GAAP, plus (b) the portion of rent paid
or payable (without duplication) for that fiscal period by that Person under
Capital Lease Obligations, minus (or plus, as applicable) (c) amounts received
(or paid) under Swap Contracts plus (d) all other amounts considered to be
"interest expense" under GAAP.
"Interest Payment Date" means the fifth (5th) calendar day of each month;
provided that if the fifth (5th) calendar day of any month falls on a day other
than a Business Day, then the Interest Payment Date shall be the immediately
succeeding Business Day or if any such date would be after the Revolving
Commitment Termination Date, the Revolving Commitment Termination Date.
"Interest Period" means, (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or, in the case
of any Eurocurrency Rate Committed Loan, converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter, or such other period that is twelve months or less requested by the
Borrower and consented to by all the Lenders, as selected by the Borrower in its
applicable Committed Loan Notice or Bid Request, as the case may be; and (b) as
to each Absolute Rate Loan, a period of not less than 7 days and not more than
180 days as selected by the Borrower in its Bid Request; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
(ii)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the Revolving Commitment
Termination Date.




--------------------------------------------------------------------------------




"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but reduced by any amounts received in respect of such Investment
which constitute capital distributions, principal, sale proceeds or otherwise in
respect thereof.
"IP Rights" has the meaning specified in Section 5.16.
"IRS" means the United States Internal Revenue Service.
"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
"Issuer Documents" means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.
"Joinder Agreement" means a joinder agreement substantially in the form attached
hereto as Exhibit F.
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
"L/C Advance" means, with respect to each Revolving Lender, such Revolving
Lender's funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage. All L/C Advances shall be denominated in Dollars.
"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.
"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
"L/C Issuer" means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.08. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.




--------------------------------------------------------------------------------




"Lender" has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each Revolving Lender, the Swing Line Lender, a
Bid Lender, each Alternative Currency Fronting Lender, each Alternative Currency
Funding Lender and each Alternative Currency Participating Lender, as
applicable.
"Lender Joinder Agreement" means a lender joinder agreement substantially in the
form attached hereto as Exhibit G.
"Lender Party" has the meaning set forth in Section 10.07.
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
"Letter of Credit" means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars or in an Alternative Currency.
"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
"Letter of Credit Expiration Date" means the day that is seven days prior to the
Revolving Commitment Termination Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).
"Letter of Credit Fee" has the meaning specified in Section 2.03(h).
"Letter of Credit Sublimit" means an amount equal to $150,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
"Leverage Ratio" means, as of the last day of each fiscal quarter, the ratio
(expressed as a percentage) obtained by dividing (a) Adjusted Total Indebtedness
as of such date by (b) (i) Adjusted Tangible Assets as of such date minus (ii)
the amount of Excluded Indebtedness deducted in connection with the
determination of Adjusted Total Indebtedness as of such date.
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Quoted Currency” means each of the following currency: Dollars; Euro;
Sterling; and Yen; in each case as long as there is a published LIBOR rate with
respect thereto.
"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, deposit arrangement, encumbrance, lien (statutory or other), charge,
or other security interest or preferential arrangement in the nature of a
security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing, other than a
precautionary financing statement with respect to a lease that is not in the
nature of a security interest).
"Loan" means a Revolving Loan, a Swing Line Loan, a Bid Loan and/or an L/C
Borrowing, as the context requires.
"Loan Documents" means this Agreement, each Revolving Note, each Issuer
Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.16 of this Agreement, the Fee Letters
and any other instrument, document or agreement from time to time delivered by a
Credit Party in connection with this Agreement.
"MLPF&S" means Merrill Lynch, Pierce Fenner & Smith Incorporated and its
successors.




--------------------------------------------------------------------------------




"Managing Agents" means the following: Branch Banking and Trust Company, Credit
Suisse AG, Cayman Islands Branch, Mizuho Corporate Bank, Ltd., PNC Bank National
Association, Regions Bank, Sumitomo Mitsui Banking Corporation, TD Bank, N.A.,
The Bank of New York Mellon and Union Bank, N.A.
"Material Acquisition" means an Acquisition by the Borrower or any of its
Subsidiaries in which the value of the assets acquired in such Acquisition
exceeds five per cent (5%) of Total Assets of the Borrower and its Subsidiaries
(after giving effect to such Acquisition).
"Material Adverse Effect" means a material adverse effect on (a) the validity or
enforceability of any Loan Document (other than as a result of any action or
inaction of the Administrative Agent or any Lender), (b) the business or
financial condition of the Borrower and its Subsidiaries on a consolidated basis
or (c) the ability of the Credit Parties to perform the payment and other
material Obligations under the Loan Documents.
"Material Unsecured Indebtedness" means outstanding third party unsecured
borrowed money Indebtedness (including guaranties thereof), in a principal
amount equal to or greater than $25,000,000.
"Maximum Rate" has the meaning set forth in Section 10.09.
"Minimum Collateral Amount" means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 100% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.


"Minority Interest" means, with respect to any non-Wholly-Owned Subsidiary,
direct or indirect, of the Borrower, any ownership interest of a third party in
such Subsidiary.
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
"Mortgageable Ground Lease" means on any date of determination, a lease or
similar arrangement providing the right to occupy Real Property (a) which is
granted by the fee owner of Real Property, (b) which has a remaining term
(calculated only once on the Closing Date or the date the Real Property subject
to such lease becomes a Qualified Asset Pool Property) of not less than
twenty-five (25) years, including extension options exercisable solely at the
discretion of the Borrower or any applicable Subsidiary, (c) under which no
material default has occurred and is continuing and (d) with respect to which a
security interest may be granted (i) without the consent of the lessor or (ii)
pursuant to the consent of the lessor, which consent has been granted.
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
"Negative Pledge" means a Contractual Obligation that contains a covenant
binding on the Borrower and its Subsidiaries that prohibits Liens on any of
their Property, other than (a) any such covenant contained in a Contractual
Obligation granting or relating to a particular Lien which affects only the
property that is the subject of such Lien and (b) any such covenant that does
not apply to, or otherwise permits, Liens which may secure the Obligations now
or in the future.
"Net Income" means, for any period and for any Person, the net income of the
Person for that period, determined in accordance with GAAP; provided that there
shall be excluded therefrom the net amount of any real estate gains or losses.




--------------------------------------------------------------------------------




"Net Rentable Area" means with respect to any Real Property, the floor area of
any buildings, structures or improvements available for leasing to tenants
(excluding storage lockers and parking spaces) determined in accordance with the
Borrower's or its applicable Subsidiary's rent roll for such Real Property, the
manner of such determination shall be consistently applied for all Real
Property, unless otherwise approved by the Administrative Agent.
"NOI" means, with respect to any Revenue-Producing Property and with respect to
any fiscal period, the sum of (a) the net income of that Revenue-Producing
Property for that period, plus (b) Interest Expense of that Revenue-Producing
Property for that period, plus (c) the aggregate amount of federal and state
taxes on or measured by income of that Revenue‑Producing Property for that
period (whether or not payable during that period), plus (d) depreciation,
amortization and all other non-cash expenses of that Revenue-Producing Property
for that period, in each case as determined in accordance with GAAP.
"Non-Defaulting Lender" means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
"Non-Recourse Debt" means Indebtedness of any Person for which the liability of
such Person (except with respect to fraud, Environmental Laws liability,
misapplication of funds, bankruptcy, transfer of collateral in violation of the
applicable loan documents, failure to obtain consent for subordinate financing
in violation of the applicable loan documents and other exceptions customary in
like transactions at the time of the incurrence of such Indebtedness) either is
contractually limited to collateral securing such Indebtedness or is so limited
by operation of Laws.
"Note(s)" means Revolving Notes.
"Obligations" means all advances to, and debts, liabilities, obligations of, any
Credit Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
"Obligor Subsidiary" means any Subsidiary (other than the Operating Partnership)
that is not a Guarantor but is obligated with respect to any Material Unsecured
Indebtedness.
"Obligor Subsidiary Debt" means third party unsecured borrowed money
Indebtedness (including guaranties) of any Obligor Subsidiary.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
"Operating Partnership" has the meaning set forth in the introductory paragraph.
"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document;




--------------------------------------------------------------------------------




provided, however, that "Other Taxes" shall not include such amounts to the
extent imposed as a result of any transfer by any Lender or the Administrative
Agent of any interest in or under any Loan Document.
"Outstanding Amount" means (a) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (b) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; (c) with respect to any L/C Obligations on any date, the
Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts and (d) with respect to Bid Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Bid Loans occurring on such
date.
"Overnight Rate" means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market in
accordance with banking industry rules or practices in such offshore interbank
market.
"Participant" has the meaning set forth in Section 10.06(d).
"Participating Member State" means any member state of the European Union that
has the Euro as its lawful currency in accordance with EMU Legislation.
"PBGC" means the Pension Benefit Guaranty Corporation.
"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA) including a multiple employer plan but not
including a Multiemployer Plan; that is maintained or is contributed to by the
Borrower or its Subsidiaries and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under Section
412 of the Code.
"Permitted Purposes" has the meaning set forth in Section 10.07(a).
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any "employee benefit plan" (as such term is defined in Section
3(2) of ERISA) established by the Borrower, or with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
"Platform" has the meaning set forth in Section 6.02.
"Preferred Distributions" means for any period, the amount of any and all
Restricted Payments due and payable in cash by the Borrower or any of its
Subsidiaries during such period to the holders of Preferred Equity but shall not




--------------------------------------------------------------------------------




include (i) any Minority Interest's share of any such Restricted Payments or
(ii) any such Restricted Payments paid to the Borrower or any of its
Subsidiaries.
"Preferred Equity" means any form of preferred stock (whether perpetual,
convertible or otherwise) or other ownership or beneficial interest in the
Borrower or any of its Subsidiaries that entitles the holders thereof to
preferential payment or distribution priority with respect to dividends, assets
or other payments over the holders of any other stock or other ownership or
beneficial interest in such Person.
"Property" means all assets of the Borrower and its Subsidiaries, whether real
property or personal property.
"Public Lender" has the meaning set forth in Section 6.02.
"Qualified Asset Pool Property" means Qualified Land, Qualified
Revenue-Producing Property, Qualified Development Assets and Qualified Joint
Venture Property.
"Qualified Development Asset" means a Real Property that:
(a)    satisfies the Base Qualifications;
(b)    constitutes a Development Investment; and
(c)    does not otherwise constitute a Qualified Revenue-Producing Property or
Qualified Land.
"Qualified Joint Venture Property" means a Real Property, owned and controlled
by a direct or indirect non-wholly-owned Subsidiary, that is any of a Qualified
Revenue-Producing Property, Qualified Land and/or a Qualified Development Asset.
For purposes of this definition "controlled" means exclusive control of any
disposition, refinancing and operating activity without the consent of any other
party (other than (i) the Borrower or (ii) any of its Subsidiaries, as long as
such Subsidiary does not need the consent of any minority equity holder thereof
to consent to any disposition, refinancing or operating activity).
Notwithstanding the foregoing, the Tech Square Project shall be deemed a
Qualified Joint Venture Property so long as it meets the criteria set forth
above other than those matters set forth on Schedule 1.01.
"Qualified Land" means, as of any date of determination, without duplication,
Real Property that:
(a)    satisfies the Base Qualifications;
(b)    is entitled; and
(c)    does not otherwise constitute a Qualified Revenue-Producing Property or
Qualified Development Asset.
"Qualified Revenue‑Producing Property" means a Revenue‑Producing Property that:
(a)    satisfies the Base Qualifications;
(b)    is occupied or available for occupancy (subject to final tenant
improvements); and
(c)    does not otherwise constitute a Qualified Development Asset or Qualified
Land.
“Rate Determination Date” means, with respect to any Interest Period, the date
that is two (2) Business Days prior to the commencement of such Interest Period
(or such other day as is generally treated as the rate fixing day by market
practice in such interbank market, as reasonably determined by the
Administrative Agent).




--------------------------------------------------------------------------------




"Rating Agencies" means (a) S&P and (b) Moody's.
"Real Property" means, as of any date of determination, real property (together
with the underlying real property interests and appurtenant real property
rights) then owned, leased or occupied by any Credit Party or any of its
Subsidiaries.
"Register" has the meaning specified in Section 10.06(c).
"REIT Status" means, with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under Sections 856 through 860 of the
Code, and (b) the applicability to such Person and its shareholders of the
method of taxation provided for in Sections 857 et seq. of the Code.
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
"Replacement Lender" has the meaning set forth in Section 10.13.


"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, (c) with respect to a
Bid Loan, a Bid Request, and (d) with respect to a Swing Line Loan, a Swing Line
Loan Notice.
"Required Lenders" means, as of any date of determination, Revolving Lenders
having more than 50% of the Aggregate Revolving Commitments or, if the Aggregate
Revolving Commitments have been terminated pursuant to Section 8.02, Revolving
Lenders holding in the aggregate more than 50% of the Total Revolving
Outstandings (with the aggregate amount of each Revolving Lender's risk
participation and funded participation in L/C Obligations, Swing Line Loans and
Revolving Loans denominated in an Alternative Currency deemed "held" by such
Revolving Lender for purposes of this definition); provided that the Commitment
of, and the portion of the Total Revolving Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
"Required Revolving Lenders" means, as of any date of determination, Revolving
Lenders having more than 50% of the Aggregate Revolving Commitments or, if the
Aggregate Revolving Commitments have been terminated pursuant to Section 8.02,
Revolving Lenders holding in the aggregate more than 50% of the Total Revolving
Outstandings (with the aggregate amount of each Revolving Lender's risk
participation and funded participation in L/C Obligations and Swing Line Loans
deemed "held" by such Revolving Lender for purposes of this definition);
provided that the Commitment of, and the portion of the Total Revolving
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.
"Responsible Officer" means, (a) with respect to delivery of executed copies of
this Agreement or any Compliance Certificate, the chief executive officer,
president, chief financial officer, treasurer, assistant treasurer or any
executive vice president of the applicable Credit Party (or the partner or
member or manager, as applicable) and (b) for all other purposes, the chief
executive officer, president, chief financial officer, treasurer, assistant
treasurer, secretary, assistant secretary or any executive vice president of the
applicable Credit Party (or the partner or member or manager, as applicable).
Any document delivered hereunder that is signed by a Responsible Officer of a
Credit Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Credit
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Credit Party.
"Restricted Payment" means, with respect to any equity interest or any warrant
or option to purchase an equity interest issued by the Borrower or any of its
Subsidiaries, (a) the retirement, redemption, purchase or other acquisition for
Cash or for Property by the Borrower or such Subsidiary of any such security or
interest (excluding any Indebtedness




--------------------------------------------------------------------------------




which by its terms is convertible into an Equity Interest), (b) the declaration
or (without duplication) payment by the Borrower or such Subsidiary of any
dividend in Cash or in Property on or with respect to any such security or
interest and (c) any other payment in Cash or Property by the Borrower or such
Subsidiary constituting a distribution under applicable Laws with respect to
such security or interest.
"Revaluation Date" means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, (iii) the
date the Alternative Currency Fronting Lender has requested payment from the
Alternative Currency Participating Lenders in Dollars, and with respect to all
other instances pursuant to Section 2.02(f) the date on which payments in
Dollars are made between the Alternative Currency Fronting Lender and
Alternative Currency Participating Lenders with respect to such Loan and
(iv) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.
"Revenue-Producing Property" means an identifiable improved Real Property that
is used principally for office, laboratory, research, health sciences,
technology, manufacturing or warehouse purposes and related real property (and
appurtenant amenities), or for such other revenue-producing purposes as the
Required Lenders may approve.
"Revolving Commitment" means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, (c) purchase participations in Swing Line
Loans and (d) if such Lender is an Alternative Currency Participating Lender
with respect to any Alternative Currency, purchase Alternative Currency Risk
Participations in Revolving Loans denominated in such Alternative Currency, in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Revolving Lender's name on Schedule 2.01 or in
the Assignment and Assumption or Lender Joinder Agreement pursuant to which such
Revolving Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
"Revolving Commitment Termination Date" means the earlier of (a) the later of
(i) January 3, 2018 and (ii) if the Revolving Commitment Termination Date is
extended pursuant to Section 2.14, such extended Revolving Commitment
Termination Date as determined pursuant to such Section 2.14 and (b) the date
the Revolving Commitments are terminated pursuant to Section 2.06 or Article
VIII.
"Revolving Lender" means each Lender that has a Revolving Commitment or,
following termination of the Revolving Commitments, has Revolving Loans
outstanding or a risk participation in L/C Obligations, Swing Line Loans or
Revolving Loans denominated in Alternative Currency.
"Revolving Loan" means a Base Rate Loan or a Eurocurrency Rate Loan made to the
Borrower by a Revolving Lender in accordance with its Applicable Percentage
pursuant to Section 2.01(a), except as otherwise provided herein.
"Revolving Note" means a promissory note made by the Borrower in favor of, and
payable to the order of, a Revolving Lender evidencing Revolving Loans made by
such Revolving Lender, substantially in the form of Exhibit C. A Revolving Note
shall be executed by the Borrower in favor of each Revolving Lender requesting a
Revolving Note.
"S&P" means Standard & Poor's Ratings Services, a division of The McGraw‑Hill
Companies, Inc. and any successor thereto.
"Same Day Funds" means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.




--------------------------------------------------------------------------------




“Sanction(s)” means any international economic sanction(s) administered or
enforced by OFAC or other applicable sanction authorities of the United States
Government.
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
"SEC Report" means all filings on Form 10‑K, Form 10-Q or Form 8-K with the SEC
made by the Borrower pursuant to the Securities Exchange Act of 1934.
"Secured Debt" means, without duplication, (a) Indebtedness of the Borrower or
any of its Subsidiaries that is secured by a Lien and (b) Obligor Subsidiary
Debt; provided, that Secured Debt shall not include any of the Obligations.
"Secured Debt Ratio" means, as of the last day of any fiscal quarter, the ratio
(expressed as a percentage) obtained by dividing (a) the Secured Debt of the
Borrower and its Subsidiaries as of such date by (b) the Adjusted Tangible
Assets, as of such date.
"Solvent" means, as to any Person, that, as of any date of determination, (a)
the amount of the present fair saleable value of the assets of such Person will,
as of such date, exceed the amount of all liabilities of such Person, contingent
or otherwise, as of such date, (b) the present fair saleable value of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its existing or anticipated
debts as such debts become absolute and matured, and (c) such Person will not
have as of such date, an unreasonably small amount of capital with which to
conduct its business.
"SPC" has the meaning set forth in Section 10.06(h).
"Special Notice Currency" means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe,
including, without limitation, Yen and Australian Dollars.
"Spot Rate" for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.
"Sterling" and "£" mean the lawful currency of the United Kingdom.
"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrower.
"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any




--------------------------------------------------------------------------------




of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a "Master Agreement"), including any such
obligations or liabilities under any Master Agreement.
"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
"Swing Line" means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
"Swing Line Borrowing" means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
"Swing Line Lender" means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
"Swing Line Loan" has the meaning specified in Section 2.04(a).
"Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
"Swing Line Sublimit" means an amount equal to $150,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
"Syndication Agents" means JPMorgan Chase Bank, N.A. and Citigroup Global
Markets Inc. each in its capacity as co-syndication agent.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
"Tech Square Project" means the seven building campus located in Cambridge,
Massachusetts aggregating approximately 1.2 million square feet.
"Total Assets" means the value of all assets of a Person and its Subsidiaries
(without duplication), determined on a consolidated basis in accordance with
GAAP; provided that all Real Property shall be valued based on its Unencumbered
Asset Value (it being understood that the Unencumbered Asset Value for any Real
Property that is not a Qualified Asset Pool Property shall be calculated as if
it was a Qualified Asset Pool Property). In the event that a Person has an
ownership or other equity interest in any other Person, which investment is not
consolidated in accordance with GAAP (that is, such interest is a "minority
interest"), then the assets of a Person and its Subsidiaries shall include




--------------------------------------------------------------------------------




such Person's or its Subsidiaries' allocable share of all assets of such Person
in which a minority interest is owned based on such Person's respective
ownership interest in such other Person.
"Total Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers' acceptances and bank
guaranties;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    Capital Lease Obligations; and
(g)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, Total Indebtedness shall not include any Minority
Interest's share of any of the foregoing. The amount of any net obligation under
any Swap Contract on any date shall be deemed to be (i) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date prior to the date referenced in clause (i), zero. The amount of any Capital
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
"Total Outstandings" means the aggregate Outstanding Amount of all Loans and L/C
Obligations.
"Total Revolving Outstandings" means the sum of (i) the aggregate Outstanding
Amount of all Revolving Loans plus (ii) the aggregate Outstanding Amount of all
Swing Line Loans plus (iii) the aggregate Outstanding Amount of all L/C
Obligations plus (iv) the aggregate Outstanding Amount of all Bid Loans.
"to the best knowledge of" means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Officer of that Person) making the representation,
warranty or other statement, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) would have been known by the
Person (or, in the case of a Person other than a natural Person, would have been
known by a Responsible Officer of that Person).
"Trade Date" has the meaning set forth in Section 10.06(b).
"Type" means (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan, and (b) with respect to a Bid Loan, its
character as an Absolute Rate Loan or a Eurocurrency Margin Bid Loan.
"Unencumbered" means, with respect to any Revenue‑Producing Property, Qualified
Land or Qualified Development Assets, that such Revenue‑Producing Property,
Qualified Land or Qualified Development Assets (a) is not subject to any Lien
other than Liens permitted under Section 7.01 (other than Sections
7.01(q)(ii),(r) and (t)), (b)




--------------------------------------------------------------------------------




is not subject to any Negative Pledge and (c) is not held by a Person any of
whose direct or indirect equity interests are subject to a Lien or Negative
Pledge.
"Unencumbered Asset Value" means, as of any date of determination and without
double counting any item, the following amounts for the following types of Real
Property:
(a)    with respect to any Qualified Revenue-Producing Property owned for a full
four consecutive fiscal quarter period or longer, an amount equal to (i) the
Adjusted NOI of such Real Property for the prior four full consecutive fiscal
quarters divided by (ii) the Capitalization Rate; provided that in the event any
such Real Property sustains any material damage, the value of any business
interruption insurance proceeds owed to or received by the Borrower during such
period with respect to such Qualified Revenue-Producing Property shall be
included in the Adjusted NOI of such Real Property for the periods from the date
of such material damage until such time as such Qualified Revenue-Producing
Property becomes fully operational.
(b)    with respect to any Qualified Revenue-Producing Property owned for less
than four full consecutive fiscal quarters, an amount equal to (i) the Adjusted
NOI of such Real Property for the period which the Borrower or applicable
Subsidiary has owned and operated such Real Property, adjusted by the Borrower
to an annual Adjusted NOI in a manner reasonably acceptable to the
Administrative Agent, divided by (ii) the Capitalization Rate; provided that in
the event any such Real Property sustains any material damage, the value of any
business interruption insurance proceeds owed to or received by the Borrower
during such period with respect to such Qualified Revenue-Producing Property
shall be included in the Adjusted NOI of such Real Property for the periods from
the date of such material damage until such time as such Qualified
Revenue-Producing Property becomes fully operational.
(c)    with respect to Qualified Revenue-Producing Property that is being
renovated or with respect to which a partial or total renovation was recently
completed, an amount as determined at the sole election of the Administrative
Agent based on (i) the annualized Adjusted NOI with respect to such Real
Property, annualized based on bona fide, arms length signed tenant leases which
are in full force and effect requiring current rental payments, divided by the
Capitalization Rate, or (ii) the cost basis of such Real Property determined in
accordance with GAAP multiplied by the Borrower’s or its Subsidiaries'
percentage ownership interest in such Qualified Revenue Property.
(d)    with respect to any Real Property that constitutes Qualified Land, an
amount equal to, at the option of the Borrower, (i) the cost basis as determined
in accordance with GAAP or the Appraised Value (if any) of such Qualified Land
multiplied by (ii) the Borrower’s or its Subsidiaries' percentage ownership
interest in such Qualified Land.
(e)    with respect to any Real Property that constitutes Qualified Development
Assets, an amount equal to (i) the cost basis as determined in accordance with
GAAP of such Qualified Development Asset multiplied by (ii) the Borrower’s or
its Subsidiaries' percentage ownership interest in such Qualified Development
Asset; provided that if all or any portion of a Qualified Development Asset is
materially damaged, the value of such Qualified Development Asset shall be the
amount assigned to such Qualified Development Asset prior to the damage less the
amount (as determined by the Borrower in good faith) by which the casualty
insurance proceeds that are owed or received in respect of such casualty event
are insufficient to restore such Qualified Development Asset for a period of up
to the lesser of (x) 365 days following such casualty event and (y) the date
such Qualified Development Asset is restored and fully functional.
"United States" and "U.S." mean the United States of America.
"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).
"Unrelated Person" means any Person other than (i) a Subsidiary of Borrower,
(ii) an employee stock ownership plan or other employee benefit plan covering
the employees of Borrower and its Subsidiaries or (iii) any Person that




--------------------------------------------------------------------------------




held Common Stock on the day prior to the effective date of Borrower's
registration statement under the Securities Act of 1933 covering the initial
public offering of Common Stock.
"Unsecured Interest Coverage Ratio" means, as of the last day of any fiscal
quarter, the ratio obtained by dividing (a) the sum of the aggregate Adjusted
NOI from the Qualified Asset Pool Properties for that fiscal quarter and the
preceding three full fiscal quarters, by (b) the aggregate Interest Charges for
such period in respect of the unsecured Indebtedness of the Borrower and its
Subsidiaries (other than Obligor Subsidiary Debt). The Unsecured Interest
Coverage Ratio shall be determined by the Borrower and such determination shall
be reasonably satisfactory to the Administrative Agent and shall exclude
interest during construction to the extent capitalized.
"Unsecured Leverage Ratio" means, as of the last day of each fiscal quarter, the
ratio (as expressed as a percentage) of (a) (i) aggregate unsecured Adjusted
Total Indebtedness as of such date minus (ii) Obligor Subsidiary Debt as of such
date to (b) (i) the Adjusted Unencumbered Asset Value as of such date minus (ii)
the amount of unsecured Excluded Indebtedness (other than Obligor Subsidiary
Debt) deducted in the calculation of aggregate unsecured Adjusted Total
Indebtedness pursuant to clause (a)(i) above.
"Wholly‑Owned Subsidiary" means a Subsidiary of the Borrower, 100% of the
capital stock or other equity interest of which is owned, directly or
indirectly, by the Borrower, except for director's qualifying shares required by
applicable Laws.
"Yen" and "¥" mean the lawful currency of Japan.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person's successors and assigns, (iii) the words
"herein," "hereof" and "hereunder," and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words "asset" and
"property" shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.




--------------------------------------------------------------------------------




1.03    Accounting Terms/Financial Covenants.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, the effects of FASB ASC 825 on
financial liabilities shall be disregarded.
(b)    Changes in GAAP or Funds From Operations. If at any time any change in
GAAP or the calculation of Funds From Operations would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP or Funds From Operations (subject to the approval of the Required
Lenders, the Administrative Agent and the Borrower); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP or Funds From Operations, as applicable, prior to such
change therein and (ii) upon written request, the Borrower shall provide to the
Administrative Agent (for distribution to the Lenders) financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP or Funds
From Operations.
(c)    Calculation of Financial Covenants. For purposes of calculation of the
applicable financial covenants, the Borrower and its Subsidiaries shall be given
credit for properties held by an “exchange accommodation titleholder” pursuant
to an exchange that qualifies as a reverse exchange under Section 1031 of the
Code (including in the event any such property is subject to a mortgage in favor
of, or for the benefit of, the Borrower or any of its Subsidiaries).
1.04    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent and/or Alternative Currency Equivalents amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the L/C Issuer, as applicable.
(b)    Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.
1.05    Additional Alternative Currencies.
(a)    The Borrower may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of "Alternative Currency"; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily




--------------------------------------------------------------------------------




available and freely transferable and convertible into Dollars and for which
Reuters (or any successor thereto) reports a Eurocurrency Rate for such currency
for the applicable Interest Periods. In the case of any such request with
respect to the making of Eurocurrency Rate Loans, such request shall be subject
to the approval of the Administrative Agent, the applicable Lenders and the
Alternative Currency Fronting Lender and, in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the L/C Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer thereof.
Each applicable Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the L/C Issuer (in the case of a request pertaining
to Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., ten Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurocurrency Rate Loans or the issuance
of Letters of Credit, as the case may be, in such requested currency.
(c)    Any failure by a Lender or the L/C Issuer, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or the L/C Issuer, as the case may be,
to permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued
in such requested currency. If the Administrative Agent and all the applicable
Lenders consent to making Eurocurrency Rate Loans in such requested currency,
the Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Committed Borrowings of Eurocurrency Rate Loans; and if the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.05, the Administrative Agent shall
promptly so notify the Borrower.
1.06    Change of Currency.
(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent, in consultation with the
Borrower, may from time to time specify to be appropriate to reflect the
adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent, in consultation with the
Borrower, may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.




--------------------------------------------------------------------------------




1.07    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).
1.08    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
ARTICLE II    

THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
"Revolving Loan") to the Borrower in Dollars or in one or more Alternative
Currencies from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Revolving Lender's Revolving Commitment; provided, however, that after
giving effect to any Committed Borrowing, (i) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments, (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Revolving Lender less, with
respect only to the Alternative Currency Fronting Lender, the aggregate
Alternative Currency Risk Participations in all Loans denominated in Alternative
Currencies, plus, with respect only to the Alternative Currency Participating
Lenders, the Outstanding Amount of such Lender's Alternative Currency Risk
Participations in Loans denominated in Alternative Currencies and advanced by
the Alternative Currency Fronting Lender, plus such Revolving Lender's
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Revolving Lender's Applicable Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Revolving Lender's Revolving Commitment,
(iii) the aggregate Outstanding Amount of all Revolving Loans denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit and
(iv) after giving effect to any Revolving Loans denominated in Alternative
Currencies and advanced by the Alternative Currency Fronting Lender, the
aggregate principal Dollar Equivalent amount of all such Revolving Loans funded
by such Alternative Currency Fronting Lender shall not exceed the Fronting
Commitment of such Alternative Currency Fronting Lender. Within the limits of
each Revolving Lender's Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. On the Closing Date, all
Revolving Loans shall be Base Rate Loans unless the Borrower shall have
delivered at least three Business Days prior to the Closing Date, a funding
indemnity letter in form and substance reasonably satisfactory to the
Administrative Agent. Thereafter, Revolving Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein
2.02    Borrowings, Conversions and Continuations of Committed Loans.
(d)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Borrower's irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than (i) 11:00 a.m. three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars, (ii) 11:00 a.m. three Business
Days (or five Business Days in the case of a Special Notice Currency) prior to
the requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) 10:00 a.m. on the requested
date of any Borrowing of Base Rate Committed Loans or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Committed Loans;
provided, however, that if the Borrower wishes to request Eurocurrency Rate
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of "Interest Period", (x) the applicable
notice must be received by the Administrative Agent not later than (i)
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars,
or (ii) 11:00 a.m. five Business Days (or six Business days in the case of a
Special Notice Currency)




--------------------------------------------------------------------------------




prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them and
(y) not later than (i) 11:00 a.m. three Business Days before the requested date
of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) 11:00 a.m. four Business Days (or five Business
days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of $2,000,000 or a whole multiple of $500,000 in
excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Committed Borrowing of or conversion to Base Rate Committed Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto and (vi) the currency of the Committed Loans to be
borrowed. If the Borrower fails to specify a currency in a Committed Loan Notice
requesting a Borrowing, then the Committed Loans so requested shall be made in
Dollars. If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Committed Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fail to specify an Interest Period, they will be deemed to have
specified an Interest Period of one month. No Committed Loan may be converted
into or continued as a Committed Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Committed Loan and
reborrowed in the other currency.
(e)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Alternative Currency Funding Lender and each
Alternative Currency Fronting Lender, if applicable, shall make the amount of
its Committed Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent's Office for the applicable currency not later than
2:00 p.m., in the case of any Committed Loan denominated in Dollars, and not
later than the Applicable Time specified by the Administrative Agent in the case
of any Committed Loan in an Alternative Currency, in each case on the Business
Day specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing denominated in Dollars is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and, second,




--------------------------------------------------------------------------------




shall be made available to the Borrower as provided above. Notwithstanding the
foregoing, if there are no available Alternative Currency Fronting Lenders with
sufficient Fronting Commitments to fund the entire requested Revolving Loan to
the Borrower, then the Borrower may decrease the amount of the requested
Committed Loan within one (1) Business Day after notice by the Administrative
Agent of such limitation. If the Borrower does not reduce its request for a
Committed Loan to an amount equal to or less than the available Fronting
Commitment, then the requested Committed Loan shall be deemed to be reduced to
the available Fronting Commitments.
(f)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default or Event of Default,
no Loans may be requested as, converted to or continued as Eurocurrency Rate
Loans (whether in Dollars or any Alternative Currency) without the consent of
the Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
(g)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America's prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(h)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than 20 Interest Periods in
effect with respect to Committed Loans.
(i)    (i)    Subject to all the terms and conditions set forth in this
Agreement, including the provisions of Section 2.01, and without limitation of
the provisions of Section 2.02, with respect to any Revolving Loans denominated
in an Alternative Currency with respect to which one or more Revolving Lenders
has given notice to the Administrative Agent and the Borrower that it is an
Alternative Currency Participating Lender, (A) each Revolving Lender agrees from
time to time on any Business Day during the Availability Period to fund its
Applicable Percentage of Revolving Loans denominated in an Alternative Currency
with respect to which it is an Alternative Currency Funding Lender; and (B) each
Revolving Lender severally agrees to acquire an Alternative Currency Risk
Participation in Revolving Loans denominated in an Alternative Currency with
respect to which it is an Alternative Currency Participating Lender.
(ii)    Each Revolving Loan denominated in an Alternative Currency shall be
funded upon the request of the Borrower in accordance with Section 2.02(b).
Immediately upon the funding by the Alternative Currency Fronting Lender of its
Alternative Currency Funding Applicable Percentage of any Revolving Loan
denominated in an Alternative Currency with respect to which one or more
Revolving Lenders is an Alternative Currency Participating Lender, each
Alternative Currency Participating Lender shall be deemed to have absolutely,
irrevocably and unconditionally purchased from such Alternative Currency
Fronting Lender an Alternative Currency Risk Participation in such Loan in an
amount such that, after such purchase, each Revolving Lender (including the
Alternative Currency Funding Lenders, the Alternative Currency Fronting Lender
and the Alternative Currency Participating Lenders) will have an Alternative
Currency Loan Credit Exposure with respect to such Revolving Loan equal in
amount to its Applicable Percentage of such Revolving Loan.
(iii)    Upon the occurrence and during the continuance of an Event of Default
or upon a reduction of the Fronting Commitment of an Alternative Currency
Fronting Lender, such Alternative Currency Fronting Lender may, by written
notice to the Administrative Agent delivered not later than 11:00 a.m., on the
third Business Day preceding the proposed date of funding and payment by
Alternative Currency Participating Lenders of their Alternative Currency Risk
Participations




--------------------------------------------------------------------------------




purchased in such Revolving Loans as shall be specified in such notice (the
"Alternative Currency Participation Payment Date"), request each Alternative
Currency Participating Lender to fund its Alternative Currency Risk
Participation in the applicable Alternative Currency purchased with respect to
such Revolving Loans to the Administrative Agent on the Alternative Currency
Participation Payment Date. Any notice given by the Alternative Currency
Fronting Lender or the Administrative Agent pursuant to this subsection may be
given by telephone if immediately confirmed in writing; provided that the
absence of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
(iv)    On the applicable Alternative Currency Participation Payment Date, each
Alternative Currency Participating Lender in the Revolving Loans specified for
funding pursuant to this Section 2.02(f) shall deliver the amount of such
Alternative Currency Participating Lender's Alternative Currency Risk
Participation with respect to such specific Revolving Loans in the applicable
Alternative Currency and in Same Day Funds to the Administrative Agent;
provided, however, that no Alternative Currency Participating Lender shall be
(i) responsible for any default by any other Alternative Currency Participating
Lender in such other Alternative Currency Participating Lender's obligation to
pay such amount and/or (ii) required to fund an amount under this Section
2.02(f) that would exceed the amount of such Revolving Lender's Revolving
Commitment. Upon receipt of any such amounts from the Alternative Currency
Participating Lenders, the Administrative Agent shall distribute such amounts in
Same Day Funds to the Alternative Currency Fronting Lender.
(v)    In the event that any Alternative Currency Participating Lender fails to
make available to the Administrative Agent the amount of its Alternative
Currency Risk Participation as provided herein, the Administrative Agent shall
be entitled to recover such amount on behalf of the Alternative Currency
Fronting Lender on demand from such Alternative Currency Participating Lender
together with interest at the Overnight Rate for three (3) Business Days and
thereafter at a rate per annum equal to the Default Rate. A certificate of the
Administrative Agent submitted to any Alternative Currency Participating Lender
with respect to amounts owing hereunder shall be conclusive in the absence of
demonstrable error.
(vi)    In the event that the Alternative Currency Fronting Lender receives a
payment in respect of any Revolving Loan, whether directly from the Borrower or
otherwise, in which Alternative Currency Participating Lenders have fully funded
their purchase of Alternative Currency Risk Participations, the Alternative
Currency Fronting Lender shall promptly distribute to the Administrative Agent,
for its distribution to each such Alternative Currency Participating Lender,
such Alternative Currency Participating Lender's Alternative Currency
Participant's Share of such payment in Same Day Funds. If any payment received
by the Alternative Currency Fronting Lender with respect to any Revolving Loan
in an Alternative Currency made by it shall be required to be returned by the
Alternative Currency Fronting Lender after such time as the Alternative Currency
Fronting Lender has distributed such payment to the Administrative Agent
pursuant to the immediately preceding sentence, each Alternative Currency
Participating Lender that has received a portion of such payment shall pay to
the Alternative Currency Fronting Lender an amount equal to its Alternative
Currency Participant's Share of the amount to be returned; provided, however,
that no Alternative Currency Participating Lender shall be responsible for any
default by any other Alternative Currency Participating Lender in that other
Alternative Currency Participating Lender's obligation to pay such amount.
(vii)    Anything contained herein to the contrary notwithstanding, each
Alternative Currency Participating Lender's obligation to acquire and pay for
its purchase of Alternative Currency Risk Participations as set forth herein
shall be absolute, irrevocable and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Alternative Currency Participating
Lender may have against the Alternative Currency Fronting Lender, the
Administrative Agent, the Borrower or any




--------------------------------------------------------------------------------




other Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or Event of Default; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any of its Subsidiaries; (iv) any
breach of this Agreement or any other Loan Document by a Credit Party or any
other Lender; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
(viii)    In no event shall (i) the Alternative Currency Risk Participation of
any Alternative Currency Participating Lender in any Revolving Loans denominated
in an Alternative Currency pursuant to this Section 2.02(f) be construed as a
loan or other extension of credit by such Alternative Currency Participating
Lender to the Borrower, any Revolving Lender or the Administrative Agent or (ii)
this Agreement be construed to require any Revolving Lender that is an
Alternative Currency Participating Lender with respect to a specific Alternative
Currency to make any Revolving Loans in such Alternative Currency under this
Agreement or under the other Loan Documents, subject to the obligation of each
Alternative Currency Participating Lender to give notice to the Administrative
Agent and the Borrower at any time such Revolving Lender acquires the ability to
make Revolving Loans in such Alternative Currency.
(ix)    The Administrative Agent shall change a Revolving Lender's designation
from Alternative Currency Participating Lender to Alternative Currency Funding
Lender with respect to an Alternative Currency for which such Lender previously
has been designated an Alternative Currency Participating Lender, upon receipt
of a written notice to the Administrative Agent and the Borrower from such
Alternative Currency Participating Lender requesting that its designation be so
changed. Each Alternative Currency Participating Lender agrees to give such
notice to the Administrative Agent and the Borrower promptly upon its acquiring
the ability to make Revolving Loans in such Alternative Currency. Schedule 2.02
hereto lists each Alternative Currency Participating Lender as of the Closing
Date in respect of each Alternative Currency.
2.03    Letters of Credit.
(c)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or its Subsidiaries, and to amend
Letters of Credit previously issued by it, in accordance with Section 2.03(b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or their Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount of the
Revolving Loans of any Revolving Lender (less, with respect only to the
Alternative Currency Fronting Lender, the aggregate Alternative Currency Risk
Participations in all Revolving Loans denominated in Alternative Currencies),
plus, with respect only to the Alternative Currency Participating Lenders, such
Lender's Alternative Currency Risk Participations in Revolving Loans denominated
in Alternative Currencies advanced by the Alternative Currency Fronting Lender
for such Lender, plus such Revolving Lender's Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Lender's
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Lender's Revolving Commitment and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully




--------------------------------------------------------------------------------




revolving, and, accordingly, the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.
(ii)    The L/C Issuer shall not issue any Letter of Credit, if:
(A)    Subject to Section 2.03(b)(iv), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance, unless
the Required Revolving Lenders have approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount of less than
$500,000, in the case of a standby Letter of Credit;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;
(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(G)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer's actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.




--------------------------------------------------------------------------------




(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof; or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term "Administrative Agent" as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.
(d)    Procedures for Issuance and Amendment of Letters of Credit;
Auto‑Extension Letters of Credit.
(iv)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least five Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may reasonably require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer: (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
(v)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or the
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof; the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer's usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender's Applicable Percentage
times the amount of such Letter of Credit.




--------------------------------------------------------------------------------




(vi)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof; the L/C Issuer will also deliver to the Borrower and the
Administrative Agent and to any requesting Lender a true and complete copy of
such Letter of Credit or amendment.
(vii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
"Auto‑Extension Letter of Credit"); provided that any such Auto‑Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve‑month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than
sixty (60) days (the "Non‑Extension Notice Date") in each such twelve‑month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the L/C Issuer, the Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension. Once an
Auto‑Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is five Business Days before the Non‑Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.
(viii)    Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(e)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an "Honor Date") or 9:00 a.m. on the following Business Day if the
notification is later than 11:00 a.m. on the Honor Date, the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency. If the Borrower fails
to so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
"Unreimbursed Amount"), and the amount of such Lender's Applicable Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Committed Borrowing of Base Rate Loans to be




--------------------------------------------------------------------------------




disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent's Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, which date will not be earlier than the Business Day after
the Honor Date, whereupon, subject to the provisions of Section 2.03(c)(iii),
each Revolving Lender that so makes funds available shall be deemed to have made
a Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender's payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.
(iv)    Until each Revolving Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender's
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.
(v)    Each Revolving Lender's obligation to make Committed Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Revolving Lender's obligation to
make Committed Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees




--------------------------------------------------------------------------------




customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender's Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.
(f)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender's L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender's L/C Advance was outstanding) in Dollars and in the same
funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(g)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor‑in‑possession, assignee for the benefit of creditors, liquidator,
receiver or other




--------------------------------------------------------------------------------




representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law;
(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(h)    Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Revolving Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (vi) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer's willful misconduct or gross negligence or
the L/C Issuer's willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(i)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued the rules of the ISP shall
apply to each Letter of Credit.
(j)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit fee (the "Letter of Credit Fee") for
each Letter of Credit equal to the Applicable Rate for Eurocurrency Rate
Committed Loans, stated as a percentage per annum times the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.08.




--------------------------------------------------------------------------------




Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. If there is any change in the Applicable Rate for
Eurocurrency Rate Committed Loans during any quarter, the daily amount available
to be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate for Eurocurrency Rate Loans separately for each period during
such quarter that such Applicable Rate for Eurocurrency Rate Committed Loans was
in effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.
(k)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit, at the rate
equal to 0.125% per annum, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears, and due and payable on the first Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the Dollar Equivalent of the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.08. In addition, the Borrower shall pay
directly to the L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
(l)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(m)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower's business derives substantial benefits from the businesses of such
Subsidiaries.
2.04    Swing Line Loans.
(d)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.04, to make loans (each such loan, a "Swing
Line Loan") in Dollars to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Revolving
Lender acting as Swing Line Lender, may exceed the amount of such Revolving
Lender's Revolving Commitment; provided, however, that after giving effect to
any Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed the
Revolving Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Revolving Lender (less, with respect only to the
Alternative Currency Fronting Lender, the aggregate Alternative Currency Risk
Participations in all Revolving Loans denominated in Alternative Currencies),
plus, with respect only to the Alternative Currency Participating Lenders, such
Lender's Alternative Currency Risk Participations in Revolving Loans denominated
in Alternative Currencies advanced by the Alternative Currency Fronting Lender
for such Lender, plus such Revolving Lender's Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Lender's
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Lender's Revolving Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to




--------------------------------------------------------------------------------




the other terms and conditions hereof; the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan or a Fixed Eurocurrency Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Lender's Applicable
Percentage times the amount of such Swing Line Loan.
(e)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower's irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of the
Required Revolving Lenders) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
2:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
Same Day Funds.
(f)    Refinancing of Swing Line Loans.
(vii)    The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on their behalf), that each Revolving Lender
make a Base Rate Loan in an amount equal to such Revolving Lender's Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Commitments and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent's Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
(viii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender's payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.




--------------------------------------------------------------------------------




(ix)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender's Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.
(x)    Each Revolving Lender's obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender's obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
(g)    Repayment of Participations.
(i)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender's risk participation was funded) in
the same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.
(h)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Lender's Applicable
Percentage of any Swing Line Loan, interest in respect of such Applicable
Percentage shall be solely for the account of the Swing Line Lender.
(i)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.




--------------------------------------------------------------------------------




2.04A    Bid Loans.
(a)    General. Each Revolving Lender agrees that the Borrower may from time to
time request the Revolving Lenders to submit offers to make loans (each such
loan, a "Bid Loan") to the Borrower prior to the Revolving Commitment
Termination Date pursuant to this Section 2.04A; provided, however, that after
giving effect to any Bid Borrowing, (A) the Total Revolver Outstandings shall
not exceed the Aggregate Revolving Commitments, and (B) the aggregate
Outstanding Amount of all Bid Loans shall not exceed the Bid Loan Sublimit.
There shall not be more than ten different Interest Periods in effect with
respect to Bid Loans at any time.
(b)    Requesting Competitive Bids. The Borrower may request the submission of
Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than 12:00 Noon (i) one Business Day prior to the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans, or (ii) four Business
Days prior to the requested date of any Bid Borrowing that is to consist of
Eurocurrency Margin Bid Loans. Each Bid Request shall specify (i) the requested
date of the Bid Borrowing (which shall be a Business Day), (ii) the aggregate
principal amount of Bid Loans requested (which must be $10,000,000 or a whole
multiple of $1,000,000 in excess thereof), (iii) the Type of Bid Loans
requested, and (iv) the duration of the Interest Period with respect thereto,
and shall be signed by a Responsible Officer of the Borrower. No Bid Request
shall contain a request for (i) more than one Type of Bid Loan or (ii) Bid Loans
having more than three different Interest Periods. Unless the Administrative
Agent otherwise agrees in its sole discretion, the Borrower may not submit a Bid
Request if it has submitted another Bid Request within the prior five Business
Days.
(c)    Submitting Competitive Bids.
(ix)    The Administrative Agent shall promptly notify each Lender of each Bid
Request received by it from the Borrower and the contents of such Bid Request.
(x)    Each Lender may (but shall have no obligation to) submit a Competitive
Bid containing an offer to make one or more Bid Loans in response to such Bid
Request. Such Competitive Bid must be delivered to the Administrative Agent not
later than 10:30 a.m. (A) on the requested date of any Bid Borrowing that is to
consist of Absolute Rate Loans, and (B) three Business Days prior to the
requested date of any Bid Borrowing that is to consist of Eurocurrency Margin
Bid Loans; provided, however, that any Competitive Bid submitted by Bank of
America in its capacity as a Lender in response to any Bid Request must be
submitted to the Administrative Agent not later than 10:15 a.m. on the date on
which Competitive Bids are required to be delivered by the other Lenders in
response to such Bid Request. Each Competitive Bid shall specify (A) the
proposed date of the Bid Borrowing; (B) the principal amount of each Bid Loan
for which such Competitive Bid is being made, which principal amount (x) may be
equal to, greater than or less than the Commitment of the bidding Lender, (y)
must be $2,000,000 or a whole multiple of $1,000,000 in excess thereof, and (z)
may not exceed the principal amount of Bid Loans for which Competitive Bids were
requested; (C) if the proposed Bid Borrowing is to consist of Absolute Rate Bid
Loans, the Absolute Rate offered for each such Bid Loan and the Interest Period
applicable thereto; (D) if the proposed Bid Borrowing is to consist of
Eurocurrency Margin Bid Loans, the Eurocurrency Bid Margin with respect to each
such Eurocurrency Margin Bid Loan and the Interest Period applicable thereto;
and (E) the identity of the bidding Lender.
(xi)    Any Competitive Bid shall be disregarded if it (A) is received after the
applicable time specified in clause (ii) above, (B) is not substantially in the
form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Bid Request. Any Lender may correct a Competitive Bid
containing an error by submitting a corrected Competitive Bid (identified as
such) not later than the applicable time required for submission of Competitive
Bids. Any such submission of a corrected Competitive Bid shall constitute a
revocation of the Competitive Bid that contained the manifest error. The
Administrative Agent may, but shall




--------------------------------------------------------------------------------




not be required to, notify any Lender of any manifest error it detects in such
Lender's Competitive Bid.
(xii)    Subject only to the provisions of Sections 3.02, 3.03 and 4.02 and
clause (iii) above, each Competitive Bid shall be irrevocable.
(d)    Notice to Borrower of Competitive Bids. Not later than 11:00 a.m. (i) on
the requested date of any Bid Borrowing that is to consist of Absolute Rate
Loans, or (ii) three Business Days prior to the requested date of any Bid
Borrowing that is to consist of Eurocurrency Margin Bid Loans, the
Administrative Agent shall notify the Borrower of the identity of each Lender
that has submitted a Competitive Bid that complies with Section 2.04A(c) and of
the terms of the offers contained in each such Competitive Bid.
(e)    Acceptance of Competitive Bids. Not later than 11:30 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
and (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurocurrency Margin Bid Loans, the Borrower shall notify
the Administrative Agent of its acceptance or rejection of the offers notified
to them pursuant to Section 2.04A(d). The Borrower shall be under no obligation
to accept any Competitive Bid and may choose to reject all Competitive Bids. In
the case of acceptance, such notice shall specify the aggregate principal amount
of Competitive Bids for each Interest Period that is accepted. The Borrower may
accept any Competitive Bid in whole or in part; provided that:
(iii)    the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;
(iv)    the principal amount of each Bid Loan must be $2,000,000 or a whole
multiple of $1,000,000 in excess thereof;
(v)    the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurocurrency Bid Margins within each Interest Period; and
(vi)    the Borrower may not accept any offer that is described in Section
2.04A(c)(iii) or that otherwise fails to comply with the requirements hereof.
(f)    Procedure for Identical Bids. If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or Eurocurrency Bid Margin, as the
case may be, for the same Interest Period, and the result of accepting all of
such Competitive Bids in whole (together with any other Competitive Bids at
lower Absolute Rates or Eurocurrency Bid Margins, as the case may be, accepted
for such Interest Period in conformity with the requirements of Section
2.04A(e)(iii)) would be to cause the aggregate outstanding principal amount of
the applicable Bid Borrowing to exceed the amount specified therefor in the
related Bid Request, then, unless otherwise agreed by the Borrower, the
Administrative Agent and such Lenders, such Competitive Bids shall be accepted
as nearly as possible in proportion to the amount offered by each such Lender in
respect of such Interest Period, with such accepted amounts being rounded to the
nearest whole multiple of $1,000,000.
(g)    Notice to Lenders of Acceptance or Rejection of Bids. The Administrative
Agent shall promptly notify each Lender having submitted a Competitive Bid
whether or not its offer has been accepted and, if its offer has been accepted,
of the amount of the Bid Loan or Bid Loans to be made by it on the date of the
applicable Bid Borrowing. Any Competitive Bid or portion thereof that is not
accepted by the Borrower by the applicable time specified in Section 2.04A shall
be deemed rejected.
(h)    Notice of Eurocurrency Rate. If any Bid Borrowing is to consist of
Eurocurrency Margin Loans, the Administrative Agent shall determine the
Eurocurrency Rate for the relevant Interest Period, and promptly after making
such determination, shall notify the Borrower and the Lenders that will be
participating in such Bid Borrowing of such Eurocurrency Rate.




--------------------------------------------------------------------------------




(i)    Funding of Bid Loans. Each Lender that has received notice pursuant to
Section 2.04A(g) that all or a portion of its Competitive Bid has been accepted
by the Borrower shall make the amount of its Bid Loan(s) available to the
Administrative Agent in immediately available funds at the Administrative
Agent's Office not later than 11:00 a.m. on the date of the requested Bid
Borrowing. Upon satisfaction of the applicable conditions set forth in Section
4.02, the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent.
(j)    Notice of Range of Bids. After each Competitive Bid auction pursuant to
this Section 2.04A, the Administrative Agent shall notify each Lender that
submitted a Competitive Bid in such auction of the ranges of bids submitted
(without the bidder's name) and accepted for each Bid Loan and the aggregate
amount of each Bid Borrowing.
2.05    Prepayments.
(a)    The Borrower may, upon written notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 12:00 Noon (A) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(B) four Business Days (or five, in the case of prepayment of Loans denominated
in Special Notice Currencies) prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies and (C) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurocurrency
Rate Loans denominated in Dollars shall be in a principal amount of $500,000 or
a whole multiple of $500,000 in excess thereof; (iii) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
minimum principal amount of $2,000,000 or a whole multiple of $500,000 in excess
thereof; and (iv) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date, the amount of such prepayment, and the Type(s) of
Committed Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice and the contents thereof and of
the amount of such Lender's Applicable Percentage of such prepayment (including,
in the event such prepayment is of a Revolving Loan denominated in an
Alternative Currency, each Alternative Currency Funding Lender's Alternative
Currency Funding Applicable Percentage of such payment). If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided, however, that a notice of voluntary prepayment pursuant to this clause
(a) may state that such notice is conditioned upon an event or other
transaction, such as the effectiveness of other credit facilities or the receipt
of the proceeds from the issuance of Indebtedness, in which case such notice of
prepayment pursuant to this clause (a) may be revoked by the Borrower if such
condition is not satisfied (subject to Section 3.05(b) for any notice of a
prepayment of Eurocurrency Rate Loans that is revoked). Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.
(b)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 9:00 a.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided, however, that a notice of voluntary prepayment pursuant to this clause
(b) may state that such notice is conditioned upon an event or other
transaction, such as the effectiveness of other credit facilities or the receipt
of the proceeds from the issuance of Indebtedness, in which case such notice of
prepayment may be revoked by the Borrower if such condition is not satisfied.




--------------------------------------------------------------------------------




(c)    If the Administrative Agent notifies the Borrower at any time that the
Total Revolving Outstandings at such time exceed, solely as a result of
fluctuations in currency, an amount equal to 105% of the Aggregate Revolving
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall prepay Revolving Loans and/or the Borrower shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Total Revolving Outstandings as of such date of payment to an amount not to
exceed 100% of the Aggregate Revolving Commitments then in effect; provided,
however, that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(c) unless after the prepayment in full
of the Revolving Loans the Total Revolving Outstandings exceed the Aggregate
Revolving Commitments then in effect. Each such prepayment shall be applied to
the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.
(d)    Except in connection with the prepayment in full of the Revolving Loans
and the simultaneous termination of the Revolving Commitments, no Bid Loan may
be prepaid without the prior consent of the applicable Bid Loan Lender.
(e)    If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds an amount equal to 105% of the Alternative Currency Sublimit then
in effect, then, within three Business Days after receipt of such notice, the
Borrower shall prepay Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.
2.06    Termination or Reduction of Aggregate Revolving Commitments. The
Borrower may, upon written notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrower shall not terminate or reduce
the Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Letter of Credit Sublimit,
the Bid Loan Sublimit, the Alternative Currency Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Revolving Commitments, such Letter
of Credit Sublimit, Bid Loan Sublimit, Alternative Currency Sublimit or Swing
Line Sublimit, as applicable, shall be automatically reduced by the amount of
such excess. The Administrative Agent will promptly notify the Revolving Lenders
of any such notice of termination or reduction of the Aggregate Revolving
Commitments and the contents thereof. Any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Revolving
Lender according to its Applicable Percentage. All fees accrued pursuant to
Section 2.09(a) until the effective date of any termination of the Aggregate
Revolving Commitments shall be paid on the effective date of such termination.
Any notice of termination or reduction pursuant to this Section 2.06 may state
that such notice is conditioned upon an event or other transaction, such as the
effectiveness of other credit facilities or the receipt of the proceeds from the
issuance of Indebtedness, in which case such notice of termination or reduction
pursuant to this Section 2.06 may be revoked by the Borrower if such condition
is not satisfied (subject to Section 3.05(b) for any notice that is revoked).
2.07    Repayment of Loans.
(a)    The Borrower shall repay on the Revolving Commitment Termination Date the
aggregate principal amount of Revolving Loans outstanding on such date, together
with all interest and accrued fees related thereto.
(b)    The Borrower shall repay to the Swing Line Lender each Swing Line Loan on
the earlier to occur of (i) the date three Business Days after such Swing Loan
is made and (ii) the Revolving Commitment Termination Date.
(c)    The Borrower shall repay each Bid Loan on the last day of the Interest
Period in respect thereof.




--------------------------------------------------------------------------------




2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Committed Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate or the Fixed
Eurocurrency Rate; and (iv) each Bid Loan shall bear interest on the outstanding
principal amount thereof for the Interest Period therefor at a rate per annum
equal to the Eurocurrency Rate for such Interest Period plus (or minus) the
Eurocurrency Bid Margin, or at the Absolute Rate for such Interest Period, as
the case may be.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clause (b)(i) above), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto (for interest accrued through the last
day of the prior month) and at such other times as may be specified herein.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
(d)    Interest on any Revolving Loan in an Alternative Currency advanced by the
Alternative Currency Fronting Lender shall be for the benefit of the Alternative
Currency Fronting Lender, and not any Alternative Currency Participating Lender,
until the applicable Alternative Currency Participating Lender has funded its
participation therein to the Alternative Currency Fronting Lender.
2.09    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.03:
(a)    Facility Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Revolving Lender (other than a Defaulting Lender, subject to
Section 2.17(a)(iii)) in accordance with its Applicable Percentage, a facility
fee, in Dollars, equal to the Applicable Rate times the actual daily amount of
the Aggregate Revolving Commitments (or, if the Aggregate Revolving Commitments
have terminated, on the Total Revolving Outstandings), regardless of usage. The
facility fee shall accrue at all times during the Availability Period (and
thereafter so long as any Revolving Loans, Swing Line Loans or L/C Obligations
remain outstanding), including at any time during which one or more of the
conditions in Section 4.02 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Revolving Commitment Termination Date (and, if applicable, thereafter on
demand). The facility fee shall




--------------------------------------------------------------------------------




be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
(b)    Other Fees. The Borrower shall pay to the Arrangers and the
Administrative Agent, for their own respective accounts fees, in Dollars, in the
amounts and at the times specified in the Fee Letters. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All computations of interest for
Eurocurrency Rate Loans denominated in Sterling, Australian Dollars or Canadian
Dollars shall be made on the basis of a year of 365 days and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360‑day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365‑day
year), or, in the case of interest in respect of Committed Loans denominated in
Alternative Currencies (other than Sterling, Australian Dollars or Canadian
Dollars) as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) the applicable Note(s), which shall evidence
such Lender's Loans in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent's Clawback.
(a)    General. All payments to be made by a Credit Party shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by a Credit Party hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent's Office in Dollars and in Same Day Funds not
later than 11:00 a.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder with respect
to principal and interest on Loans




--------------------------------------------------------------------------------




denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent's Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, the Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, the Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein, including without
limitation the Alternative Currency Fronting Lender's Alternative Currency
Funding Applicable Percentage of any payment made with respect to any Revolving
Loan as to which any Alternative Currency Participating Lender has not funded
its Alternative Currency Risk Participation) of such payment in like funds as
received by wire transfer to such Lender's Lending Office. All payments received
by the Administrative Agent (i) after 11:00 a.m., in the case of payments in
Dollars, or (ii) after the Applicable Time specified by the Administrative Agent
in the case of payments in an Alternative Currency, shall in each case, solely
for purposes of calculating interest, be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. If any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
(b)    (i)    Funding by Lenders: Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any reasonable administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to such Committed Borrowing. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender's
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment and
without relieving the Borrower's obligation to make such payment, then each of
the Lenders or the L/C Issuer, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.




--------------------------------------------------------------------------------




A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans (including Revolving Loans denominated in Alternative
Currencies in the event they are Alternative Currency Funding Lenders), to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) and to fund Alternative Currency Risk
Participations (if they are Alternative Currency Participating Lenders) are
several and not joint. The failure of any Lender to make any Committed Loan
(including Revolving Loans denominated in an Alternative Currency in the event
it is an Alternative Currency Funding Lender), to fund any such participation or
to make any payment under Section 10.04(c) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Committed Loan (including Revolving Loans denominated in an
Alternative Currency in the event it is an Alternative Currency Funding Lender),
to purchase its participation or to make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender's receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
(a)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(b)    the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Credit Party pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.




--------------------------------------------------------------------------------




2.14    Extension of Revolving Commitment Termination Date.
(a)    Requests for Extension of Revolving Commitment Termination Date. The
Borrower may, up to two times during the term of this Agreement, by notice to
the Administrative Agent (who shall promptly notify the Revolving Lenders) not
earlier than 90 days prior to, and not later than 30 days prior to, the
Revolving Commitment Termination Date then in effect hereunder (the "Existing
Revolving Commitment Termination Date"), cause each Revolving Lender to extend
such Revolving Lender's Existing Revolving Commitment Termination Date for an
additional six (6) months from the Existing Revolving Commitment Termination
Date and each Revolving Lender shall extend such Revolving Lender's Revolving
Commitment Termination Date for an additional six (6) months from the Existing
Revolving Commitment Termination Date in accordance with this Section 2.14(a)
subject to clause (b) below.
(b)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
an extension of the Existing Revolving Commitment Termination Date pursuant to
this Section shall not be effective with respect to the Revolving Lenders
unless:
(i)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension and after giving effect thereto;
(ii)    the representations and warranties contained in this Agreement are true
and correct in all material respects, on and as of the date of such extension
and after giving effect thereto, as though made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, only as of such specific date), and except that the
representations and warranties contained in subsections (a) and (d) of Section
5.05 shall be deemed to refer to the most recent statements and projections
furnished pursuant to Sections 6.01(a) and 6.02(b), respectively; and
(iii)    in the case of each extension of the Revolving Commitment Termination
Date, the Borrower pays the Administrative Agent (for distribution to the
Revolving Lenders), based on their Applicable Percentages, on or prior to the
Existing Revolving Termination Date, an extension fee in an amount equal to the
product of (i) 0.075%, multiplied by (ii) the Aggregate Revolving Commitments in
effect at the time of such extension.
(c)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
2.15    Increase in Commitments.
(a)    Aggregate Revolving Commitments. The Borrower shall have the right from
time to time, after the Closing Date and prior to the Revolving Commitment
Termination Date, and subject to the terms and conditions set forth below, to
increase the amount of the Aggregate Revolving Commitments; provided that (i) no
Default or Event of Default shall exist at the time of the request of the
proposed increase in the Aggregate Revolving Commitments or after giving effect
thereto; (ii) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects, on and as of
the date of the increase in the Aggregate Revolving Commitments, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case, they are true and correct in all material respects as of
such earlier date, and except that for purposes of this Section 2.15(a), the
representations and warranties contained in subsection (a) of Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to
clause (a) of Section 6.01, (iii) such increase must be in a minimum amount of
$25,000,000 and in integral multiples of $1,000,000 above such amount, (iv) the
Aggregate Revolving Commitments shall not be increased by an amount after the
Closing Date, in the aggregate, that is greater than $500,000,000 less the
aggregate principal amount of any term tranches added after the Closing Date
pursuant to clause (b) below, (v) no individual Lender's Revolving Commitment
may be increased without such Lender's written consent (which may be given or
withheld at such Lender's sole discretion), (vi) Schedule 2.01 shall be amended
to




--------------------------------------------------------------------------------




reflect the revised amount of the Aggregate Revolving Commitments and revised
Revolving Commitments of the Lenders and (vii) if any Revolving Loans are
outstanding at the time of an increase in the Aggregate Revolving Commitments,
the Borrower will prepay (provided that any such prepayment shall be subject to
Section 3.05) one or more existing Revolving Loans (or in the case of the
addition of any new Lender as set forth in the paragraph below, prepay and
reborrow the outstanding Revolving Loans) in an amount necessary such that after
giving effect to the increase in the Aggregate Revolving Commitments, each
Lender will hold its Applicable Percentage (based on its Revolving Commitment of
the revised Aggregate Revolving Commitments) of outstanding Revolving Loans.
Any such increase in the Aggregate Revolving Commitments shall apply, at the
option of the Borrower, to (x) the Revolving Commitment of one or more existing
Lenders; provided that any Lender whose Revolving Commitment is being increased
must consent in writing thereto and/or (y) the creation of a new Revolving
Commitment to one or more institutions that is not an existing Lender; provided
that any such institution (A) must conform to the definition of Eligible
Assignee and (B) must become a Revolving Lender under this Agreement by
execution and delivery of a Lender Joinder Agreement or other documentation
reasonably acceptable to the Borrower and the Administrative Agent.
(b)    New Term Tranches. The Borrower shall have the right from time to time,
after the Closing Date and prior to the Revolving Commitment Termination Date,
and subject to the conditions set forth below, to request a tranche or tranches
of term loans; provided that (i) no Default or Event of Default shall exist at
the time of such new term tranche or after giving effect thereto, (ii) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects, on and as of the date
of the funding of the new term tranche, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case, they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.15(b), the representations
and warranties contained in subsection (a) of Section 5.05 shall be deemed to
refer to the most recent statements furnished pursuant to clause (a) of
Section 6.01, (iii) no Lender shall be required to participate in any such term
tranche without its written consent, (iv) the aggregate principal amount of such
term tranches after the Closing Date shall not exceed $500,000,000 less any
increases in the Aggregate Revolving Commitments after the Closing Date pursuant
to clause (a) above, (v) the Borrower and the Lenders providing such term
tranche shall enter into an amendment to this Agreement as is necessary to
evidence such term tranche and all issues related thereto, including but not
limited to, pricing and maturity of such term tranche, and all Lenders not
providing such term tranche hereby consent to such limited scope amendment
without future consent rights and (vi) Schedule 2.01 shall be amended to reflect
the addition of any term tranche and the commitments related thereto.
Any term tranche may be provided by one or more existing Lenders (at the sole
discretion of any such existing Lender) or by one or more institutions that is
not an existing Lender; provided that any such institution (A) must conform to
the definition of Eligible Assignee and (B) must become a Lender under this
Agreement by execution of a Lender Joinder Agreement or other documentation
reasonably acceptable to the Borrower and the Administrative Agent.
(c)    Conflicting Provisions. This Section 2.15 shall supersede any provisions
in Sections 2.13 or 10.01 to the contrary.
2.16    Cash Collateral.
(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing that is not repaid when due, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrower shall within one Business Day following any request by the
Administrative Agent or the L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by each Defaulting Lender).




--------------------------------------------------------------------------------






(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in a blocked, non-interest bearing deposit account at Bank
of America. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.05, 2.17 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, that (x) Cash Collateral furnished by
or on behalf of the Borrower shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.16 may be otherwise applied in accordance with Section 8.03) and (y)
the Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.


2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of "Required Lenders" and Section
10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s unfunded Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.16; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan




--------------------------------------------------------------------------------




in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as reasonably determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    Each Defaulting Lender shall only be entitled to receive any fee payable
under Section 2.09(a), for any period during which that Lender is a Defaulting
Lender, to the extent applicable to the sum of (1) the outstanding principal
amount of the Committed Loans funded by it and (2) its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.16 (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.
(C)    With respect to any Letter of Credit Fee or any facility fee payable
under Section 2.09(a) not required to be paid to any Defaulting Lender pursuant
to (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in L/C Obligations that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to the L/C Issuer the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the L/C Issuer's Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender's participation in unfunded L/C
Obligations and in Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the




--------------------------------------------------------------------------------




conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause any Non-Defaulting Lender’s Applicable
Percentage of the Total Outstandings to exceed such Non-Defaulting Lender's
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender's increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender's Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.16.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender's having been a Defaulting Lender.
ARTICLE III    

TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold.
(i)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or the Borrower, then the Administrative Agent or the Borrower shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If the Borrower or the Administrative Agent shall be required by
applicable Laws to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Borrower or the Administrative Agent, as applicable, shall withhold or make such
deductions as are determined by the Borrower or the Administrative Agent, as
applicable, to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) the Borrower or the
Administrative Agent, as applicable, shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with applicable
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Lender or




--------------------------------------------------------------------------------




the L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    Indemnification for Taxes.
(i)    The Borrower shall and does hereby indemnify the Administrative Agent,
each Lender and the L/C Issuer, and shall make payment in respect thereof within
10 days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 3.01) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, setting forth in reasonable detail the basis for such
amounts, shall be conclusive absent manifest error. The Borrower shall, and does
hereby indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender's failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Borrower, as applicable, against any Excluded Taxes
attributable to such Lender or the L/C Issuer, in each case, that are payable or
paid by the Administrative Agent or the Borrower in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this clause (ii).
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders. Any of the Administrative Agent, the L/C Issuer or a
Lender that is entitled to an exemption from or reduction of withholding tax
under the law of the jurisdiction in which the Borrower is resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law and reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by




--------------------------------------------------------------------------------




applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, the Administrative Agent, the L/C
Issuer or any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law and
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not the
Administrative Agent, the L/C Issuer or such Lender is subject to backup
withholding or information reporting requirements.
Without limiting the generality of the foregoing the Administrative Agent, the
L/C Issuer or any Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Person becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Person is legally entitled to do so),
whichever of the following is applicable:
(xiii)    duly completed copies of IRS Form W‑8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party,
(xiv)    duly completed copies of IRS Form W‑8ECI,
(xv)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a "bank" within the meaning of
Section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of any Credit
Party within the meaning of Section 881 (c)(3)(B) of the Code, or (C) a
"controlled foreign corporation" described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of IRS Form W‑8BEN,
(xvi)    in the case of a Foreign Lender that is not the beneficial owner of
payments made under any Loan Documents, duly completed copies of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-9 and/or
other certification documents from each beneficial owner, as applicable,
(xvii)    in the case of the Administrative Agent, the Lender or the L/C Issuer
that is a "United States person" within the meaning of Section 7701(a)(30) of
the Code, duly completed copies of IRS W‑9, establishing a complete exemption
from backup withholding taxes; and/or
(xviii)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax (or
indicating whether such withholding tax is applicable) duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out‑of‑pocket expenses and net of any loss or gain realized in the
conversion of such funds from or to another currency of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant




--------------------------------------------------------------------------------




Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person or
to file for or otherwise pursue on behalf of any Credit Party any refund of any
Taxes.
3.02    Illegality. If any Lender determines in good faith that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Committed Loans to Eurocurrency Rate Loans shall
be suspended, and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurocurrency Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted. Any Lender that
is or becomes an Alternative Currency Participating Lender with respect to any
Alternative Currency pursuant to this Section 3.02 or otherwise as provided in
this Agreement shall promptly notify the Administrative Agent and the Borrower
in the event that the impediment resulting in its being or becoming an
Alternative Currency Participating Lender is alleviated in a manner such that it
can become an Alternative Currency Funding Lender with respect to such
Alternative Currency.
3.03    Inability to Determine Rates. If the Administrative Agent or the
Required Lenders determine in good faith that for any reason in connection with
any request for a Eurocurrency Rate Loan or a conversion thereto or continuation
thereof that (a) deposits (whether in Dollars or an Alternative Currency) are
not being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) (in each case with respect to clauses (a) and (b) above, “Impacted
Loans”), or (c) the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans in the affected currency or currencies shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies (to the extent of the affected Eurocurrency
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) or clause (b) of the first sentence of
this section, the Administrative Agent, in consultation with the Borrower and
the Required Lenders, may establish an alternative interest rate for the
Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (x) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a) or
clause (b) of the first sentence of this section, (y) the Administrative Agent
or the Required Lenders notify the Administrative Agent and the Borrower that
such alternative interest rate does not adequately and fairly reflect the cost
to such Lenders of funding the Impacted Loans, or (z) any Lender determines that
any Applicable Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(f)    Increased Costs Generally. If any Change in Law shall:
(iii)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below) or the L/C Issuer; or
(iv)    subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it, or change the basis
of taxation of payments to such Lender or the L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes and the imposition of, or any
change in the rate of, any Excluded Tax); or
(v)    impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein
(other than with respect to Taxes, which shall be governed solely by
Section 3.01);
and the result of any of the foregoing shall be to increase the cost to such
Lender, which such Lender deems material in its reasonable discretion, of making
or maintaining any Loan the interest on which is determined by reference to the
Eurocurrency Rate (or of maintaining its obligation to make any such Loan), or
to increase the cost to such Lender or the L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.
(g)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender's or the L/C Issuer's holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or the L/C Issuer's capital or on
the capital of such Lender's or the L/C Issuer's holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender's or the L/C Issuer's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
the L/C Issuer's policies and the policies of such Lender's or the L/C Issuer's
holding company with respect to capital adequacy), by an amount deemed by such
Lender to be material in its reasonable discretion, then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be,




--------------------------------------------------------------------------------




such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender's or the L/C Issuer's holding company for any such
reduction suffered.
(h)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth in reasonable detail the basis for and the calculation of
the amount or amounts necessary to compensate such Lender or the L/C Issuer or
its holding company, as the case may be, as specified in subsection (a) or (b)
of this Section and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(i)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the provisions of this Section shall
not constitute a waiver of such Lender's or the L/C Issuer's right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the provisions of this
Section for any increased costs incurred or reductions suffered more than three
months prior to the date that such Lender or the L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's or the L/C Issuer's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the three‑month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(j)    Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as "Eurocurrency liabilities"), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error) and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurocurrency Rate Loans,
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case, shall be due and payable on each date on which
interest is payable on such Loan; provided, the Borrower shall have received at
least 10 days' prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender. If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice. Any Lender
which gives notice under this Section 3.04(e) shall promptly withdraw such
notice (by written notice of withdrawal given to the Administrative Agent and
the Borrower) in the event such Lender is no longer required to maintain such
reserves or the circumstances giving rise to such notice shall otherwise cease
to exist.
Notwithstanding anything contained in this Section 3.04, the Borrower shall not
be obligated to pay any greater amounts than such Lender(s) or the L/C Issuer is
(are) generally charging other borrowers or account parties on loans or letters
of credit (as the case may be) similarly situated to the Borrower that are
parties to similar credit agreements.


3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan on a day other than the last day of the Interest Period for such
Eurocurrency Rate Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);




--------------------------------------------------------------------------------




(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert to any
Eurocurrency Rate Loan on the date or in the amount notified by the Borrower;
(c)    any failure by the Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13; or
(e)    any change in the applicable Spot Rate between the date of funding of an
Alternative Currency Risk Participation pursuant to Section 2.02(f)(iii) and the
date of repayment by the Borrower pursuant to Section 2.02(f)(vi);
including any loss or expense (including, without limitation, any foreign
exchange losses) arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract (but excluding any loss of anticipated profits). The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank eurodollar market for such currency for a comparable amount
and for a comparable period, whether or not such Eurocurrency Rate Loan was in
fact so funded. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
setting forth in reasonable detail the basis and calculation for such amounts,
shall be conclusive absent manifest error.
3.06    Mitigation Obligations; Replacement of Lenders.
(d)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(e)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if material amounts are paid to such Lender under Section 3.05,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Borrower may replace such Lender in accordance with Section 10.13.
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Revolving Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV    






--------------------------------------------------------------------------------




CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS AGREEMENT
AND FURTHER CREDIT EXTENSIONS
4.01    Conditions of Effectiveness of this Agreement. The effectiveness of this
Agreement and the obligation of the L/C Issuer and each Lender to make its
initial Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:
(a)    The Administrative Agent's receipt of the following, each of which shall
be originals or telecopies or other electronic imaging transmission (e.g., “pdf”
via email) (followed promptly by originals to the extent requested by the
Administrative Agent) and unless otherwise specified, each properly executed by
a Responsible Officer of the signing Credit Party (to the extent applicable),
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders.
(i)    executed counterparts of this Agreement;
(ii)    a Revolving Note executed by the Borrower in favor of each Revolving
Lender requesting a Revolving Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized as of the date
hereof to act as a Responsible Officer in connection with this Agreement and the
other Loan Documents to which such Credit Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed (including, without limitation, articles or certificates of incorporation
or other charter documents and bylaws or other governance documents of each
Credit Party), and that each Credit Party is validly existing and in good
standing in its jurisdiction of organization and the tax identification number
for each Credit Party;
(v)    favorable opinions of counsel to the Credit Parties, addressed to the
Administrative Agent and each Lender, as to the matters concerning the Credit
Parties and the Loan Documents as the Required Lenders may reasonably request;
(vi)    a certificate of a Responsible Officer of the Borrower either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by each Credit Party and the
validity against each Credit Party of the Loan Documents to which it is a party
(other than such consents and approvals delivered pursuant to
Section 4.01(a)(iii)), and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required (other than such consents and approvals delivered
pursuant to Section 4.01(a)(iii));
(vii)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect and
(C) the Debt Rating as of the Closing Date;
(viii)    a letter from the agent under the Existing Credit Agreement evidencing
that all amounts outstanding under the Existing Credit Agreement constituting
principal, interest and fees have been, or concurrently with the Closing Date,
are being repaid in full and that the Existing Credit Agreement is terminated
(except as to any provision thereof that, pursuant to the terms of the Existing
Credit Agreement, survives such termination); and




--------------------------------------------------------------------------------




(ix)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
(b)    Any fees required to be paid by the Borrower to the Administrative Agent,
the Arrangers or the Lenders on or before the Closing Date in connection with
this Agreement shall have been, or concurrently with the Closing Date are being,
paid.
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:
(k)    The representations and warranties of each Credit Party contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension in all material
respects, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, as applicable, the representations and warranties
contained in subsection (a) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clause (a) of Section 6.01.
(l)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.
(m)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(n)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.




--------------------------------------------------------------------------------




ARTICLE V    

REPRESENTATIONS AND WARRANTIES
Each Credit Party represents and warrants to the Administrative Agent and the
Lenders that:
5.01    Existence, Qualification and Power; Compliance with Laws. Each Credit
Party, and each of its Subsidiaries, (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization except to the extent permitted by Sections 7.03 or
10.20, (b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (a) (solely as to Subsidiaries that are not Credit
Parties), (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Credit Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person's
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except, in each case referred to in clause (b) or (c),
as contemplated hereunder or to the extent such conflict, breach, contravention
or violation, or creation of any such Lien or required payment could not
reasonably be expected to have a Material Adverse Effect.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement or any other Loan Document other
than those that have already been duly made or obtained and remain in full force
and effect or those which, if not made or obtained, could not reasonably be
expected to have a Material Adverse Effect.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Credit Party party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of each Credit Party party thereto, enforceable against each such
Credit Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors' rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
5.05    Financial Statements; No Material Adverse Effect.
(e)    The Audited Financial Statements fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.
(f)    The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries delivered pursuant to Section 6.01(b) for the most recent fiscal
quarter end, and the related consolidated statements of income or operations and
cash flows for the fiscal quarter ended on that date fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, subject to the
absence of footnotes and to normal year end audit adjustments.




--------------------------------------------------------------------------------




(g)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(h)    The consolidated financial projections of the Borrower previous¬y
delivered to the Administrative Agent for the 2013, 2014 and 2015 fiscal years
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts (it being understood that such financial projections
are subject to uncertainties and contingencies, which may be beyond the control
of the Borrower and its Subsidiaries and that no assurance is given by the
Borrower that such projections will be realized).
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Credit Parties, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Credit Party or any of their Subsidiaries or against any of their
properties or revenues that (a) affect or pertain to this Agreement or any other
Loan Document or (b) either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.
5.07    No Default. Neither any Credit Party nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.
5.08    Ownership of Property; Liens. Each of the Credit Parties and their
Subsidiaries has good record and marketable title in fee simple (subject to the
rights of other parties as owners of condominium units) to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Credit Parties and their Subsidiaries is subject to no Liens,
other than Liens permitted by Section 7.01.
5.09    Environmental Compliance. The Credit Parties and their Subsidiaries are
not in violation of any Environmental Laws and not subject to liabilities or
claims thereunder that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
5.10    Insurance. The properties of each Credit Party and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Credit Parties, in such amounts and with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where such Credit Party or the
applicable Subsidiary operates.
5.11    Taxes. The Credit Parties and their Subsidiaries have filed all Federal,
state and other tax returns and reports required to be filed and have paid all
Federal, state and other taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except (a) those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP (to the extent required by GAAP) or
(b) where failure to comply with the foregoing could not reasonably be expected
to have a Material Adverse Effect. There is no proposed tax assessment against a
Credit Party or any of their Subsidiaries that would, if made, have a Material
Adverse Effect.
5.12    ERISA Compliance.
(d)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Pension Plan is qualified under Section 401(a)
of the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code, or an application for such a letter is currently being processed by the
Internal




--------------------------------------------------------------------------------




Revenue Service. To the best knowledge of the Credit Parties, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.
(e)    There are no pending or, to the best knowledge of the Credit Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(f)    (i) No ERISA Event has occurred, and neither any Credit Party nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Credit Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher except where the
failure to attain such funding target attainment percentage could not reasonably
be expected to give rise to a Material Adverse Effect, and neither any Credit
Party nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date except where
such drop in funding target attainment percentage could not reasonably be
expected to give rise to a Material Adverse Effect; and (iv) neither any Credit
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Section 4069 or Section 4212(c) of ERISA.
5.13    Margin Regulations; Investment Company Act; REIT Status.
(a)    Neither the making of any Loan or the issuance of any Letter of Credit
hereunder nor the use of proceeds thereof will violate the provisions of
Regulation T, U or X of the FRB.
(b)    None of the Credit Parties is or is required to be registered as an
"investment company" under the Investment Company Act of 1940.
(c)    The Borrower currently has REIT Status.
5.14    Disclosure. Each Credit Party has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished by or on behalf of any Credit Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, taken as a whole and as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Credit Parties represent only that such information
was prepared in good faith based upon assumptions believed by the Credit Parties
to be reasonable at the time made (it being understood that such financial
projections are subject to uncertainties and contingencies, which may be beyond
the control of the Borrower and its Subsidiaries and that no assurance is given
by the Borrower that such projections will be realized).
5.15    Compliance with Laws. Each Credit Party, and each of its Subsidiaries,
are in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.




--------------------------------------------------------------------------------




5.16    Intellectual Property; Licenses, Etc. Each Credit Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, "IP Rights") that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person except to the extent that failure
to so own or possess such IP Rights or any such conflict, could not reasonably
be expected to have a Material Adverse Effect. No claim or litigation regarding
any of the foregoing is pending or, to the knowledge of the Borrower, threatened
in writing, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
5.17    [Reserved].
5.18    Property. All of the Credit Parties' and their respective Subsidiaries'
Properties are in good repair and condition, subject to ordinary wear and tear,
other than with respect to deferred maintenance existing as of the date of
acquisition of such Property and except for such defects relating to properties
which, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.
5.19    OFAC. Neither the Borrower, nor any of its Subsidiaries, or, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent or affiliate thereof, is an individual or entity currently the subject of
any Sanctions, nor is the Borrower or any Subsidiary located, organized or
resident in a country or territory that is the subject of Sanctions.
5.20    Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all of the Loans made or to be made hereunder and Letters of Credit
issued or to be issued hereunder (including but not limited to, the date any
such Loan is made or Letter of Credit is issued), the Borrower and its
Subsidiaries (on a consolidated basis) are Solvent.
ARTICLE VI    

AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnity obligations) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (unless
a replacement letter of credit or cash collateral reasonably satisfactory to the
L/C Issuer has been provided to the L/C Issuer), the Credit Parties shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent (and the
Administrative Agent shall deliver to each Lender):
(k)    As soon as practicable, and in any event within 90 days after the end of
each fiscal year, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the consolidated statements
of operations, stockholders' equity and cash flows, in each case of the Borrower
and its Subsidiaries for such fiscal year, all in reasonable detail. Such
financial statements shall be prepared in accordance with GAAP, consistently
applied, audited and shall be accompanied by a report of Ernst & Young LLP or
other independent public accountants of recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards as at such date, and shall not be subject to any "going concern" or
like qualifications or exception or any qualification or exception as to the
scope of the audit; and
(l)    As soon as practicable, and in any event within 60 days after the end of
each fiscal quarter (other than the fourth fiscal quarter in any fiscal year),
the consolidated balance sheet of the Borrower and its Subsidiaries as at the
end of such fiscal quarter and the consolidated statements of operations and
cash flows for such fiscal quarter, and the portion of the fiscal year ended
with such fiscal quarter, all in reasonable detail. Such financial statements
shall be certified by a Responsible Officer of the Borrower as fairly presenting
in all material respects the financial condition, results of operations and cash
flows of the Borrower and its




--------------------------------------------------------------------------------




Subsidiaries in accordance with GAAP (other than footnote disclosures),
consistently applied, as at such date and for such periods, subject only to
normal year‑end accruals and audit adjustments.
6.02    Certificates; Other Information. Deliver to the Administrative Agent
(and the Administrative Agent shall deliver to each Lender), in form and detail
reasonably satisfactory to the Administrative Agent:
(f)    Concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer;
(g)    No later than 90 days after the commencement of each fiscal year, an
annual forecast for the then-current fiscal year in reasonable detail;
(h)    Promptly after request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any of its Subsidiaries, or any audit of any of them;
(i)    Promptly after the same are available, and in any event within five (5)
Business Days after filing with the SEC, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all publicly available annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended, and not otherwise required to be delivered to
the Administrative Agent pursuant to Section 6.01 or other provisions of this
Section 6.02;
(j)    Promptly upon a Responsible Officer becoming aware of the occurrence of
any (i) Reportable Event or (ii) non‑exempt "prohibited transaction" (as such
term is defined in Section 406 of ERISA or Section 4975 of the Code) involving
any Pension Plan or any trust created thereunder that could reasonably be
expected to give rise to a material liability, written notice thereof and
specifying what action the Borrower is taking or proposes to take with respect
thereto, and, when known, any action taken by the IRS with respect thereto;
(k)    Promptly upon a Responsible Officer becoming aware of the existence of
any condition or event which constitutes a Default or Event of Default, written
notice thereof and specifying what action the Borrower is taking or proposes to
take with respect thereto;
(l)    Promptly upon a Responsible Officer becoming aware that any Person has
commenced a legal proceeding with respect to a claim against the Credit Parties
or their respective Subsidiaries that could reasonably be expected to have a
Material Adverse Effect, written notice describing the pertinent facts relating
thereto and what action Borrower or its Subsidiaries are taking or propose to
take with respect thereto;
(m)    Promptly upon a Responsible Officer becoming aware of a change in the
Debt Rating, written notice of such change;
(n)    Promptly upon a Responsible Officer becoming aware, notice of any
material change in accounting policies by the Borrower or any other Credit Party
(except to the extent disclosed in the financial statements next delivered
pursuant to Section 6.01); and
(o)    Such other data and information with respect to the Borrower or any
Subsidiary as from time to time may be reasonably requested by the
Administrative Agent.
Documents required to be delivered pursuant to this Agreement (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Credit Parties post such documents, or
provide a link thereto on the Credit Parties' website on the Internet at the
website address listed on Schedule 10.02 or (ii) on which such documents are




--------------------------------------------------------------------------------




posted on the Credit Parties' behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third‑party website or whether sponsored by the Administrative
Agent), including the SEC's EDGAR website; provided that the Credit Parties
shall deliver paper copies of such documents to the Administrative Agent for any
Lender that requests in writing to the Borrower and the Administrative Agent
that the Credit Parties deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Credit Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
The Credit Parties hereby acknowledge that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Credit Parties hereunder
(collectively, "Borrower Materials") by posting the Borrower Materials on
IntraLinks or another similar electronic system (the "Platform") and (b) certain
of the Lenders may be "public‑side" Lenders (i.e., Lenders that do not wish to
receive material non‑public information with respect to the Credit Parties or
their securities) (each, a "Public Lender"). The Credit Parties hereby agree
that (w) all Borrower Materials (other than SEC Reports) that are to be made
available to Public Lenders shall be clearly and conspicuously marked "PUBLIC"
which, at a minimum, shall mean that the word "PUBLIC" shall appear prominently
on the first page thereof, (x) by marking Borrower Materials "PUBLIC," the
Credit Parties shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
either publicly available information or not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all SEC Reports and all Borrower Materials marked "PUBLIC"
are permitted to be made available through a portion of the Platform designated
"Public Investor;" and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials (other than SEC Reports) that are not
marked "PUBLIC" as being suitable only for posting on a portion of the Platform
not designated "Public Investor." The Credit Parties shall be in compliance with
all requirements to deliver information under this Agreement if they have made
such information available to the Administrative Agent and, to the extent
required, Lenders other than Public Lenders, and the failure of Public Lenders
to receive information made available to other Lenders shall not result in any
breach of this Agreement.
6.03    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless (a) the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by the Credit Parties or such
Subsidiary prior to the imposition of such Lien or (b) the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
6.04    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect the legal existence and good standing of the Credit Parties
under the Laws of the jurisdiction of their organization except in a transaction
permitted by Sections 7.03 or 10.20; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non‑preservation or non-renewal of which could reasonably be
expected to have a Material Adverse Effect.
6.05    Maintenance of Properties. (a) Maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted and subject to
exceptions for extraordinary or reasonably unforeseeable events in each case
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) make all necessary repairs thereto and renewals and
replacements thereof in a reasonably timely manner except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect; and
(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.
6.06    Maintenance of Insurance. Maintain liability, casualty and other
insurance (subject to customary deductibles and retentions) with responsible
insurance companies in such amounts and against such risks as is




--------------------------------------------------------------------------------




customarily carried by companies engaged in similar businesses and owning
similar assets in the general areas in which the Credit Parties or such
Subsidiaries, as applicable, operate.
6.07    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
6.08    Books and Records. (a) Maintain proper books of record and account, in
which entries true and correct in all material respects are made in conformity
with GAAP consistently applied; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Credit Parties
and their Subsidiaries, as the case may be.
6.09    Inspection Rights. Permit the Lenders, through the Administrative Agent
or any representative designated by the Administrative Agent, at the Credit
Parties' expense, to visit and inspect any of the properties of the Credit
Parties or any of their respective Subsidiaries (subject to the rights of any
tenants), to examine the books of account of the Credit Parties and their
respective Subsidiaries (and to make copies thereof and extracts therefrom) and
to discuss the affairs, finances and accounts of the Credit Parties and their
respective Subsidiaries with, and to be advised as to the same by, their
Responsible Officers, all at such reasonable times (typically during normal
business hours) and intervals as the Administrative Agent or any Lender (through
the Administrative Agent) may reasonably request upon not less than four (4)
Business Days' notice; provided, however, that inspections made at the Credit
Parties' expense shall be limited to once per year, unless an Event of Default
shall have occurred and be continuing. The Lenders shall use good faith efforts
to coordinate such visits and inspections so as to minimize the interference
with and disruption to the Credit Parties' or such Subsidiaries' normal business
operations. Notwithstanding anything to the contrary in this Section 6.09, no
Credit Party nor any of their Subsidiaries will be required to disclose, permit
the inspection, examination or making of extracts, or discussion of, any
document, information or other matter that (i) in respect of which disclosure to
the Administrative Agent (or its designated representative) or any Lender is
then prohibited by law or any agreement binding on any Credit Party or any of
its Subsidiaries or (ii) is subject to attorney‑client or similar privilege or
constitutes attorney work product.
6.10    Use of Proceeds. Use the proceeds of any Credit Extensions for (a) the
repayment of obligations under the Existing Credit Agreement and expenses
related thereto and (b) general corporate purposes (including permitted
Investments and Acquisitions).


ARTICLE VII    

NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnity obligations) shall remain
unpaid or unsatisfied, or any Letter of Credit (unless a replacement letter of
credit or cash collateral reasonably satisfactory to the L/C Issuer has been
provided to the L/C Issuer) shall remain outstanding, each Credit Party shall
not, nor shall it permit any Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(p)    inchoate Liens incident to construction on or maintenance of Property; or
Liens incident to construction on or maintenance of Property now or hereafter
filed of record for which adequate reserves have been set aside, to the extent
required by GAAP (or deposits made pursuant to applicable Law), and which are
not overdue for a period of more than 30 days or which are being contested in
good faith by appropriate proceedings and have not proceeded to judgment,
provided that, by reason of nonpayment of the obligations secured by such Liens,
no such Property is subject to a material impending risk of loss or forfeiture;




--------------------------------------------------------------------------------




(q)    Liens for taxes and assessments on Property which are not yet past due;
or Liens for taxes and assessments on Property for which adequate reserves have
been set aside, to the extent required by GAAP, and are being contested in good
faith by appropriate proceedings and have not proceeded to judgment, provided
that, by reason of nonpayment of the obligations secured by such Liens, no such
Property is subject to a material impending risk of loss or forfeiture;
(r)    defects and irregularities in title to any Property which would not
reasonably be expected to result in a Material Adverse Effect;
(s)    easements, exceptions, reservations, or other agreements for the purpose
of pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, drainage, irrigation, water, and
sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting Property in the ordinary
course;
(t)    easements, exceptions, reservations, or other agreements for the purpose
of facilitating the joint or common use of Property in or adjacent to a shopping
center, business or office park or similar project affecting Property in the
ordinary conduct of the business of the applicable Person;
(u)    rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, the use of any Property;
(v)    rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, any right, power, franchise, grant, license, or permit;
(w)    present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of Property in the ordinary conduct
of the business of the applicable Person;
(x)    statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business (but not in connection with the
incurrence of any Indebtedness) with respect to obligations which are not
delinquent or are being contested in good faith, provided that, if delinquent,
adequate reserves have been set aside with respect thereto, to the extent
required by GAAP, and, by reason of nonpayment, no Property is subject to a
material impending risk of loss or forfeiture;
(y)    covenants, conditions, and restrictions affecting the use of Property
which may not give rise to any Lien against such Property in the ordinary
conduct of the business of the applicable Person;
(z)    rights of tenants as tenants only under leases and rental agreements
covering Property entered into in the ordinary course of business of the Person
owning such Property;
(aa)    Liens consisting of pledges or deposits to secure obligations under
workers' compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;
(bb)    Liens consisting of pledges or deposits of Property to secure
performance in connection with operating leases made in the ordinary course of
business;
(cc)    deposits to secure the performance of bids, contracts and leases (other
than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
(dd)    Liens consisting of any right of offset, or statutory bankers' lien, on
bank deposit accounts maintained in the ordinary course of business so long as
such bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers' lien;




--------------------------------------------------------------------------------




(ee)    Liens consisting of deposits of Property to secure statutory obligations
of any Credit Party or any Subsidiary;
(ff)    (i) Liens created by or resulting from any litigation or legal
proceeding in the ordinary course of business which is currently being contested
in good faith by appropriate proceedings; provided that, adequate reserves have
been set aside and no material Property is subject to a material impending risk
of loss or forfeiture and (ii) Liens securing judgments for the payment of money
not constituting an Event of Default under Section 8.01(h) or securing appeal or
other surety bonds related to such judgments;
(gg)    other nonconsensual Liens incurred in the ordinary course of business
but not in connection with the incurrence of any Indebtedness, which do not
individually involve amounts in excess of $10,000,000 or in the aggregate
involve amounts in excess of $20,000,000;
(hh)    any Liens securing the Obligations; and
(ii)    Liens securing Secured Debt (other than Obligor Subsidiary Debt) not
prohibited by this Agreement.
7.02    Investments. Make any Investments, except:
(f)    Investments held by any Credit Party or any of its Subsidiaries in the
form of Cash, Cash Equivalents or short‑term marketable securities;
(g)    advances to officers, directors and employees of any Credit Party or any
of its Subsidiaries for travel, entertainment, relocation and similar ordinary
business purposes;
(h)    Investments of a Credit Party in any Subsidiary or any other Credit
Party, Investments of any Subsidiary in a Credit Party or in another Subsidiary
and Investments in any Person that, as a result of or in connection with such
Investment, becomes or will become a Subsidiary of a Credit Party;
(i)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors;
(j)    Investments in Real Property of the Credit Parties and their Subsidiaries
consisting of improved real estate property used principally for office,
laboratory, research, health sciences, technology, manufacturing or warehouse
purposes (and appurtenant amenities);
(k)    Investments in Real Property of the Credit Parties and their Subsidiaries
consisting of (i) Development Investments (the amount of such Investment shall
be an amount equal to the aggregate costs incurred in connection therewith),
(ii) undeveloped land without improvements, or (iii) any other Real Property,
other than an improved real estate property used principally for office,
manufacturing, warehouse, research, laboratory, health sciences or technology
purposes (and appurtenant amenities); provided, that, as of the most recently
ended fiscal quarter, the aggregate book value of such Investments may not
exceed 35% of the Adjusted Tangible Assets. To determine such book value of
Investments described in this Section 7.02(f) which are not owned 100%, directly
or indirectly, by the Borrower or any of its Subsidiaries, the book value of
such Investment shall be adjusted by multiplying the same by the Borrower's or
such Subsidiaries' interest therein during the fiscal quarter of the Borrower
ending as of the date of determination of such book value;
(l)    other Investments, other than Investments in Real Property not otherwise
permitted by Section 7.02; provided that as of the most recently ended fiscal
quarter, the aggregate book value of such Investments pursuant to this
Section 7.02(g) shall not exceed 15% of the Adjusted Tangible Assets. To
determine such book value of Investments described in this Section 7.02(g) which
are not owned 100%, directly or indirectly, by the Borrower or any of its
Subsidiaries, the book value of such Investment shall be adjusted




--------------------------------------------------------------------------------




by multiplying the same by the Borrower's or such Subsidiaries' interest therein
during the fiscal quarter of the Borrower ending as of the date of determination
of such book value; and
(m)    Guarantees by any Credit Party or any Subsidiary in respect of
Indebtedness not prohibited hereunder.
7.03    Fundamental Changes. Merge, dissolve, liquidate or consolidate with or
into another Person, except that, so long as no Default or Event of Default
exists or would result therefrom and subject to the proviso below, (a) a Credit
Party may merge or consolidate with or into one or more other Credit Parties;
(b) any Subsidiary (other than the Operating Partnership) may merge or
consolidate with or into a Credit Party or another Subsidiary or may dissolve or
liquidate, or (c) any other merger, dissolution, liquidation or consolidation
that does not result in a Change of Control shall be permitted; provided that
(i) if the Borrower or Operating Partnership is a party to any merger or
consolidation permitted under this Section 7.03 it shall be the surviving entity
and (ii) in no event shall the Borrower and Operating Partnership be permitted
to merge or consolidate with each other.
7.04    Restricted Payments. In the case of the Borrower, make any Restricted
Payment except (a) so long as no Event of Default shall have occurred and be
continuing under Section 8.01(a) or would result therefrom, such Restricted
Payment shall be permitted (i) in an amount not to exceed the greater of (A) the
amount which, when added to the amount of all other Restricted Payments paid by
the Borrower in the same fiscal quarter and the preceding three fiscal quarters,
would not exceed 95% of Funds From Operations of the Borrower and its
Subsidiaries for the four consecutive fiscal quarters ending prior to the fiscal
quarter in which such Restricted Payment is paid and (B) the minimum amount of
Restricted Payments required (I) under the Code to maintain and preserve
Borrower's REIT Status or (II) to avoid the payment of federal or state income
or excise tax, (ii) so long as no Event of Default shall have occurred and be
continuing or would result therefrom, to the extent it relates to the retirement
of Preferred Equity in an amount not to exceed any Exchange Proceeds so used
notwithstanding the limitations set forth in clause (i), and (iii) so long as no
Event of Default shall have occurred and be continuing or would result
therefrom, with the proceeds of sales of property notwithstanding the limitation
set forth in clause (i); provided however, that if an Event of Default under
Section 8.01(a) has occurred and is continuing, the Borrower may only make
Restricted Payments in the minimum amount necessary to comply with
Section 857(a) of the Code and maintain the Borrower's REIT Status.
7.05    Change in Nature of Business. Make any material change in the principal
nature of the business of the Credit Parties and their Subsidiaries, such
business being the acquisition, ownership, management, development and
renovation of real property and buildings for use as office, office/laboratory,
research, health sciences, technology or manufacturing/warehouse properties and
related real property (and appurtenant amenities).
7.06    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Credit Parties or their respective Subsidiaries other
than (a) salary, bonus, employee stock option, relocation assistance and other
compensation arrangements with directors or officers in the ordinary course of
business, (b) transactions that are fully disclosed to the board of directors of
the Borrower and expressly authorized by a resolution of the board of directors
of the Borrower which is approved by a majority of the directors not having an
interest in the transaction, (c) transactions permitted by this Agreement, (d)
transactions between or among Credit Parties and Subsidiaries and (e)
transactions on overall terms at least as favorable to Credit Parties or their
Subsidiaries as would be the case in an arm's length transaction between
unrelated parties.
7.07    Burdensome Agreements. Enter into any agreement, instrument or
transaction which prohibits any Credit Party's ability to pledge to
Administrative Agent any Qualified Asset Pool Property. The Credit Parties, and
their respective Subsidiaries, shall take such actions as are necessary to
preserve the right and ability of the Credit Parties, and their respective
Subsidiaries, to pledge to Administrative Agent for the benefit of Lenders the
Qualified Asset Pool Properties without any such pledge after the date hereof
causing or permitting the acceleration (after the giving of notice or the
passage of time, or otherwise) of any other Indebtedness of the Credit Parties
or any of their respective Subsidiaries.
7.08    [Reserved]




--------------------------------------------------------------------------------




7.09    Financial Covenants.
(d)    Permit the Fixed Charge Coverage Ratio, as of the last day of any fiscal
quarter, to be less than 1.50:1.00.
(e)    (i) Subject to clause (ii) below, permit the Secured Debt Ratio, as of
the last day of any fiscal quarter, to exceed 45.0%; or
(ii)    subsequent to the consummation of a Material Acquisition, permit the
Secured Debt Ratio, as of the last day of the fiscal quarter in which such
Material Acquisition occurs and as of the last day of each of the three
consecutive fiscal quarters following such Material Acquisition, to exceed
50.0%.


(f)    (i)    Subject to clause (ii) below, permit the Leverage Ratio, as of the
last day of any fiscal quarter, to exceed 60.0%; or
(ii)    subsequent to the consummation of a Material Acquisition, permit the
Leverage Ratio, as of the last day of the fiscal quarter in which such Material
Acquisition occurs and as of the last day of each of the three consecutive
fiscal quarters following such Material Acquisition, to exceed 65.0%.


(g)    Permit the Unsecured Interest Coverage Ratio, as of the last day of any
fiscal quarter, to be less than 1.50 to 1.00.
(h)    (i)    Subject to clause (ii) below, permit the Unsecured Leverage Ratio,
as of the last day of any fiscal quarter, to exceed 60.0%; or
(ii)    subsequent to the consummation of a Material Acquisition, permit the
Unsecured Leverage Ratio, as of the last day of the fiscal quarter in which such
Material Acquisition occurs and as of the last day of each of the three
consecutive fiscal quarters following such Material Acquisition, to exceed
65.0%.


ARTICLE VIII    

EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an "Event of
Default":
(n)    Non‑Payment. Any Credit Party fails to pay (i) when and as required to be
paid herein, and in the currency required hereunder, any amount of principal of
any Loan or any L/C Obligation, or (ii) within five Business Days after the same
becomes due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document; or
(o)    Specific Covenants. Any Credit Party fails to perform or observe any
term, covenant or agreement contained in Article VII; or
(p)    Other Defaults. Any Credit Party or Subsidiary fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or (b)
above) contained in any Loan Document on its part to be performed or observed
and such failure continues for 30 Business Days following written notice by
Administrative Agent or, if such Default is not reasonably susceptible of cure
within such period, within such longer period as is reasonably necessary to
effect a cure so long as such Credit Party or such Subsidiary continues to
diligently pursue cure of such Default but not in any event in excess of 60
Business Days; or




--------------------------------------------------------------------------------




(q)    Representations and Warranties. Any representation or warranty by a
Credit Party or any of its Subsidiaries made in any Loan Document, or in any
certificate or other writing delivered by a Credit Party or any of its
Subsidiaries pursuant to any Loan Document, proves to have been incorrect when
made or reaffirmed in any respect that is materially adverse to the interests of
the Lenders; or
(r)    Cross‑Default. Any Credit Party or any of its Subsidiaries (i) fails to
pay the principal, or any principal installment, of any Indebtedness (other than
Non‑Recourse Debt) of $50,000,000 or more required on its part to be paid when
due (or within any stated grace period), whether at the stated maturity, upon
acceleration, by reason of required prepayment or otherwise or (ii) fails to
perform or observe any other term, covenant or agreement on its part to be
performed or observed, or suffers any event of default to occur, in connection
with any Indebtedness (other than Non‑Recourse Debt) of $50,000,000 or more, if
as a result of such failure or sufferance any holder or holders thereof (or an
agent or trustee on its or their behalf) has the right (after giving effect to
any notice or grace periods applicable thereto) to declare such Indebtedness due
before the date on which it otherwise would become due or the right (after
giving effect to any notice or grace periods applicable thereto) to require a
Credit Party or any such Subsidiary to redeem or purchase, or offer to redeem or
purchase, all or any portion of such Indebtedness (provided, that for the
purpose of this clause (e), the principal amount of Indebtedness consisting of a
Swap Contract shall be the amount which is then payable by the counterparty to
close out the Swap Contract); or
(s)    Insolvency Proceedings, Etc. Any Credit Party or any Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(t)    Inability to Pay Debts; Attachment. (i) Any Credit Party or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
(u)    Judgments. There is entered against any Credit Party or any Subsidiary a
final judgment or order for the payment of money in an aggregate amount
exceeding $50,000,000 (to the extent not covered by independent third party
insurance as to which the insurer does not dispute coverage), and (i)
enforcement proceedings are commenced by any creditor upon such judgment or
order or (ii) such judgment or order shall continue unsatisfied and in effect
for a period of 30 consecutive days without being vacated, discharged, satisfied
or stayed or bonded pending appeal; or
(v)    ERISA. An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Credit Parties or their Subsidiaries under Title IV of ERISA
to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of 5% of the combined total assets of such Credit Parties or Subsidiaries
as of the most recent fiscal quarter, or (ii) the Credit Parties or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of 5% of the combined total assets of such Credit Parties or Subsidiaries
as of the most recent fiscal quarter; or
(w)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or relating to the satisfaction in full of all
the Obligations (or cash collateralization in a manner reasonably satisfactory
to the L/C Issuer with respect to outstanding Letters of Credit), ceases to be
in full force and effect; or any




--------------------------------------------------------------------------------




Credit Party contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Credit Party denies that it has any
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document (except as specifically contemplated
hereunder or thereunder); or
(x)    Change of Control. There occurs any Change of Control.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, (i) Required Revolving Lenders with respect to Sections 8.02(a) and
(c) below and (ii) the Required Lenders with respect to Sections 8.02 (b) and
(d) below take any or all of the following actions:
(i)    declare the commitment of each Revolving Lender to make Revolving Loans,
the Swing Line Lender to make Swing Line Loans and any obligation of the L/C
Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(j)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Credit Parties;
(k)    require that the Credit Parties Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
(l)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any one or more of the Credit Parties under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to or
for the account of such Credit Party shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the L/C Issuer (including fees and time charges
for attorneys who may be employees of any Lender or the L/C Issuer) and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;




--------------------------------------------------------------------------------




Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among the Lenders and the L/C Issuer in proportion to
the respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Credit Parties or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE IX    

ADMINISTRATIVE AGENT
9.01    Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and, except as set forth
in Section 9.06, neither the Borrower nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with a Credit Party or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders. The foregoing provisions of
this Section 9.02 shall likewise apply to the Person serving as an Alternative
Currency Fronting Lender.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Credit Parties or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.




--------------------------------------------------------------------------------




The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders or Required
Revolving Lenders, as the case may be (or such other number, percentage or class
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
9.06    Successor Administrative Agent. The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Borrower.
The Required Lenders may remove the Administrative Agent from its capacity as
Administrative Agent in the event of the Administrative Agent's willful
misconduct or gross negligence. Upon receipt of any such notice of resignation
or the removal of the Administrative Agent as Administrative Agent hereunder,
the Required Lenders shall have the right (with the consent of the Borrower
provided there does not exist an Event of Default at such time), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders (with the consent
of the Borrower provided there does not exist an Event of Default at such time)
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation or the Required Lenders
remove the Administrative Agent hereunder, then the retiring Administrative
Agent may on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the




--------------------------------------------------------------------------------




Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor's appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent's resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer, Swing Line Lender
and Alternative Currency Fronting Lender. Upon the acceptance of a successor's
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer, Swing Line Lender and Alternative Currency Fronting
Lender, (b) the retiring L/C Issuer, Swing Line Lender and Alternative Currency
Fronting Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, (c) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangement
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit and (d) the
successor Alternative Currency Fronting Lender shall make arrangements with the
resigning Alternative Currency Fronting Lender for the funding of all
outstanding Alternative Currency Risk Participations.
9.07    Non‑Reliance on Administrative Agent and Other Lenders. ‑Each Lender,
the Swing Line Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender, the Swing Line Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Syndication Agents, the Documentation Agents or Arrangers listed on
the cover page hereof or the Managing Agents or any additional titled agents
which may be added thereto from time to time shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(d)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, indemnification, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their




--------------------------------------------------------------------------------




respective agents and counsel and all other amounts due the Lenders, the L/C
Issuer and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
10.04) allowed in such judicial proceeding; and
(e)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and the L/C
Issuer to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, indemnification, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
9.10    Collateral and Borrower Matters. The Lenders, the Swing Line Lender and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion and the Administrative Agent hereby agrees:
(b)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit (unless cash collateralized or supported by a letter of
credit of manner satisfactory to the L/C Issuer), (ii) that is sold or to be
sold as part of or in connection with any sale not prohibited hereunder or under
any other Loan Document, or (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders; and
(c)    to release a Guarantor (other than the Operating Partnership) from
liability for the Obligations in accordance with Section 10.20.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property.
9.11    No Obligations of Credit Parties. Nothing contained in this Article IX
shall be deemed to impose upon the Credit Parties any obligation in respect of
the due and punctual performance by the Administrative Agent of its obligations
to the Lenders under any provision of this Agreement, and the Credit Parties
shall have no liability to the Administrative Agent or any of the Lenders in
respect of any failure by the Administrative Agent or any Lender to perform any
of its obligations to the Administrative Agent or the Lenders under this
Agreement. Without limiting the generality of the foregoing, where any provision
of this Agreement relating to the payment of any amounts due and owing under the
Loan Documents provides that such payments shall be made by the Credit Parties
to the Administrative Agent for the account of the Lenders, the Credit Parties '
obligations to the Lenders in respect of such payments shall be deemed to be
satisfied upon the making of such payments to the Administrative Agent in the
manner provided by this Agreement.
ARTICLE X    

MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Credit Parties therefrom, shall be effective unless in writing signed by the
Required Lenders (or the Administrative Agent with the written concurrence of
the Required Lenders) and the




--------------------------------------------------------------------------------




Credit Parties, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
(c)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(d)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (subject to Sections 2.14 and 2.15);
(e)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal or payment of interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby (subject to
Section 2.14);
(f)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of "Default Rate" or to waive any
obligation of the Borrower to pay interest at the Default Rate or Letter of
Credit Fees (subject to clause (i) of the second proviso to this Section 10.01)
at the Default Rate;
(g)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender (subject to Section 2.17);
(h)    change any provision of this Section or any percentage specified in the
definition of "Required Lenders" or "Required Revolving Lenders" or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
(subject to Section 2.17); or
(i)    release (i) the Borrower or (ii) the Operating Partnership, as a Credit
Party hereunder, without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) a Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto; and (v) so long as the Revolving
Commitments remain outstanding, no amendment, waiver or consent which has the
effect of enabling the Borrower to satisfy any condition to a Committed
Borrowing contained in Section 4.02 hereof, which, but for such amendment,
waiver or consent would not be satisfied, shall be effective to require the
Revolving Lenders to make any additional Revolving Loan unless and until the
Required Revolving Lenders shall consent thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender (subject to Section 2.14 and 2.15) and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.




--------------------------------------------------------------------------------




10.02    Notices; Effectiveness; Electronic Communication.
(d)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to a Credit Party, the Administrative Agent, the L/C Issuer, the Swing
Line Lender or and the Alternative Currency Fronting Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02 and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been received upon the sender's receipt of
an acknowledgement from the intended recipient (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in
subsection (b) below, shall be effective as provided in such subsection (b).
(e)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or a Credit Party
may, in its discretion, agree to accept notices and other communications to such
Person(s) hereunder by electronic communications pursuant to procedures approved
by such Person(s), provided that approval of such procedures may be limited to
particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(f)    The Platform. THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE." THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
"Agent Parties") have any liability to the Credit Parties, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising




--------------------------------------------------------------------------------




out of any Credit Party's or the Administrative Agent's transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Credit Party,
any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
(g)    Change of Address, Etc. Each of the Credit Parties, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
(h)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Credit Parties even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof as understood by the recipient, varied from any
confirmation thereof. The Credit Parties shall indemnify the Administrative
Agent, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Credit Parties
except to the extent resulting from the gross negligence or willful misconduct
of Administrative Agent, the L/C Issuer, any Lender or any Related Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder or under any
other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided and provided under each other Loan
Document are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
10.04    Expenses; Indemnity; Damage Waiver.
(f)    Costs and Expenses. The Credit Parties shall pay (i) all reasonable out
of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent (limited to one counsel, and, if applicable, one local
counsel in each material jurisdiction)), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out of pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender, the
Alternative Currency Fronting Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.




--------------------------------------------------------------------------------




(g)    Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub‑agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Credit Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Credit Parties or any
of their Subsidiaries, or any Environmental Liability related in any way to the
Credit Parties or any of their Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party, and regardless of whether any Indemnitee is a
party thereto, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Credit
Party against an Indemnitee for breach in bad faith of such Indemnitee's
obligations hereunder or under any other Loan Document, if such Credit Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(h)    Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub‑agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, and
without limiting the obligation of the Credit Parties to do so, each Lender
severally agrees to pay to the Administrative Agent (or any such sub‑agent), the
L/C Issuer or such Related Party, as the case may be, such Lender's Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub‑agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub‑agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).
(i)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any Indemnitee and any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. Except as otherwise expressly set
forth herein with respect to the waiver by the Indemnitees of claims for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages), such waiver by the Indemnitees shall not affect the
indemnification obligations of the Credit Parties under this Section 10.04. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby except to the
extent of actual or direct damages resulting from the gross negligence or
willful




--------------------------------------------------------------------------------




misconduct of any Indemnitee as determined by a court of competent jurisdiction
by a final and nonappealable judgment.
(j)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor (accompanied by reasonable back‑up
documentation).
(k)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Swing Line Lender, the Alternative Currency
Fronting Lender and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Credit Parties is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(i)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Credit Parties may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment, or grant of a security interest, subject to the
restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement
(j)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations, in Swing
Line Loans and in Alternative Currency Risk Participations) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and




--------------------------------------------------------------------------------




(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender's rights and obligations in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding);
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Swing
Line Loans (whether or not then outstanding); and
(E)    the consent of an Alternative Currency Fronting Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Loans made in an Alternative Currency (whether or not then
outstanding).
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.




--------------------------------------------------------------------------------




(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
a Credit Party or any of the Credit Parties' Affiliates or Subsidiaries or (B)
in the case of any assignment of Commitments or Loans by any Revolving Lender,
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note, as applicable, to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(k)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent's Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of, and interest owing on, the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
"Register"). The entries in the Register shall be conclusive (absent manifest
error), and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by each of the Borrower and any Lender at any reasonable time and
from time to time upon reasonable prior notice.
(l)    Participations. Any Lender may at any time, without the consent of, but
with, subject to the proviso to the fourth sentence of the immediately
succeeding paragraph, prior written notice to, the Borrower and the
Administrative Agent, sell participations to any Person (other than a natural
person, a Defaulting Lender or a Credit Party or any of the Credit Parties'
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its




--------------------------------------------------------------------------------




Commitment and/or the Loans (including such Lender's participations in L/C
Obligations, Swing Line Loans and/or Alternative Currency Risk Participations)
owing to it); provided that (i) such Lender's obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Credit Parties, the Administrative Agent, the Lenders and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Credit Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (subject to the requirements and limitations therein, including the
requirements under Section 3.01(e)). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(m)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
(n)    Certain Pledges. Any Lender may at any time pledge or assign, or grant a
security interest in, all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment, or grant of a security interest, to secure
obligations to a Federal Reserve Bank or to another central bank; provided that
no such pledge or assignment, or grant of a security interest, shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee or grantee for such Lender as a party hereto.
(o)    Electronic Execution of Assignments. The words "execution," "signed,"
"signature," and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper‑based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York Uniform Electronic Transactions Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.




--------------------------------------------------------------------------------




(p)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Revolving Lender (a "Granting Lender") may grant
to a special purpose funding vehicle identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower (an
"SPC") the option to provide all or any part of any Committed Loan that such
Granting Lender would otherwise be obligated to make pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Committed Loan, and (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Credit Parties under this Agreement (including its
obligations under Section 3.01 or 3.04), (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a
Committed Loan by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Committed Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Committed Loan to the Granting Lender and
(ii) disclose on a confidential basis any non‑public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.
(q)    Resignation as L/C Issuer, Swing Line Lender or Alternative Currency
Fronting Lender after Assignment. Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Revolving
Commitment and Loans pursuant to subsection (b) above, Bank of America may, (i)
upon 30 days' notice to the Borrower and the Lenders, resign as L/C Issuer
and/or (ii) upon 30 days' notice to the Borrower, resign as Swing Line Lender
and/or (iii) upon 30 days' notice to the Borrower, resign as Alternative
Currency Fronting Lender. In the event of any such resignation as L/C Issuer,
Swing Line Lender or Alternative Currency Fronting Lender, the Borrower shall be
entitled to appoint from among the Lenders (with the applicable Lender's
consent) a successor L/C Issuer, Swing Line Lender or Alternative Currency
Fronting Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer, Swing Line Lender or Alternative Currency Fronting Lender, as the
case may be. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Revolving Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Revolving Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). If
the Alternative Currency Fronting Lender resigns as Alternative Currency
Fronting Lender, it shall retain all the rights and obligations of the
Alternative Currency Fronting Lender hereunder with respect to all Alternative
Currency Risk Participations outstanding as of the effective date of its
resignation as the Alternative Currency Fronting Lender (including the right to
require Alternative Currency Participating Lenders to fund any Alternative
Currency Risk Participations therein in the manner provided in Section 2.02(f)).
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender and/or
Alternative Currency Fronting Lender, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, Swing Line Lender or Alternative Currency Fronting Lender,
as the case may be, and




--------------------------------------------------------------------------------




(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
10.07    Treatment of Certain Information; Confidentiality.
(g)    Confidentiality. Each Lender and the Administrative Agent (each, a
"Lender Party") hereby agrees for itself for Swing Line Lender and for L/C
Issuer only that, except as specifically set forth herein, (i) such Lender Party
shall not participate in or generate any press release or other release of
information to the general public relating to the closing of the Loan without
the prior written consent of the Borrower, (ii) such Lender Party shall hold the
Confidential Information in accordance with such Lender Party's customary
procedures to prevent the misuse or disclosure of confidential information of
this nature and in accordance with safe and sound banking practices, (iii) such
Lender Party shall use the Confidential Information solely for the purposes of
underwriting the Loan or acquiring an interest therein, carrying out such Lender
Party's rights or obligations under this Agreement, in connection with the
syndication of the Loan, the enforcement of the Loan Documents, or other
internal examination, supervision or oversight of the transactions contemplated
hereby as reasonably determined by such Lender Party, or as otherwise permitted
by the terms of this Section 10.07 (collectively, "Permitted Purposes"), and
(iv) not disclose the Confidential Information to any party, except as expressly
authorized in this Agreement or with prior written consent of the Borrower. Each
Lender Party shall promptly notify the Borrower in the event that it becomes
aware of any loss or unauthorized disclosure of any Confidential Information.
Each Lender Party shall not have any obligations under this Agreement with
respect to a specific portion of the Confidential Information if such Lender
Party can demonstrate that such Confidential Information (i) was publicly
available at the time it was disclosed to such Lender Party, (ii) became
publicly available subsequent to the time it was disclosed to such Lender Party,
(iii) was in or comes into a Lender Party's possession from a source not known
to such Lender Party (after reasonable inquiry) to be in breach of an obligation
of confidentiality owed to the Borrower in making such disclosure to such Lender
Party, (iv) was in or comes into Lender Party's possession free of any
obligation of confidence owed to the Borrower at the time it was disclosed to
them, or (v) was developed by the employees or agents of the Lender Party
without the use of the Confidential Information.
(h)    Disclosures. Any Lender Party or its legal counsel may disclose the
Confidential Information (i) to the Borrower, other Lenders, the Administrative
Agent or any of their respective legal counsel, (ii) to its auditors in
connection with bank audits or regulatory officials having jurisdiction over
such Lender Party, (iii) to its legal counsel who need to know the Confidential
Information for the purposes of representing or advising the Lender Parties,
(iv) with prior written notice to the Chief Executive Officer of the Borrower,
to its consultants, agents and advisors retained in good faith by such Lender
Party with a need to know such information in connection with a Permitted
Purpose, (v) as required by Law or legal process (subject to the terms below),
or in connection with any legal proceeding in connection with the Loan
Documents, or to the extent necessary or desirable to establish, enforce or
assert any claims or defenses in connection with any legal proceeding by or
against such Lender Party, (vi) to another potential Lender or participant in
connection with a disposition or proposed disposition to that Person of all or
part of that Lender Party's interests hereunder or a participation interest in
its Notes, and (vii) to its directors, officers, employees and affiliates that
control, are controlled by, or are under common control with such Lender Party
or its parent or otherwise within the corporate umbrella of such Lender Party
who need to know the confidential information for purposes of underwriting the
Loan or becoming a party to this Agreement, the syndication of the Loan, the
administration, interpretation, performance or exercise of rights under the Loan
Documents, the enforcement of the Loan Documents, or other internal supervision,
examination or oversight of the transactions contemplated hereby as reasonably
determined by such Lender Party, provided that any Person to whom any of the
Confidential Information is disclosed is informed by such Lender Party of the
strictly confidential nature of the Confidential Information, and such Persons
described in clauses (b)(iv) and (vi) shall agree in writing to be bound by
confidentiality restrictions at least as restrictive as those contained herein.
Notwithstanding the foregoing, a Lender Party may disclose Confidential
Information to the extent such Lender Party is requested or required




--------------------------------------------------------------------------------




by any Law or any order of any court, governmental, regulatory or
self‑regulatory body or other legal process to make any disclosure of or about
any of the Confidential Information. In such event (except with respect to
banking regulators or auditors), such Lender Party shall, if permitted by law,
promptly notify the Borrower in writing so that the Borrower may seek an
appropriate protective order or waive compliance with the provisions of this
Agreement (provided that if a protective order or the receipt of a waiver
hereunder has not been obtained, or if prior notice is not possible, and a
Lender Party is, in the opinion of its counsel, compelled to disclose
Confidential Information, such Lender Party may disclose that portion of the
Confidential Information which its counsel advises it that such Lender Party is
compelled to disclose, and provided further that in any event, such Lender Party
will not oppose action by the Borrower to obtain an appropriate protective order
or other reliable assurance that confidential treatment will be accorded the
Confidential Information.) Each Lender Party shall be liable (but only to the
extent it is finally determined to have breached the provisions of this
Section 10.07(b)) for any actions by such Lender Party (but not any other
Person) which are not in accordance with the provisions of this
Section 10.07(b).
(i)    No Rights in Confidential Information. The Administrative Agent and each
Lender recognizes and agrees that nothing contained in this Section 10.07 shall
be construed as granting any property rights, by license or otherwise, to any
Confidential Information (other than the Agreement or any amendments thereto or
any related agreements), or to any invention or any patent, copyright,
trademark, or other intellectual property right that has issued or that may
issue, based on such Confidential Information (other than the Agreement or any
amendments thereto or any related agreements). No Lender Party shall make, have
made, use or sell for any purpose any product or other item using, incorporating
or derived from any such Confidential Information; provided that the foregoing
shall not limit or restrict in any way the creation, use or sale of banking or
related services by any Lender Party.
(j)    Survival. All Confidential Information provided by or on behalf of the
Borrower during the term of this Agreement or any predecessor agreements shall
remain confidential indefinitely and shall continue to receive that level of
confidential treatment customarily provided by commercial banks dealing with
confidential information of their borrower customers, subject, however, to the
specific exceptions to confidential treatment provided herein. For a period of
one year after the Termination Date, the affected Lender Party shall continue to
make reasonable inquiry of any third party providing Confidential Information as
to whether such third party is subject to an obligation of confidentiality owed
to the Borrower or its Subsidiaries and if such Lender Party obtains knowledge
that such third party is violating a confidentiality agreement with the
Borrower, such Lender Party shall treat the Confidential Information received
from such third party as strictly confidential in accordance with the provisions
of this Section 10.07. For purposes of this Section 10.07(d), the Termination
Date shall mean the earlier of the termination of this Agreement or, with
respect to a specific Lender Party, the date such Person no longer holds an
interest in any Loan.
(k)    Injunctive Relief. Each Lender Party hereby agrees that breach of this
Section 10.07 will cause the Borrower irreparable damage for which recovery of
damages would be inadequate, and that the Borrower shall therefore be entitled
to obtain timely injunctive relief under this Agreement, as well as such further
relief as may be granted by a court of competent jurisdiction.
(l)    No Fiduciary Duty. Nothing in this Section shall be construed to create
or give rise to any fiduciary duty on the part of the Administrative Agent or
the Lenders to a Credit Party.
(m)    Separate Action. Each Credit Party covenants and agrees not to, and
hereby expressly waives any right to, raise as a defense, affirmative defense,
set off, recoupment or otherwise against any Lender Party any claim arising from
or relating to an alleged breach of this Section 10.07 in any action, claim or
proceeding relating to a breach of the Loan Documents by the Credit Parties or
other action to enforce or recover the Obligations, and covenant and agree that
any claim against a Lender Party arising from or relating to an alleged breach
of this Section 10.07 by a Lender Party shall only be asserted as an affirmative
claim in a separate action against the applicable Lender Party.




--------------------------------------------------------------------------------




10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of a Credit Party against any and all of the obligations of the Credit Parties
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the L/C Issuer, irrespective of whether or not such Lender or the
L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Credit Parties may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff hereunder, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Credit Parties and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non‑usurious interest
permitted by applicable Law (the "Maximum Rate"). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Credit Parties. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof Except as
provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging transmission (e.g. pdf by email) shall be effective as
delivery of a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and




--------------------------------------------------------------------------------




the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
10.13    Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) any Credit Party is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (c) any Lender is a Defaulting Lender, (d) any Lender refuses
to consent to an amendment, modification or waiver of this Agreement that,
pursuant to Section 10.01, (i) requires the consent of 100% of the Lenders and
the consent of the Required Lenders has been obtained or (ii) requires the
consent of each Lender directly affected thereby, or (e) any other circumstance
exists hereunder that gives the Credit Parties the right to replace a Lender as
a party hereto, then the Credit Parties may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender (a
“Departing Lender”) to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06 except as provided in this Section 10.13), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee (a “Replacement Lender”) that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(A)    the Administrative Agent shall have received payment of the assignment
fee specified in Section 10.06(b);
(B)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, funded Alternative Currency Risk
Participations and L/C Advances, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Sections 3.04, 3.05 and 10.04) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);
(C)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(D)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Credit Parties to require such assignment and
delegation cease to apply. Each Departing Lender required to make an assignment
pursuant to this Section 10.13 shall promptly execute and deliver an Assignment
and Assumption with the applicable Replacement Lender. If such Departing Lender
does not execute and deliver to the Administrative Agent a duly completed
Assignment and Assumption and/or any other documentation reasonably necessary to
reflect such replacement within a period of time deemed reasonable by the
Administrative Agent after the later of (i) the date on which the Replacement
Lender executes and delivers such Assignment and Assumption and/or such other
documentation and (ii) the date on which the Departing Lender receives all
payments described in clause (B) of this Section 10.13, then such Departing
Lender shall be deemed to have executed and delivered such Assignment and
Assumption and/or such other documentation as of such date and the Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Assumption and/or such other documentation on behalf of such Departing Lender.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.




--------------------------------------------------------------------------------




(b)    SUBMISSION TO JURISDICTION. EACH OF THE CREDIT PARTIES IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON‑EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH OF THE CREDIT PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107‑56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, following a request by the Administrative Agent or any Lender,
promptly provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable "know your customer" and anti-money laundering
rules and regulations, including the USA Patriot Act."




--------------------------------------------------------------------------------




10.17    [Reserved].
10.18    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
10.19    [Reserved].
10.20    Release of a Guarantor.
(a)    Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may (i) sell, assign, transfer or dispose of its interest in a
Guarantor (other than the Operating Partnership) that is a Subsidiary of the
Borrower or (ii) request that any Guarantor (other than the Operating
Partnership) be released from its obligations under the Loan Documents;
provided, that, on or before (A) the closing of such sale, assignment, transfer
or disposition or (B) the effectiveness of such requested release, the Borrower
shall have delivered to the Administrative Agent a certification, together with
such other evidence as the Administrative Agent may require, that the Credit
Parties will be in compliance with all terms of this Agreement after giving
effect to such sale, assignment, transfer, disposition or release. The
Administrative Agent shall promptly notify the Lenders of any such sale,
assignment, transfer, disposition or release permitted hereunder.
(b)    Upon a sale, assignment, transfer, disposition or request for release in
accordance with clause (a) above, the Administrative Agent shall, at the expense
of the Borrower, take such action as is reasonably appropriate to effect such
release.
10.21    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Credit Parties acknowledge and
agree, and acknowledge their Subsidiaries' understanding, that: (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm's-length
commercial transaction between the Credit Parties and their respective
Subsidiaries, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Credit Parties are capable of evaluating
and understanding and understand and accept the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents (including
any amendment, waiver or other modification hereof or thereof); (ii) in
connection with the process leading to such transaction, each of the
Administrative Agent, each Arranger and each Lender, is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Credit Parties or any of their respective Affiliates, stockholders,
creditors or employees or any other Person; (iii) none of the Administrative
Agent, the Arrangers or any Lender has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Credit Parties with respect
to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent,
the Arrangers or any Lender has advised or is currently advising the Credit
Parties or any of their respective Affiliates on other matters) and none of the
Administrative Agent, the Arrangers or any Lender has any obligation to the
Credit Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Credit Parties and their respective Affiliates, and none of the Administrative
Agent, the Arrangers or any Lender has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
the Administrative Agent, the Arrangers and the Lenders have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Credit Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Credit Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent, the




--------------------------------------------------------------------------------




Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty arising out of the transactions contemplated hereby.
10.22    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Credit
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the "Judgment Currency") other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the "Agreement Currency"), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due the Administrative Agent or any Lender from any Credit Party
in the Agreement Currency, such Credit Party agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify the Administrative Agent or
such Lender, as the case may be, against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Credit Party (or to any other Person who may be entitled thereto under
applicable law).
10.23    Alternative Currency Fronting Lenders; Fronting Commitments. At any
time after the Closing Date, the Borrower may make a request to the
Administrative Agent that any existing Revolving Lender act as an additional
Alternative Currency Fronting Lender. Upon the Administrative Agent's approval
that such Revolving Lender may act as an Alternative Currency Fronting Lender,
the Administrative Agent shall promptly notify such Revolving Lender of such
request. Upon the agreement by the applicable Revolving Lender to act as an
Alternative Currency Fronting Lender, such Revolving Lender shall become an
Alternative Currency Fronting Lender hereunder with a Fronting Commitment in an
amount agreed to by the Borrower, the Administrative Agent, and such Alternative
Currency Fronting Lender, and the Administrative Agent shall promptly notify the
Borrower of such additional Alternative Currency Fronting Lender and such
Alternative Currency Fronting Lender's Fronting Commitment. In addition, any
Alternative Currency Fronting Lender may from time to time increase or decrease
its Fronting Commitment pursuant to a written agreement executed by the
Borrower, the Administrative Agent, and such Alternative Currency Fronting
Lender.
ARTICLE XI    

GUARANTY
11.01    The Guaranty. Each of the Guarantors hereby jointly and severally,
absolutely and unconditionally guarantees to each Lender, the L/C Issuer and
each other holder of the Obligations as hereinafter provided, as primary obligor
and not as surety, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof. The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.




--------------------------------------------------------------------------------




11.02    Obligations Unconditional. The obligations of the Guarantors under
Section 11.01 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents or other documents relating to the Obligations, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable Laws, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor (other than payment in full of the Obligations), it being the intent
of this Section 11.02 that the obligations of the Guarantors hereunder shall be
absolute and unconditional under any and all circumstances. Each Guarantor
agrees that such Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Borrower or any other Guarantor for
amounts paid under this Article XI until such time as the Obligations (other
than contingent indemnity obligations) have been paid in full and the
Commitments have expired or terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
(c)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(d)    any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;
(e)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;
(f)    any Lien granted to, or in favor of, the Administrative Agent or any
other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or
(g)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives, to the extent permitted by Law, diligence, presentment, demand of
payment, protest and all notices whatsoever, acceptance hereof, and any
requirement that the Administrative Agent or any other holder of the Obligations
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents or any other document relating to the Obligations, or against
any other Person under any other guarantee of, or security for, any of the
Obligations.
11.03    Reinstatement. The obligations of the Guarantors under this Article XI
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any Debtor Relief Law or otherwise, and each Guarantor agrees
that it will indemnify the Administrative Agent, each Lender and each other
holder of the Obligations on demand for all reasonable costs and expenses
(including, without limitation, the fees, charges and disbursements of counsel)
incurred by the Administrative Agent, such Lender or such other holder of the
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.
11.04    Certain Additional Waivers. Each Guarantor agrees that such Guarantor
shall have no right of recourse to security for the Obligations, except through
the exercise of rights of subrogation pursuant to Section 11.02 and through the
exercise of rights of contribution pursuant to Section 11.06.




--------------------------------------------------------------------------------




11.05    Remedies. The Guarantors agree that, to the fullest extent permitted by
law, as between the Guarantors, on the one hand, and the Administrative Agent,
the Lenders and the other holders of the Obligations, on the other hand, the
Obligations may be declared to be forthwith due and payable as specified in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances specified in Section 8.02) for purposes of Section 11.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of
Section 11.01.
11.06    Rights of Contribution. The Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable Laws. Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of such Guarantors under the Loan Documents and no Guarantor shall
exercise such rights of contribution until all Obligations have been paid in
full and the Commitments have terminated.
11.07    Guarantee of Payment; Continuing Guarantee. The guarantee in this
Article XI is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations whenever arising.


11.08     Additional Guarantors. The Borrower may at any time and from time to
time, upon written request to the Administrative Agent, cause a Domestic
Subsidiary that is a Wholly-Owned Subsidiary to become a Guarantor under this
Agreement by (a) executing a Joinder Agreement and (b) delivering such other
documentation as the Administrative Agent may reasonably request in connection
therewith, including, without limitation, certified resolutions and other
organizational and customary authorizing documents of such Person, all in form,
content and scope reasonably satisfactory to the Administrative Agent.














--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




BORROWER:                    ALEXANDRIA REAL ESTATE EQUITIES, INC.,
a Maryland corporation




By: /s/ Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Executive Vice President
Chief Financial Officer




GUARANTOR:
ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited partnership



By: ARE-QRS Corp., a Maryland corporation,
general partner




By: /s/ Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Executive Vice President
Chief Financial Officer











FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT
61363791.doc

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:        BANK OF AMERICA, N.A.




By:    /s/ Sheri Starbuck            
Name:    Sheri Starbuck                    
Title:    Vice President                    










--------------------------------------------------------------------------------




LENDER:                    BANK OF AMERICA, N.A.




By:    /s/ James P. Johnson                
Name:    James P. Johnson                
Title:    Senior Vice President                






--------------------------------------------------------------------------------




LENDER:                    JPMORGAN CHASE BANK, N.A.




By:     /s/ Brendan Poe
Name:     Brendan Poe
Title:     Executive Director




--------------------------------------------------------------------------------




LENDER:                    CITIBANK, NA




By:    /s/ Michael Chlopak
Name: Michael Chlopak
Title: Vice President






--------------------------------------------------------------------------------




LENDER:                    THE BANK OF NOVA SCOTIA




By:    /s/ Christopher Usas
Name:     Christopher Usas    
Title:     Director






--------------------------------------------------------------------------------




LENDER:                    BARCLAYS BANK PLC




By:    /s/ Noam Azachi
Name:     Noam Azachi
Title:     Vice President




--------------------------------------------------------------------------------




LENDER:                    COMPASS BANK




By:    /s/ Keely W. McGee
Name:     Keely W. McGee
Title:     Senior Vice President






--------------------------------------------------------------------------------




LENDER:                    CAPITAL ONE, N.A.




By:    /s/ Frederick H. Denecke
Name:    Frederick H. Denecke
Title:     Senior Vice President






--------------------------------------------------------------------------------




LENDER:
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK





By:    /s/ Thomas Randolph
Name:     Thomas Randolph
Title:     Managing Director
        
By:    /s/ John Bosco
Name:     John Bosco    
Title:     Vice President




--------------------------------------------------------------------------------




LENDER:                    GOLDMAN SACHS BANK USA




By:    /s/ Nicole Ferry-Lacchia
Name:     Nicole Ferry-Lacchia
Title:     Authorized Signatory






--------------------------------------------------------------------------------




LENDER:                    HSBC BANK USA, NA




By:    /s/ James C. Colman
Name:     James C. Colman
Title:     Vice President






--------------------------------------------------------------------------------




LENDER:                    ROYAL BANK OF CANADA




By:    /s/ Joshua Freedman
Name:     Joshua Freedman
Title:     Authorized Signatory






--------------------------------------------------------------------------------




LENDER:                    THE ROYAL BANK OF SCOTLAND PLC




By:    /s/ L. Peter Yetman
Name:     L. Peter Yetman
Title:     Director






--------------------------------------------------------------------------------




LENDER:                    THE BANK OF NEW YORK MELLON




By:    /s/ Helga Blum
Name:     Helga Blum
Title:     Managing Director




--------------------------------------------------------------------------------




LENDER:                    BRANCH BANKING AND TRUST COMPANY




By:    /s/ Steve Whitcomb
Name:     Steve Whitcomb
Title:     Senior Vice President






--------------------------------------------------------------------------------




LENDER:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH





By:    /s/ Mikhail Faybusovich
Name:     Mikhail Faybusovich
Title:     Authorized Signatory


By:    /s/ Jean-Marc Vauclair
Name:     Jean-Marc Vauclair
Title:     Authorized Signatory








--------------------------------------------------------------------------------




LENDER:                    MIZUHO BANK, LTD.




By:    /s/ Raymond Ventura
Name:     Raymond Ventura
Title:     Deputy General Manager




--------------------------------------------------------------------------------




LENDER:                    PNC BANK, NATIONAL ASSOCIATION




By:    /s/ Tyler Lowry
Name:     Tyler Lowry
Title:     Vice President






--------------------------------------------------------------------------------




LENDER:                    REGIONS BANK




By:    /s/ Lee Surtees
Name:     Lee Surtees
Title:     Vice President






--------------------------------------------------------------------------------




LENDER:                    SUMITOMO MITSUI BANKING CORPORATION




By:    /s/ William G. Karl
Name:     William G. Karl
Title:     General Manager






--------------------------------------------------------------------------------




LENDER:                    TD BANK, N.A.




By:    /s/ Mauricio Duran
Name:     Mauricio Duran
Title:     Vice President






--------------------------------------------------------------------------------




LENDER:                    UNION BANK, N.A.




By:    /s/ Juliana Matson
Name:     Juliana Matson
Title:     Vice President






--------------------------------------------------------------------------------




LENDER:                    SUNTRUST BANK




By:    /s/ Daniel J. Reddy
Name:     Daniel J. Reddy
Title:     Senior Vice President




--------------------------------------------------------------------------------




LENDER:
FIFTH THIRD BANK, AN OHIO BANKING CORPORATION





By:    /s/ Matthew Rodgers
Name:     Matthew Rodgers
Title:     Vice President




--------------------------------------------------------------------------------




LENDER:                    SOVEREIGN BANK, N.A.




By:    /s/ Frederick H. Murphy, Jr.
Name:     Frederick H. Murphy, Jr.
Title:     Vice President




--------------------------------------------------------------------------------




LENDER:
BANK OF THE WEST, A CALIFORNIA BANKING CORPORATION





By:    /s/ Evelyn Ermitano
Name:     Evelyn Ermitano
Title:     Asst. Vice President




By:    /s/ Chuck Weerasooriya
Name:     Chuck Weerasooriya
Title:     Senior Vice President






--------------------------------------------------------------------------------






LENDER:
THE HUNTINGTON NATIONAL BANK, A NATIONAL BANKING ASSOCIATION





By:    /s/ Melanie Ornas
Name:     Melanie Ornas
Title:     Asst. Vice President






--------------------------------------------------------------------------------




LENDER:                    THE NORTHERN TRUST COMPANY




By:    /s/ Brandon C. Rolek
Name:     Brandon C. Rolek
Title:     Senior Vice President




--------------------------------------------------------------------------------




LENDER:
CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION





By:    /s/ Robert Besser
Name:     Robert Besser
Title:     Senior Vice President




--------------------------------------------------------------------------------




LENDER:
LAND BANK OF TAIWAN LOS ANGELES BRANCH





By:    /s/ Henry C.R. Leu
Name:     Henry C.R. Leu
Title:     S.V.P. & General Manager






--------------------------------------------------------------------------------




LENDER:
MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH





By:    /s/ Luke Hwang
Name:     Luke Hwang
Title:     VP & Deputy GM






--------------------------------------------------------------------------------




Form of


A    Committed Loan Notice
B    Swing Line Loan Notice
C    Revolving Note
D    Compliance Certificate
E    Assignment and Assumption
F    Joinder Agreement
G    Lender Joinder Agreement
H-1    Bid Request
H-2    Competitive Bid    






    




--------------------------------------------------------------------------------




EXHIBIT A


FORM OF COMMITTED LOAN NOTICE




Date: ____________ _____




To:    Bank of America, N.A., as Administrative Agent




Ladies and Gentlemen:




Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of August 30, 2013 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
"Agreement;" the terms defined therein being used herein as therein defined),
among Alexandria Real Estate Equities, Inc., a Maryland corporation (the
"Borrower"), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a guarantor, the other guarantors (if any) party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.


The Borrower hereby requests (select one):


A Borrowing of Committed Loans     A conversion or continuation of
Committed Loans


1.    On _________________________________ (a Business Day).


2.    In the principal amount of $_____________.


3.
Type of Committed Loan requested to be borrowed or to which existing Committed
Loans are to be continued or converted:



Base Rate Loan


Eurocurrency Rate Loans: with an Interest Period of ____ month(s) One, two,
three or six months..


4.    Currency: ____________.


[continues on next page]
[In accordance with the requirements of Section 4.02 of the Agreement, the
Borrower hereby reaffirms the representations and warranties set forth in the
Agreement and in the other Loan Documents as provided in clause (a) of such
Section and confirms that no Default or Event of Default exists or will result
from the Committed Borrowing requested herein or the application of the proceeds
thereof.


The Committed Borrowing requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.] Include only in the case of a notice
of Committed Borrowing (and not for any conversion or continuation).








--------------------------------------------------------------------------------




ALEXANDRIA REAL ESTATE EQUITIES, INC.,
a Maryland corporation




By:    _____________________________
Name:
Title:




    




--------------------------------------------------------------------------------




EXHIBIT B


FORM OF SWING LINE LOAN NOTICE




Date: ____________, _____




To:    Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:




Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of August 30, 2013 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
"Agreement;" the terms defined therein being used herein as therein defined),
among Alexandria Real Estate Equities, Inc., a Maryland corporation (the
"Borrower"), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a guarantor, the other guarantors (if any) party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.


The Borrower hereby requests a Swing Line Loan:


1.    On ________________________________ (a Business Day).


2.    In the principal amount of $_____________.


3.    Comprised of:


Base Rate Loan


Fixed Eurocurrency Rate Loan


In accordance with the requirements of Section 4.02 of the Agreement, the
Borrower hereby reaffirms the representations and warranties set forth in the
Agreement and in the other Loan Documents as provided in clause (a) of such
Section and confirms that no Default or Event of Default exists or will result
from the Swing Line Borrowing requested herein or the application of the
proceeds thereof.


The Swing Line Borrowing requested herein complies with the provisos to the
first sentence of Section 2.04(a) of the Agreement.
ALEXANDRIA REAL ESTATE EQUITIES, INC.,
a Maryland corporation




By:    _____________________________
Name:
Title:
    




--------------------------------------------------------------------------------




EXHIBIT C


FORM OF REVOLVING NOTE


________________




FOR VALUE RECEIVED, the undersigned (the "Borrower") hereby promises to pay to
_______________________ (or its registered assigns) (the "Revolving Lender"), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Loan from time to time made by the Revolving
Lender to the Borrower under that certain Fourth Amended and Restated Credit
Agreement, dated as of August 30, 2013 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the "Agreement;" the terms defined therein being used herein as therein
defined), among the Borrower, Alexandria Real Estate Equities, L.P., a Delaware
limited partnership, as a guarantor, the other guarantors (if any) party
thereto, the lenders (including the Revolving Lender) from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan made by the Revolving Lender from the date of such Revolving Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. Except as otherwise provided in Section
2.04(f) of the Agreement with respect to Swing Line Loans, all payments of
principal and interest shall be made to the Administrative Agent for the account
of the Revolving Lender in the applicable currency in Same Day Funds at the
Administrative Agent's Office for such currency. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand in accordance with the terms of the Agreement, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.


This Revolving Note is one of the Revolving Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Revolving Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Agreement.
Revolving Loans made by the Revolving Lender shall be evidenced by one or more
loan accounts or records maintained by the Revolving Lender in the ordinary
course of business. The Revolving Lender may also attach schedules to this
Revolving Note and endorse thereon the date, amount, currency and maturity of
its Revolving Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.


[signature page follows]
THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.


ALEXANDRIA REAL ESTATE EQUITIES, INC.,
a Maryland corporation




By:    
Name:
Title:








--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of Loan Made
Currency
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
______
_______
_______
______
__________
_________
_________
________
______
_______
_______
______
__________
_________
_________
________
______
_______
_______
______
__________
_________
_________
________
______
_______
_______
______
__________
_________
_________
________
______
_______
_______
______
__________
_________
_________
________
______
_______
_______
______
__________
_________
_________
________
______
_______
_______
______
__________
_________
_________
________
______
_______
_______
______
__________
_________
_________
________
______
_______
_______
______
__________
_________
_________
________
______
_______
_______
______
__________
_________
_________
________
______
_______
_______
______
__________
_________
_________
________
______
_______
_______
______
__________
_________
_________
________
______
_______
_______
______
__________
_________
_________
________
______
_______
_______
______
__________
_________
_________
________
______
_______
_______
______
__________
_________
_________
________
______
_______
_______
______
__________
_________
_________
________
______
_______
_______
______
__________
_________
_________
________
______
_______
_______
______
__________
_________
_________
________
______
_______
_______
______
__________
_________
_________
________
______
_______
_______
______
__________
_________
_________
________





    




--------------------------------------------------------------------------------




EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE




_______________________




To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:




Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of August 30, 2013 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
"Agreement;" the terms defined therein being used herein as therein defined),
among Alexandria Real Estate Equities, Inc., a Maryland corporation (the
"Borrower"), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a guarantor, the other guarantors (if any) party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ______________________________ of Borrower, and that, as such,
he/she is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on behalf of the Borrower, and that:




[Use following paragraph 1 for fiscal year-end financial statements]




1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
Borrower ended as of [_______] (the "Statement Date"), together with the report
and opinion of an independent certified public accountant required by such
section.


[Use following paragraphs for fiscal quarter-end financial statements]


1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of Borrower
ended as of [_______] (the "Statement Date"). Such financial statements fairly
present in all material respects the financial condition, results of operations
and cash flows of Borrower and its Subsidiaries in accordance with GAAP (other
than footnote disclosures), consistently applied, as at such date and for such
period, subject only to normal year‑end accruals and audit adjustments.


2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
review of the transactions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.


3.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the Statement Date.


4.    As of the date hereof, the Debt Rating (if any) is ________.


5.    A review of the activities of the Credit Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Credit Parties performed and
observed all of their respective Obligations under the Loan Documents, and


[select one:]




--------------------------------------------------------------------------------






[to the best knowledge of the undersigned during such fiscal period, no Default
or Event of Default exists.]


--or-


[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]




[signature page follows]
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of         ,         .


ALEXANDRIA REAL ESTATE EQUITIES, INC.,
a Maryland corporation




By:    _____________________________
Name:
Title:




For the Quarter/Year ended              ("Statement Date")






--------------------------------------------------------------------------------




SCHEDULE 2


to the Compliance Certificate


($ in 000's)




I.        Section 7.09(a) - Fixed Charge Coverage Ratio.


A.    Adjusted EBITDA for the four quarter period ended on
Statement Date:    $__________


B.
Debt Service of the Borrower and its Subsidiaries for the four quarter
$_________

period ended on Statement Date:




C.    Preferred Distributions (other than redemptions) of the Borrower and its
                             Subsidiaries during the four quarter period ended
on Statement Date: $_________


D.    Line I.B. + Line I.C.:     $__________


E.    Fixed Charge Coverage Ratio (Line I.A. ÷ Line I.D.):    ____ : 1.00


F.    Compliance Ratio:    >1.50:1.00


G.    Covenant Compliance:    Yes __ No __


II.    Section 7.09(b) - Secured Debt Ratio.


A.
Secured Debt of the Borrower and its Subsidiaries at Statement
Date:    $__________



B.    Adjusted Tangible Assets at Statement Date:         $_________


C.    Secured Debt to Adjusted Tangible Assets (Line II.A. ÷ Line II.B.):
_________%


D.    Compliance Ratio:     <45.0%
    For the four quarters ending subsequent to     
the consummation of a Material Acquisition See Section 7.09(b)(ii) of the Credit
Agreement.:      <50.0%


E.    Covenant Compliance:    Yes __ No __


III.    Section 7.09(c) - Leverage Ratio.


A.
Adjusted Total Indebtedness at Statement Date:          $__________



B.    Adjusted Tangible Assets at Statement Date:    $__________
    


C.    Excluded Indebtedness deducted in connection with the determination of
Adjusted Total Indebtedness at Statement Date:                  $__________


D.    Line III.B. - Line III.C.:    $_________






--------------------------------------------------------------------------------




E.    Line III.A. ÷ Line III.D.:    ________%


F.    Compliance Ratio:    <60.0%
For the four quarters ending subsequent to
the consummation of a Material Acquisition See Section 7.09(c)(ii) of the Credit
Agreement.:     <65.0%                        


G.    Covenant Compliance:    Yes __ No __




IV.    Section 7.09(d) - Unsecured Interest Coverage Ratio.


A.    aggregate Adjusted NOI from the Qualified Asset Pool Properties for the
four fiscal quarter period ending on the Statement Date:    $__________


B.    aggregate Interest Charges for the four quarter period ended on the
Statement Date in respect of the unsecured Indebtedness of the Borrower
        and its Subsidiaries (other than Obligor Subsidiary
Debt):    $__________


C.    Line IV.A. ÷ Line IV.B.:    ______:1.00


D.    Compliance Ratio:    >1.50:1.00


E.    Covenant Compliance:    Yes __ No __


V.    Section 7.09(e) - Unsecured Leverage Ratio.


A.
aggregate unsecured Adjusted Total Indebtedness of the Borrower

and its Subsidiaries at Statement Date:                      $__________


B.    Obligor Subsidiary Debt:                         $__________    


C.    Adjusted Unencumbered Asset Value at Statement Date:             
$__________


D.    amount of unsecured Excluded Indebtedness (other than Obligor Subsidiary
Debt)
deducted in connection with the     determination of aggregate unsecured
Adjusted Total Indebtedness of the Borrower and its Subsidiaries at
Statement Date:                                  $__________


E.    Line V.A. - Line V.B.                             $__________


F.    Line V.C. - Line V.D.                              $__________


G.    Unsecured Leverage Ratio (Line V.E. ÷ Line V.F.):    __________%


H.    Compliance Ratio:    <60.0%
For the four quarters ending subsequent to
    the consummation of a Material Acquisition See Section 7.09(e)(ii) of the
Credit Agreement.:     <65.0%                






--------------------------------------------------------------------------------




I.    Covenant Compliance:                         Yes __ No __


VI.    Section 7.04 - Restricted Payments.


A.    Restricted Payments by Borrower for the four quarter period ended on
the Statement Date:    $__________


B.    Funds From Operations of Borrower and its
Subsidiaries for the four quarter period ending on the Statement
Date:    $__________


C.    (Line VI.A. ÷ Line VI.B.):    _________%


D.    Compliance Percentage:    <95%


E.    Covenant Compliance:    Yes __ No __
Compliance based on Line VI.D. percentage
Compliance based on REIT Status or to avoid payment of federal or state income
or excise tax


VII.    Section 7.02(f) and (g) - Investments.


A.    Development Investments at the Statement Date:    $__________


B.    Undeveloped land without improvements at the Statement
Date:    $__________


C.    Real Property (other than an improved real estate property used
principally for office, manufacturing, warehouse, research, laboratory,
health sciences or technology purposes (and appurtenant amenities) at the
Statement Date:                                  $__________


D.    Sum of Line VII.A. + Line VII.B. + Line VII.C.:    $__________


E.    Adjusted Tangible Assets at the Statement Date:    $__________


F.    Line VII.D. ÷ Line VII.E.:    _________%


G.    Compliance Percentage:    <35%


H.    Covenant Compliance:    Yes __ No __


I.    Other non-Real Property Investments at the Statement Date
(not otherwise permitted under Section 7.02):    $__________


J.    Line VII.I. ÷ Line VII.E.:    _________%


K.    Compliance Percentage:    <15%


L.    Covenant Compliance:    Yes __ No __






--------------------------------------------------------------------------------




EXHIBIT E


ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language. Assignor identified in item 1 below ([the][each, an]
"Assignor") and [the][each] For bracketed language here and elsewhere in this
form relating to the Assignee(s), if the assignment is to a single Assignee,
choose the first bracketed language. If the assignment is to multiple Assignees,
choose the second bracketed language. Assignee identified in item 2 below
([the][each, an] "Assignee"). [It is understood and agreed that the rights and
obligations of [the Assignors][the Assignees] Select as appropriate. hereunder
are several and not joint.] Include bracketed language if there are either
multiple Assignors or multiple Assignees. Capitalized terms used but not defined
herein shall have the meanings given to them in the Fourth Amended and Restated
Credit Agreement identified below (the "Credit Agreement"), receipt of a copy of
which is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amounts and
equal to the percentage interest[s] identified below of the outstanding rights
and obligations under the respective facilities identified below (including,
without limitation, the Letters of Credit and the Swing Line Loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] "Assigned
Interest"). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:                        
             
2.    Assignee[s]:                         [and is an Affiliate/Approved Fund
of [identify Lender]]


3.
Borrower: Alexandria Real Estate Equities, Inc., a Maryland corporation



4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement: Fourth Amended and Restated Credit Agreement, dated as of
August 30, 2013, among Alexandria Real Estate Equities, Inc., as Borrower,
Alexandria Real Estate Equities, L.P., as a Guarantor, the other Guarantors (if
any) party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, L/C Issuer, and Swing Line Lender.



1.
Assigned Interest[s]:







--------------------------------------------------------------------------------




Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders*
Amount of Commitment/Loans Assigned*
Percentage Assigned of Commitment/Loans
CUSIP Number
 
$
$
%
 
 
$
$
%
 
 
$
$
%
 



[7.    Trade Date:                ]


Effective Date: _____________, 20_ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]


By:                    
Name:
Title:


ASSIGNEE[S]
[NAME OF ASSIGNEE]


By:                    
Name:
Title:




Consented to, if applicable, and Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent




By:                    
Name:
Title:




BANK OF AMERICA, N.A.,
as L/C Issuer and Swing Line Lender




By:                    
Name:
Title:




Consented to, if applicable:


ALEXANDRIA REAL ESTATE EQUITIES, INC.,
a Maryland corporation




--------------------------------------------------------------------------------








By:                    
Name:
Title:








--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(b) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements referred to in Section 5.05
thereof or delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






--------------------------------------------------------------------------------




4. Alternative Currency Fundings. The Assignee hereby notifies the
Administrative Agent that it [has] [does not have] the ability to make Revolving
Loans in an Alternative Currency.






--------------------------------------------------------------------------------




EXHIBIT F


FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this "Agreement"), dated as of [date], is by and between
_______________, a _______________ [corporation], a Domestic Subsidiary that is
a Wholly-Owned Subsidiary (the "Subsidiary"), the Borrower (as hereinafter
defined) and the Administrative Agent (as hereinafter defined) pursuant to that
certain Fourth Amended and Restated Credit Agreement, dated as of August 30,
2013 (as amended, restated, amended and restated, supplemented, extended or
otherwise modified in writing from time to time, the "Credit Agreement"), among
Alexandria Real Estate Equities, Inc., a Maryland corporation (the "Borrower"),
Alexandria Real Estate Equities, L.P., a Delaware limited partnership
("Operating Partnership"), the other guarantors (if any) party thereto
(collectively, with Operating Partnership, the "Guarantors" and each
individually, a "Guarantor"), each lender from time to time party thereto
(individually, a "Lender" and collectively, the "Lenders") and Bank of America,
N.A., as administrative agent for the Lenders (in such capacity, the
"Administrative Agent"). Capitalized terms not otherwise defined herein are
defined in the Credit Agreement.


The Borrower has requested, pursuant to Section 11.08 of the Credit Agreement,
that the Subsidiary become a Guarantor. Accordingly, the Subsidiary hereby
agrees as follows with the Administrative Agent, for the benefit of the Lenders:


1.    The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a "Guarantor" for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender and the Administrative Agent, as provided in Article XI of the Credit
Agreement, the prompt payment and performance of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof.


2.    The Subsidiary acknowledges and confirms that it has received a copy of
the Credit Agreement and the Schedules and Exhibits thereto.


3.    The Borrower, on behalf of the Credit Parties, confirms that all of the
Obligations under the Credit Agreement are, and upon the Subsidiary becoming a
Guarantor shall continue to be, in full force and effect.


4.    The Borrower and the Subsidiary agree that at any time and from time to
time, upon the written request of the Administrative Agent, each of the Borrower
and the Subsidiary will execute and deliver such further documents and do such
further acts and things as the Administrative Agent may reasonably request in
order to effectuate the purposes of this Agreement.


5.    This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic imaging transmission (e.g.
“pdf” via e-mail) shall be effective as delivery of a manually executed
counterpart of this Agreement.


6.    This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.




IN WITNESS WHEREOF, each of the Subsidiary and the Borrower has caused this
Joinder Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.






--------------------------------------------------------------------------------




[                        ]


By:                            
Name:
Title:


ALEXANDRIA REAL ESTATE EQUITIES, INC.,
a Maryland corporation


By:                    
Name:
Title:






Consented to:


BANK OF AMERICA, N.A.,
as Administrative Agent for itself and the other Lenders


By:                            
Name:
Title:












--------------------------------------------------------------------------------




EXHIBIT G




FORM OF LENDER JOINDER AGREEMENT




This LENDER JOINDER AGREEMENT (this "Agreement"), dated as of ___________ __,
_____ is entered into by and among Alexandria Real Estate Equities, Inc., a
Maryland corporation (the "Borrower"), ____________________________________ (the
"Additional Lender") and the Administrative Agent (as hereinafter defined)
pursuant to that certain Fourth Amended and Restated Credit Agreement, dated as
of August 30, 2013 (as amended, restated, amended and restated, supplemented,
extended or otherwise modified in writing from time to time, the "Credit
Agreement"), among the Borrower, Alexandria Real Estate Equities, L.P., a
Delaware limited partnership ("Operating Partnership"), the other guarantors (if
any) party thereto (collectively, with Operating Partnership, the "Guarantors"),
each lender from time to time party thereto (the "Existing Lenders" and together
with the Additional Lender, individually, a "Lender" and collectively, the
"Lenders") and Bank of America, N.A., as administrative agent for the Lenders
(in such capacity, the "Administrative Agent"). Capitalized terms not otherwise
defined herein are defined in the Credit Agreement.


The Additional Lender desires to become a Lender pursuant to the terms of the
Credit Agreement.


Accordingly, the Additional Lender hereby agrees as follows with the
Administrative Agent and the Borrower:


The Additional Lender hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Additional Lender will be deemed to be a party
to the Credit Agreement and a "Lender" for all purposes of the Credit Agreement
and the other Loan Documents, and shall have all of the rights and obligations
of a Lender thereunder as fully as if it has executed the Credit Agreement and
the other Loan Documents. The Additional Lender hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Credit Agreement and in the other Loan Documents which are
binding upon the Lenders, including, without limitation all of the
authorizations of the Lenders set forth in Article IX of the Credit Agreement,
as supplemented from time to time in accordance with the terms thereof, and the
reimbursement obligations of the Lenders set forth in Section 10.04(c) of the
Credit Agreement.


The Administrative Agent confirms that all of the obligations of the Existing
Lenders under the Credit Agreement are, and upon the Additional Lender becoming
a Lender shall continue to be, in full force and effect. The Administrative
Agent further confirms that immediately upon execution of this Agreement by the
parties hereto, that the Additional Lender shall become a Lender under the
Credit Agreement.


The Additional Lender agrees (i) that, concurrently herewith, it will execute
and deliver to the Administrative Agent the Bank of America Agent Questionnaire
attached hereto as Schedule 1, and (ii) that, at any time and from time to time,
upon the written request of the Administrative Agent, it will execute and
deliver such further documents and do such further acts and things as the
Administrative Agent may reasonably request in order to effect the purposes of
this Agreement.


The Additional Lender's new interest shall be:


Credit Facility
Aggregate Amount of
Commitment/Loans for
all Lenders
Amount of
Commitment/Loans for
Additional Lender
Additional Lender’s
Percentage of Aggregate
Amount of
Commitment/Loans
 
$
$
%



The Additional Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and




--------------------------------------------------------------------------------




to become a Lender under the Credit Agreement, (ii) from and after the date
hereof, it shall be bound by the provisions of the Credit Agreement and, to the
extent of its Applicable Percentage of the Commitments, shall have the rights
and obligations of a Lender thereunder, (iii) it has received a copy of the
Credit Agreement and the Schedules and Exhibits thereto, together with copies of
the most recent financial statements delivered pursuant to Section 6.01 thereof,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement on the basis
of which it has made such analysis and decision, and (iv) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including Section 3.01 thereof), duly completed and executed by the
Additional Lender; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


[The Additional Lender hereby notifies the Administrative Agent that it [has]
[does not have] the ability to make Revolving Loans in an Alternative Currency.]
Include in the case of a Lender Joinder Agreement delivered pursuant to Section
2.15(a) of the Credit Agreement.


This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging transmission (e.g. “pdf” via
e-mail) shall be effective as delivery of a manually executed counterpart of
this Agreement.


This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of New York.


[Remainder of Page Intentionally Left Blank]




IN WITNESS WHEREOF, the Administrative Agent, the Borrower and the Additional
Lender have caused this Agreement to be duly executed by their authorized
officer, as of the day and year first above written.


[        ]




By:        
Name:
Title:




BANK OF AMERICA, N.A.,
as Administrative Agent for itself and the other Existing Lenders




By:        
Name:
Title:


[BANK OF AMERICA, N.A.,
as L/C Issuer and Swing Line Lender




By:                    
Name:




--------------------------------------------------------------------------------




Title:]






ALEXANDRIA REAL ESTATE EQUITIES, INC.,
a Maryland corporation


By:                        
Name:
Title:










--------------------------------------------------------------------------------




SCHEDULE 1


BANK OF AMERICA AGENT QUESTIONNAIRE


61364782_1.doc


61364782_1.doc




--------------------------------------------------------------------------------




EXHIBIT H-1


FORM OF BID REQUEST


To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of August 30, 2013 (as amended from time to time, the "Credit
Agreement"), among Alexandria Real Estate Equities, Inc., a Maryland corporation
(the "Borrower"), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a guarantor, the other guarantors (if any) party thereto, each
lender from time to time party thereto (individually, a "Lender" and
collectively, the "Lenders") and Bank of America, N.A., as administrative agent
for the Lenders (in such capacity, the "Administrative Agent"). Capitalized
terms used but not otherwise defined herein shall have the meanings provided in
the Credit Agreement.


The Revolving Lenders are invited to make Bid Loans:


1.    On      (a Business Day).


2.    In an aggregate amount not exceeding $     (with any sublimits set forth
below).


3.    Comprised of (select one):


Bid Loans based on an Absolute Rate
Bid Loans based on Eurocurrency Rate
 
 
Bid Loan
No.
Interest Period requested
Maximum principal
amount requested
 
1
_______days/mos
$
 
2
_______days/mos
$
 
3
_______days/mos
$
 



The Bid Borrowing requested herein complies with the requirements of the proviso
to the first sentence of Section 2.04A(a) of the Credit Agreement.


The Borrower authorizes the Administrative Agent to deliver this Bid Request to
the Lenders. Responses by the Lenders must be in substantially the form of
Exhibit H-2 to the Credit Agreement and must be received by the Administrative
Agent by the time specified in Section 2.04A(c) of the Credit Agreement for
submitting Competitive Bids.


Alexandria Real Estate Equities, Inc.,
a Maryland corporation
By:                     


Name:                     


Title:                    




--------------------------------------------------------------------------------




EXHIBIT H-2


FORM OF COMPETITIVE BID


_____________, ____


To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of August 30, 2013 (as amended from time to time, the "Credit
Agreement"), among Alexandria Real Estate Equities, Inc., a Maryland corporation
(the "Borrower"), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a guarantor, the other guarantors (if any) party thereto, each
lender from time to time party thereto (individually, a "Lender" and
collectively, the "Lenders") and Bank of America, N.A., as administrative agent
for the Lenders (in such capacity, the "Administrative Agent"). Capitalized
terms used but not otherwise defined herein shall have the meanings provided in
the Credit Agreement.


In response to the Bid Request dated                 ,     , the undersigned
offers to make the following Bid Loan(s):


1.    Borrowing date:                 (a Business Day).


2.
In an aggregate amount not exceeding $            (with any sublimits set forth
below).



3.    Comprised of:


Bid Loan No.


Interest Period
offered
Bid Maximum
Absolute Rate Bid or Eurocurrency Margin Bid** Expressed in multiples of 1/100th
of a basis point.
1
_______days/mos
$
(- +)  _______%
2
_______days/mos
$
(- +)  _______%
3
_______days/mos
$
(- +)  _______%



Contact Person:              Telephone:             




[LENDER]


By:                     


Name:                     


Title:                    


******************************************************************************
THIS SECTION IS TO BE COMPLETED BY THE BORROWER IF IT WISHES TO ACCEPT ANY
OFFERS CONTAINED IN THIS COMPETITIVE BID:


The offers made above are hereby accepted in the amounts set forth below:




--------------------------------------------------------------------------------






Bid Loan No.
Principal Amount Accepted
 
$
 
$
 
$





ALEXANDRIA REAL ESTATE EQUITIES, INC., a Maryland corporation




By:     
Name:     
Title:     
Date:     










